Exhibit 10.93
 

 
REDEMPTION AGREEMENT
 
BY AND AMONG
 
MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP,
 
MEADOWLANDS DEVELOPER HOLDING CORP.,
 
MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C.,
 
MACK-CALI MEADOWLANDS SPECIAL L.L.C.,
 
AND
 
MEADOWLANDS LIMITED PARTNERSHIP
 
 
Execution Date: November 22, 2006
 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 



   
 Page
Section 1.
Definitions
2
Section 2.
Redemption
7
Section 3.
Closing
8
Section 4.
Payment of Consideration
8
Section 5.
Delivery of Documents at Closing
8
Section 6.
Representations, Warranties and Covenants
10
Section 7.
Remedies
14
Section 8.
Notices
14
Section 9.
No Continuing Liability, Release and Indemnity
16
Section 10.
Access to Information
19
Section 11.
Transfer/Conveyance Taxes
19
Section 12.
Tax Matters
20
Section 13.
Estoppel
22
Section 14.
Public Announcements; Confidentiality
22
Section 15.
Miscellaneous
23

 


 
 


 
EXHIBITS




EXHIBIT A
Mack-Cali Rights Agreement
EXHIBIT B
MC Note
EXHIBIT C
A-B Office Partnership Agreement
EXHIBIT D
Amended and Restated Partnership Agreement
EXHIBIT E
C-D Office Partnership Agreement
EXHIBIT F
Hotel Partnership Agreement
EXHIBIT G
License Agreement
EXHIBIT H
MC Partner Assignment
EXHIBIT I
Memorandum
EXHIBIT J
SGP Partner Assignment
EXHIBIT K
Special Interests Assignment Agreement


 

i

--------------------------------------------------------------------------------




REDEMPTION AGREEMENT
 
THIS REDEMPTION AGREEMENT (this “Agreement”) is made as of this 22nd day of
November, 2006 by and among MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP (f/k/a
Meadowlands Mills/Mack-Cali Limited Partnership), a Delaware limited partnership
(the “Partnership” and sometimes, the “Original Partnership”), MACK-CALI
MEADOWLANDS ENTERTAINMENT L.L.C., a New Jersey limited liability company and a
limited partner in the Partnership (the “MC Partner”), MACK-CALI MEADOWLANDS
SPECIAL L.L.C., a New Jersey limited liability company and a general partner in
the Partnership (the “Special General Partner” who, together with the MC
Partner, are collectively referred to herein as the “Redeemed Partners”),
MEADOWLANDS DEVELOPER HOLDING CORP., a Delaware corporation (“Holdings Corp”),
and the MEADOWLANDS LIMITED PARTNERSHIP (f/k/a Meadowlands/Mills Limited
Partnership), a Delaware limited partnership and a general partner and a limited
partner in the Partnership (the “Meadowlands Partnership”, and together with
Holdings Corp, the “Remaining Partners”).
 
W I T N E S S E T H
 
WHEREAS, the MC Partner holds a nineteen percent (19%) partnership interest in
the Partnership (the “MC Partner Redeemed Interest”) and the Special General
Partner holds a one percent (1%) partnership interest in the Partnership (the
“SGP Redeemed Interest”, together with the MC Redeemed Interest, the “Redeemed
Interests”);
 
WHEREAS, immediately prior to the effectiveness of this Agreement, Holdings Corp
was admitted to the Partnership as a limited partner;
 
WHEREAS, the Partnership now desires to fully and completely redeem the Redeemed
Interests of the Redeemed Partners and the Redeemed Partners now desire to
withdraw from the Partnership and transfer to the Partnership the Redeemed
Interests;
 
WHEREAS, at Closing (as hereinafter defined) and in the manner set forth herein,
the Partnership shall redeem (the “Redemption”) the Redeemed Interests and, in
exchange therefor, the Partnership shall at Closing (i) distribute to the
Redeemed Partners in complete and collective redemption of the Redeemed
Interests: (A) $22,500,000 to and among the Redeemed Partners in the amounts and
proportions set forth in Section 4.1 (the “Cash Consideration”); (B) those
special, non-economic general partnership interests (the “Special Interests”) in
each of the following entities: (x) A-B Office Meadowlands Mack-Cali/Mills
Limited Partnership (“A-B Office LP”), (y) C-D Office Meadowlands
Mack-Cali/Mills Limited Partnership (“C-B Office LP”), and (z) Hotel Meadowlands
Mack-Cali/Mills Limited Partnership (“Hotel LP” each a “Component Entity”, and
collectively, the “Component Entities”) (which partnership interests shall be
distributed solely to Special General Partner); and (C) rights (the “Rights”)
set forth in that certain Mack-Cali Rights, Obligations and Option Agreement,
dated the date hereof and attached hereto as Exhibit A, by and among the
Partnership, the Meadowlands Partnership, Holdings Corp, Special General
Partner, Baseball Meadowlands Mills/Mack-Cali Limited Partnership, ERC
Meadowlands Mills/Mack-Cali Limited Partnership and the Component Entities (the
“Mack-Cali Rights Agreement”), and (ii) deliver the Mack-Cali Rights Agreement,
as more particularly set forth herein (the foregoing, collectively, the
“Redemption Consideration”), and at Closing, the Meadowlands Partnership shall
deliver to MC Partner that certain promissory note in the principal amount of
$2,500,000 issued and duly executed by the Meadowlands Partnership and attached
hereto as Exhibit B (the “MC Note”);
 


--------------------------------------------------------------------------------



 
 
WHEREAS, in connection with the foregoing transactions, the following actions
will be effected: (i) the name of A-B Office LP will be changed to “A-B Office
Meadowlands Mack-Cali Limited Partnership”; (ii) the name of C-D Office LP will
be changed to “C-D Office Meadowlands Mack-Cali Limited Partnership”; and (iii)
the name of Hotel LP will be changed to “Hotel Meadowlands Mack-Cali Limited
Partnership”; and
 
WHEREAS, effective at the time of, and as a result of, the Redemption, (i) the
Redeemed Partners’ interests in the Partnership and all of their rights under
the Partnership Agreement (as defined below), including their rights to the
profits, losses and capital of the Partnership are fully extinguished and
liquidated, (ii) in connection therewith the Section 704(b) capital account of
each Redeemed Partner is being reduced to zero, and (iii) the Redeemed Partners
shall no longer be partners of the Partnership for any purpose.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the mutual
receipt and legal sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
Section 1.  Definitions.  As used in this Agreement, the following capitalized
terms shall have the meaning ascribed to them below:
 
“A-B Office LP” has the meaning set forth in the Recitals.
 
“A-B Office Partnership Agreement” shall mean the Amended and Restated Limited
Partnership Agreement of A-B Office LP, attached hereto as Exhibit C.
 
“Affiliate(s)” shall mean, with respect to any Person (the “Subject Person”) (a)
a Person who, directly or indirectly, controls, is under common control with, or
is controlled by, the Subject Person, (b) a Person who directly or indirectly
owns twenty-five percent (25%) or more of the issued and outstanding securities
or other ownership interests (whether voting or non-voting) of the Subject
Person, (c) any officer, director, trustee, manager, managing member, general
partner or beneficiary of the Subject Person or any Person referred to in (a) or
(b) above, (d) any spouse, parent, sibling or descendant of any Person described
in clause (a), (b) or (c) above, and (e) any trust for the benefit of any Person
described in clauses (a), (b), (c) or (d) above or for any spouse, issue or
lineal descendant of any Person described in clauses (a), (b), (c) or (d) above.
For purposes of this definition, “control” (including, with correlative meaning,
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
 

2

--------------------------------------------------------------------------------



“Agreement” shall have the meaning set forth in the Preamble.
 
“Amended and Restated Partnership Agreement” shall mean the Amended and Restated
Partnership Agreement of Meadowlands Developer Limited Partnership attached
hereto as Exhibit D.
 
“Business Day” shall mean any day other than Saturday, Sunday or any day
observed as a public holiday by the federal government or the State of New York.
 
“Cash Consideration” shall have the meaning set forth in the Recitals.
 
“C-B Office LP” has the meaning set forth in the Recitals.
 
“C-D Office Partnership Agreement” shall mean the Amended and Restated Limited
Partnership Agreement of C-D Office LP, attached hereto as Exhibit E.
 
“Closing” shall have the meaning set forth in Section 3.
 
“Closing Date” shall have the meaning set forth in Section 3.
 
“Code” shall mean the Internal Revenue code of 1986, as amended from time to
time.
 
“Collateral Source” has the meaning set forth in Section 9.5.
 
“Component Entity” or “Component Entities” shall have the meaning set forth in
the Recitals.
 
“Component LP Agreements” shall mean the A-B Office Partnership Agreement, the
C-D Office Partnership Agreement and the Hotel Partnership Agreement.
 
“Conveyance Taxes” shall mean any sales, use, excise, bulk sales, registration,
documentary, value added, recordation, realty transfer, transfer, stamp, stock
transfer, real property transfer, lease or gains and similar fees and taxes.
 
“Distributed Rights” has the meaning set forth in Section 12.3.
 
“ERC LP” shall mean the ERC Meadowlands Mills/Mack-Cali Limited Partnership, a
Delaware limited partnership.
 
“Final Income Tax Return” or “Final Income Tax Returns” shall have the meaning
set forth in Section 12.1.
 
“Governmental or Regulatory Authority” shall mean any instrumentality,
subdivision, court, administrative agency, commission, official, court or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
Tax (including, without limitation, the Internal Revenue Service), judicial,
importing or other governmental or quasi-governmental authority or applicable
stock exchange or trading market.
 

3

--------------------------------------------------------------------------------



“Holdings Corp” shall have the meaning set forth in the Preamble.
 
“Hotel LP” has the meaning set forth in the Recitals.
 
“Hotel Partnership Agreement” shall mean the Amended and Restated Limited
Partnership Agreement of Hotel LP, attached hereto as Exhibit F.
 
“Indemnified Conveyance Taxes” shall have the meaning in Section 11.
 
“Indemnified MC Partnership Obligations” shall mean: (a) any and all past,
present or future Obligations of the Partnership and any of its Affiliates or
Subsidiaries (and any of their respective executors, administrators, successors
and assigns) in which any of them previously had (or which may have arisen), or
now or may hereafter have (or arise) in respect of, under, or relating to the
Project (or any portion or aspect thereof or any transaction or activity
undertaken in respect thereof) and, otherwise, under any of the Transaction
Documents, Related Documents and any other contract, agreement or arrangement
(whether oral or written) pertaining to or in respect of the Project, other than
those costs and expenses expressly imposed upon a Redeemed Partner hereunder or
in any Related Documents; and (b) any and all Indemnified Conveyance Taxes but,
in any event, excluding any and all acts or omissions by the Redeemed Partners
or any of their respective Affiliates with respect to the Project from the date
hereof.
 
“Indemnity Notice” shall have the meaning set forth in Section 9.4.
 
“Initial Response Period” shall have the meaning set forth in Section 9.4.
 
“Laws” shall have the meaning set forth in Section 6.1(c).
 
“License Agreement” shall mean the Trademark License Agreement by and among the
Partnership, the Component Entities and other signatories thereto, attached
hereto as Exhibit G.
 
“Losses” has the meaning set forth in Section 9.5.
 
“Mack-Cali Rights Agreement” shall have the meaning set forth in the Recitals.
 
“MC Indemnified Party” and “MC Indemnified Parties” shall have the meaning set
forth in Section 9.3.
 
“MC Note” shall have the meaning set forth in the Recitals.
 
“MC Obligation Claim” has the meaning set forth in Section 9.4.
 
“MC Partner” shall have the meaning set forth in the Preamble.
 
“MC Partner Assignment” shall mean the Assignment and Assumption of Partnership
Interest by and between the Partnership and the MC Partner, attached hereto as
Exhibit H, pursuant to which MC Partner assigns all of its right, title and
interest in the MC Partner Redeemed Interests.
 
“MC Partner Redeemed Interest” shall have the meaning set forth in the Recitals.
 

4

--------------------------------------------------------------------------------



“MC Released Party” and “MC Released Parties” shall have the meaning set forth
in Section 9.2.
 
“Meadowlands Partnership” shall have the meaning set forth in the Preamble.
 
“Memorandum” shall mean the Memorandum of the Mack-Cali Rights Agreement for
recordation in the New Jersey Land Records, attached hereto as Exhibit I.
 
“Non-MC Releasing Party” and “Non-MC Releasing Parties” has the meaning set
forth in Section 9.2.
 
“Obligations” shall mean any and all financial and non-financial duties,
liabilities and obligations (including, without limitation, Taxes), whether
imposed by or under applicable law (and/or any Laws), contract (whether written
or oral) (including, without limitation, under the Original Partnership
Agreement and any of the Transaction Documents), covenant or otherwise.
 
“OFAC” shall have the meaning set forth in Section 6.1(d).
 
“Order” shall mean any judgment, order, injunction, decree, writ, permit or
license (whether temporary or permanent) of any Governmental or Regulatory
Authority or any arbitrator.
 
“Original Partnership” shall have the meaning set forth in the Preamble.
 
“Original Partnership Agreement” shall mean that Limited Partnership Agreement
of the Original Partnership, dated November 25, 2003, as amended by that certain
First Amendment to Limited Partnership Agreement of the Original Partnership,
dated June 30, 2005.
 
“Partnership” shall have the meaning set forth in the Preamble.
 
“Person” shall mean an individual, partnership, firm, corporation, trust,
estate, unincorporated association, limited liability company, joint stock
company or other entity, association, firm or company.
 
“Pre-Closing Income Tax Return” or “Pre-Closing Income Tax Returns” shall have
the meaning set forth in Section 12.1.
 
“Proceeding” shall have the meaning set forth in Section 12.1.
 
“Project” shall have the meaning specified in the Mack-Cali Rights Agreement.
 
“Redeemed Interests” shall have the meaning set forth in the Recitals.
 
“Redeemed Partner Proceeding” shall have the meaning set forth in Section 12.1.
 
“Redeemed Partners’ Knowledge” means the actual knowledge of Mitchell E. Hersh,
Roger W. Thomas, Esq. and Barry Lefkowitz only, without an obligation to
investigate or inquire and without being imputed with the knowledge of any other
Person.
 

5

--------------------------------------------------------------------------------



“Redeemed Partners” shall have the meaning set forth in the Preamble.
 
“Redeemed Partners’ Representatives” shall have the meaning set forth in Section
Error! Reference source not found..
 
“Redemption” shall have the meaning set forth in the Recitals.
 
“Redemption Consideration” shall have the meaning set forth in the Recitals.
 
“Related Documents” shall mean the Memorandum, the MC Partner Assignment, the
SGP Assignment, the Special Interests Assignment Agreement, the Mack-Cali Rights
Agreement, the A-B Office Partnership Agreement, the C-D Office Partnership
Agreement, the Hotel Partnership Agreement and the MC Note.
 
“Released MC Obligations” shall mean any and all of the Obligations of the
Redeemed Partners (and each of them) and their Affiliates and Subsidiaries (and
any of their respective executors, administrators, successors and assigns) to
the Partnership, the Remaining Partners (and to each of them) and their
respective Affiliates and Subsidiaries (and any of their respective executors,
administrators, successors and assigns) with respect to and/or under: (i) the
Project (or any component, portion or aspect thereof or any transaction or
activity undertaken in respect thereof); and (ii) the Original Partnership
Agreement, any of the Transaction Documents and any other contract, agreement or
arrangement (whether written or oral) related or pertaining to the Project (or
any component, portion or aspect thereof or any transaction or activity
undertaken in respect thereof), in each case which arose (or may have arisen) or
existed (or may have existed) on and as of, or prior to, the date hereof, but
not as to any such Obligations arising following the date hereof (including,
without limitation, under this Agreement or any of the Related Documents).
 
“Remaining Partners” shall have the meaning set forth in the Preamble.
 
“Remaining Partner’s Knowledge” means the actual knowledge of Dan Haggarty only,
without an obligation to investigate or inquire and without being imputed with
the knowledge of any other Person.
 
“Rights” shall have the meaning set forth in the Recitals.
 
“SGP Partner Assignment” shall mean the Assignment and Assumption of Partnership
Interest by and between the Partnership and the Special General Partner,
attached hereto as Exhibit J, pursuant to which the Special General Partner
assigns all of its right, title and interest in the SGP Redeemed Interests.
 
“SGP Redeemed Interest” shall have the meaning set forth in the Recitals.
 
“Special General Partner” shall have the meaning set forth in the Preamble.
 
“Special Interests” shall have the meaning set forth in the Recitals.
 

6

--------------------------------------------------------------------------------



“Special Interests Assignment Agreement” shall mean that the Assignment and
Assumption Agreement by and between the Partnership and the Special General
Partner, attached hereto as Exhibit K, pursuant to which the Partnership assigns
the Special Interests to the Special General Partner in connection with the
Redemption.
 
“Subject Person” has the meaning set forth in Section 1 in the defined term
“Affiliate”.


“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is owned by such Person directly or indirectly
through one or more subsidiaries of such Person and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person directly or indirectly through one or more subsidiaries of such
Person has more than a 50% equity interest.
“Tax” or “Taxes” shall mean any or all federal, state, county, local, foreign
and other taxes, duties or fees of any kind whatsoever (including, without
limitation, income, profits, premium, estimated, excise, sales, use, occupancy,
gross receipts, franchise, ad valorem, severance, capital levy, production,
transfer, license, stamp, environmental, withholding, employment, unemployment
compensation, payroll related and property taxes, import duties and other
governmental charges or assessments, payments in lieu of taxes, as well as
Conveyance Taxes), whether or not measured in whole or in part by net income,
and including deficiencies, interest, additions to tax or interest, and
penalties with respect thereto.
 
“Tax Return” or “Tax Returns” shall mean any and all returns, statements,
reports, forms (including, without limitation, any elections, declarations,
claims for refund, information returns), and any and all attachments and
schedules thereto, required to be filed in respect of any Taxes or otherwise to
any Governmental or Regulatory Authority responsible for, or which administers,
Taxes.
 
“Transaction Documents” shall have the meaning specified in the Mack-Cali Rights
Agreement.
 
Section 2.  Redemption.
                       2.1  At the Closing, (a) MC Partner hereby retires,
assigns and transfers to the Partnership its entire MC Partner Redeemed
Interest, which interest is free and clear of any and all liens and other
encumbrances, and hereby withdraws from the Partnership as of the Closing; and
(b) the Special General Partner hereby retires, assigns and transfers to the
Partnership its entire SGP Redeemed Interest, which interest is free and clear
of any and all liens and other encumbrances, and hereby withdraws from the
Partnership as of the Closing.
 
2.2  In consideration for the retirement and redemption of the Redeemed
Interest, the Partnership agrees to deliver and distribute to the Redeemed
Partners the Redemption Consideration free and clear of any and all liens and
encumbrances, as more particularly set forth in Section 4.1 herein.
 
 
7

--------------------------------------------------------------------------------


 
      Section 3.  Closing.  The closing of the Redemption and the consummation
of the transactions contemplated under this Agreement (the “Closing”) shall take
place at the offices of White & Case LLP, 1155 Avenue of the Americas, New York,
New York, upon the execution of this Agreement and the Related Agreements. The
date of the Closing is referred to herein as the “Closing Date”.
 
Section 4.  Payment of Consideration.
 
4.1 At Closing, the Partnership shall distribute (and/or deliver to, as the case
may be) to the Redeemed Partners the Redemption Consideration, free and clear of
any and all liens and encumbrances, as follows: (i) $22,400,000 of the total
Cash Consideration to the MC Partner in immediately available funds which shall
be wired to the account designated by the MC Partner and in accordance with the
wire instructions furnished by MC Partner to the Partnership; (ii) $100,000 of
the total Cash Consideration to the Special General Partner in immediately
available funds which shall be wired to the account designated by the Special
General Partner and in accordance with the wire instructions furnished by the
Special General Partner to the Partnership; (iii) the Special Interests shall be
assigned to Special General Partner pursuant to the Special Interests Assignment
Agreement duly executed by the Partnership and the Special General Partner; and
(iv) the Mack-Cali Rights Agreement, duly executed by all of the parties thereto
other than the Redeemed Partners, and delivered to the Redeemed Partners. None
of the Redemption Consideration distributable or deliverable to a Redeemed
Partner shall be subject to withholding so long as the Redeemed Partner shall
have furnished to the Partnership the certificate referred to in Section 5.2(f).
 
4.2 At Closing, the Meadowlands Partnership shall separately deliver the MC Note
to the MC Partner.
 
Section 5.  Delivery of Documents at Closing.  The parties hereto shall
separately make the following deliveries to the other parties hereto at the
Closing:
 
5.1  The Partnership is delivering (or causing to be delivered) to the Redeemed
Partners the following agreements and documents:
 
(a)  A duly executed counterpart of the MC Partner Assignment, SGP Partner
Assignment and Special Interests Assignment Agreement;
 
(b)  A certificate of good standing and/or subsistence for the Partnership,
dated not more than thirty (30) days prior to the Closing Date, issued by the
Secretary of State of the State of Delaware;
 
(c)  Certified copy of a consent duly adopted by the Partnership and the
Remaining Partners (and/or such other consents and resolutions in accordance
with the Partnership Agreement and applicable law) expressly authorizing the
execution, delivery and performance of this Agreement and of each of the Related
Documents to which it is a party;
 
  
 
 
 
8

--------------------------------------------------------------------------------


 
(d)  A Certificate from the Partnership certifying that (x) the Partnership has
obtained all required consents that are required to be obtained or made by or
with respect to the Partnership in connection with the Redemption, the
execution, delivery and performance on the Closing Date of this Agreement and
the Related Documents by the Partnership and the consummation of the
transactions contemplated hereby and thereby by the Partnership, which such
required consents are listed on Schedule 5.1(d) and (y) all required consents
are in full force and effect;
 
(e)  A Certificate from the Partnership certifying that to the Partnership’s
knowledge (x) there is no action, suit, investigation or proceeding pending or
threatened with any Governmental or Regulatory Authority which seeks to enjoin,
restrain or prohibit or materially delay any of the transactions contemplated by
the Agreement or any of the Related Documents and (y) no Governmental or
Regulatory Authority of competent jurisdiction has, on or prior to the Closing
Date, enacted, issued, promulgated, enforced or entered any Order which is in
effect and prohibits or materially restricts or materially adversely affects the
consummation of the transactions contemplated by this Agreement and the Related
Documents;
 
(f)  Duly executed counterparts of the Component LP Agreements other than by the
Special General Partner;
 
(g)  A fully executed License Agreement;
 
(h)  Counterpart(s) of the Mack-Cali Rights Agreement, duly executed by all
parties thereto other than the Redeemed Partners;
 
(i)  Duly executed counterparts of the Memorandum other than by the Redeemed
Partners; and
 
(j)  Such other consents, resolutions, releases, documents and instruments as
may be reasonably required, or requested by any Redeemed Partner, to effectuate
the terms of this Agreement and to comply with the terms hereof.
 
5.2  Each of the Redeemed Partners is delivering (or causing to be delivered) to
the Partnership the following agreements:
 
(a)  A duly executed counterpart of the MC Partner Assignment, SGP Assignment
and Special Interests Assignment Agreement;
 
(b)  A certificate of good standing and/or subsistence for each of the Redeemed
Partners, dated not more than thirty (30) days prior to the Closing Date, issued
by the Secretary of State of the State of New Jersey;
 
(c)  A certified copy of a consent for each Redeemed Partner duly adopted by
such Redeemed Partner expressly authorizing the execution, delivery and
performance of this Agreement and the Related Documents to which it is a party;
 
(d)  A Certificate from each Redeemed Partner certifying that (x) such Redeemed
Partner has obtained all required consents that are required to be obtained or
made by or with respect to such Redeemed Partner in connection with the
Redemption, the execution, delivery and performance on the Closing Date of this
Agreement and the Related Documents by such Redeemed Partner and the
consummation of the transactions contemplated hereby and thereby by such
Redeemed Partner, which such required consents are listed on Schedule 5.2(d) and
(y) all required consents are in full force and effect;
 
 
9

--------------------------------------------------------------------------------


 
 
(e)  A Certificate from each of the member(s) of each of the Redeemed Partners
certifying that to such Redeemed Partner’s Knowledge (x) there is no action,
suit, investigation or proceeding pending or threatened with any Governmental or
Regulatory Authority which seeks to enjoin, restrain or prohibit or materially
delay any of the transactions contemplated by any of this Agreement and the
Related Documents and (y) no Governmental or Regulatory Authority of competent
jurisdiction has, on or prior to the Closing Date, enacted, issued, promulgated,
enforced or entered any Order which is in effect and prohibits or materially
restricts or materially adversely affects the consummation of the transactions
contemplated by this Agreement and the Related Documents;
 
(f)  A certificate from each Redeemed Partner, duly executed by such Redeemed
Partner, in the form prescribed by Treasury Regulations Section 1.1445-2(b)(2)
to the effect that it is not a “foreign person” as that term is defined in
Section 1445(f)(3) of the Code, in order to avoid the imposition of the
withholding tax payment pursuant to Section 1445 of the Code;
 
(g)  Such other consents, resolutions, releases, documents and instruments as
may be reasonably required or requested by the Partnership to effectuate the
terms of this Agreement and to comply with the terms hereof;
 
(h)  Duly executed counterparts of the Mack-Cali Rights Agreement;
 
(i)  Duly executed counterparts of the Component LP Agreements; and
 
(j)  Duly executed counterparts of the Memorandum other than by the Partnership
and the Remaining Partner.
 
5.3  Meadowlands Partnership is delivering to the Redeemed Partners a fully
executed copy of the Amended and Restated Partnership Agreement.
 
                  Section 6.  Representations, Warranties and Covenants.
                                6.1  Each of the Partnership and each Remaining
Partner hereby represents, warrants and covenants to the Redeemed Partners (and
each Redeemed Partner) as follows:
 
(a)  The Partnership is a duly formed and validly existing limited partnership
organized and in good standing under the laws of the State of Delaware.
 
(b)  Each of the Partnership and the Remaining Partners has the full legal
right, power and authority to execute and deliver this Agreement and the Related
Documents to which it is a party, to consummate the transactions contemplated
hereby and thereby and to perform its obligations hereunder and under the
Related Documents to which it is a party.
 
 
10

--------------------------------------------------------------------------------


 
 
(c)  The Partnership has record and beneficial ownership of and good and valid
title to the Redemption Consideration and such ownership and title are free and
clear of any and all liens, pledges, encumbrances, claims, charges, equities,
agreements, rights, options or restrictions of any kind, nature or description
whatsoever.
 
(d)  Neither the Partnership nor any Remaining Partner is, or shall become, a
Person with whom either Redeemed Partner is restricted from doing business with
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including, but not limited to, those named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including, but not limited to, Executive Order 13224 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action and is not and shall not engage
in any dealings or transactions or be otherwise associated with such Persons.
 
(e)  This Agreement and the Related Documents to which they are a party do not
and will not (I) contravene any judgment, order, decree, writ or injunction
issued against the Partnership, the Remaining Partners or any of their
respective Subsidiaries or Affiliates; or (II) violate a material provision of
any law or governmental ordinance, rule, regulation, order or requirement
(collectively, “Laws”) to which the Partnership, the Remaining Partners or any
of their Subsidiaries or Affiliates is or will be subject, except such
violations as would not have or would not reasonably be expected to have a
material adverse effect on the ability of the Partnership and the Remaining
Partner to consummate the transactions contemplated hereby and under the Related
Documents. The consummation of the transactions contemplated hereby and under
the Related Documents will not result in a breach or constitute a default or
event of default by the Partnership, the Remaining Partners or any of their
respective Subsidiaries or Affiliates under any agreement to which any of them
or any of their assets are or will be subject or bound (including, without
limitation, the Original Partnership Agreement or Amended and Restated
Partnership Agreement) and will not result in a violation of any Laws to which
the Partnership, the Remaining Partners or any of their Subsidiaries or
Affiliates is or will be subject, except such violations as would not have or
would not reasonably be expected to have a material adverse effect on the
ability of the Partnership and the Remaining Partner to consummate the
transaction contemplated hereby and under the Related Documents.
 
(f)  No representation or warranty by the Partnership or the Remaining Partners
in this Agreement and no statement contained herein or in any document,
certificate, or other writing furnished or to be furnished by the Partnership or
the Remaining Partners to the Redeemed Partners pursuant to the provisions
hereof or in connection with the transactions contemplated hereby and under the
Related Documents contains any untrue statement of material fact or omits to
state any material fact necessary in order to make the statements herein or
therein not misleading.
 
 
11

--------------------------------------------------------------------------------


 
(g)  There are no claims of any kind or any actions, suits, proceedings,
arbitrations or investigations pending or, to the Remaining Partners’ Knowledge,
threatened in any Governmental or Regulatory Authority or otherwise against the
Partnership or the Remaining Partner, or which would prevent the performance of
this Agreement or any of the transactions contemplated hereby, or which declare
the same unlawful or cause the rescission thereof.
 
(h)  The Partnership has no employees.
 
(i)  A duly enacted and effective resolution of the New Jersey Sports and
Exposition Authority approving the transfer of control of the Partnership and
related “Meadowlands Xanadu” components has been delivered to the Redeemed
Partners.
 
(j)  The Partnership is duly authorized and has the full authority to grant, or
permit the exercise of, the rights, benefits, obligations and options set forth
in the Mack-Cali Rights Agreement.
 
(k)  Neither the Partnership nor any Remaining Partner (nor any of their
Affiliates or Subsidiaries) has taken or omitted to take any action that would
adversely affect the rights, benefits, obligations and options of either or both
of the Redeemed Partners (or any of their Affiliates or Subsidiaries) set forth
in the Mack-Cali Rights Agreement.
 
6.2  Each of the Redeemed Partners hereby represents and warrants to the
Partnership as follows:
 
(a)  Each Redeemed Partner has the full legal right, power and authority to
execute and deliver this Agreement and the Related Documents to which it is a
party, to consummate the transactions contemplated hereby and thereby, and to
perform its obligations hereunder and under the Related Documents to which it is
a party.
 
(b)  This Agreement and the Related Documents do not and will not (I) contravene
any judgment, order, decree, writ or injunction issued against either Redeemed
Partner or any of its Subsidiaries or Affiliates, or (II) violate a material
provision of any Law to which such Redeemed Partner is or will be subject,
except such violations as would not have or would not reasonably be expected to
have a material adverse effect on the ability of such Redeemed Partner to
consummate the transactions contemplated hereby and under the Related Documents.
The transactions contemplated hereby and under the Related Documents will not
result in a breach or constitute a default or event of default by such Redeemed
Partner or any of its Subsidiaries or Affiliates under any agreement to which
such Redeemed Partner or any of its assets is subject or bound and will not
result in a violation of any Laws applicable to such Redeemed Partner or any of
their Subsidiaries or Affiliates is or will be subject, except such violations
as would not or would not reasonably be expected to have a material adverse
effect on the ability of such Redeemed Partner to consummate the transactions
contemplated hereby and the Related Documents if finally determined adversely to
such Redeemed Partner.
 
 
12

--------------------------------------------------------------------------------


 
 
(c)  Such Redeemed Partner has record and beneficial ownership of and good and
valid title to its respective Redeemed Interests and such ownership and title
are free and clear of any and all liens, pledges, encumbrances, claims, charges,
equities, agreements, rights, options or restrictions of any kind, nature or
description whatsoever.
 
(d)  Such Redeemed Partner is not, or shall not become, a Person with whom
either Redeemed Partner is restricted from doing business under regulations of
OFAC (including, but not limited to, those named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, but
not limited to, Executive Order 13224 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or be otherwise associated with such Persons.
 
(e)  No representation or warranty by any Redeemed Partner in this Agreement and
no statement contained herein or in any document, certificate, or other writing
furnished or to be furnished by the Redeemed Partners to the Partnership
pursuant to the provisions hereof or in connection with the transactions
contemplated hereby and the Related Documents contains any untrue statement of
material fact or omits to state any material fact necessary in order to make the
statements herein or therein not misleading.
 
(f)  There are no claims of any kind or any actions, suits, proceedings,
arbitrations or investigations pending or, to such Redeemed Partner’s Knowledge,
threatened by any Governmental or Regulatory Authority or otherwise against such
Redeemed Partner, or which would prevent the performance of this Agreement or
any of the transactions contemplated hereby, or which declare the same unlawful
or cause the rescission thereof.
 
(g)  None of the assets and properties of such Redeemed Partner and of its
Subsidiaries and Affiliates are currently being used by the Partnership or any
of its Subsidiaries, including by ERC LP;
 
provided, however, that none of the Redeemed Partners (nor any of their
Affiliates or Subsidiaries) shall have any liability to the Partnership or any
Remaining Partner (or any of their Affiliates or Subsidiaries) with respect to
any of the foregoing representations or warranties in this Section 6.2 if, prior
to the Closing, the foregoing representations and warranties in this Section 6.2
are, to the Remaining Partner’s Knowledge, inaccurate in any material respect.
 

13

--------------------------------------------------------------------------------



 
 
6.3  After the Closing, at the request of any party hereto, and without further
conditions or consideration, each party hereto shall execute and deliver from
time to time such other instruments, documents, agreements and/or take such
other actions as another party hereto may reasonably request, including, but not
limited to, providing access to such party and its respective officers,
directors, employees, agents, representative, accountants and counsel to books
and records at reasonable times upon reasonable prior written notice, providing
copies of any relevant Tax Returns and financial statements and other financial
information (together with any supporting schedules and documentation) and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder with respect to
this Agreement and any of the transactions undertaken pursuant hereto (and the
financial reporting of) and/or otherwise in connection with any Proceeding
(including, without limitation, any Redeemed Partner Proceeding); provided,
however, that any such access or furnishing of information shall be conducted at
the requesting party’s sole expense, during normal business hours, under the
supervision of the personnel of the other parties hereto, as the case may be,
and in such a manner as not to interfere with the normal operations of such
other party or its Affiliates.
 
6.4  The representations, warranties and covenants made herein shall survive the
Closing for a period of twelve (12) months following the Closing Date; provided,
however, that the representations and warranties contained in Sections 6.1(a),
(b), (c) and (j) and in Sections 6.2(a), (b) and (c) (and the proviso to Section
6.2) hereof shall survive indefinitely.
 
Section 7.  Remedies.  If any party hereto shall be in default of or breach any
of its respective obligations hereunder, then the other parties hereto shall
have such rights or remedies available at law and/or in equity, including,
without limitation, the right of specific performance.
 
Section 8.  Notices.  Any notice, consent, approval, or other communication
which is provided for or required by this Agreement must be in writing and may
be delivered in person to any party hereto or may be sent by a facsimile
transmission, telegram, expedited courier or registered or certified U.S. mail,
with postage prepaid, return receipt requested. Any such notice or other written
communications shall be deemed received by the party hereto to whom it is sent
(i) in the case of personal delivery, on the date of delivery to the party
hereto to whom such notice is addressed as evidenced by a written receipt signed
on behalf of such party, (ii) in the case of facsimile transmission or telegram,
the next Business Day after the date of transmission, (iii) in the case of
courier delivery, the date receipt is acknowledged or rejected by the party
hereto to whom such notice is addressed as evidenced by a written receipt signed
on behalf of such party, and (iv) in the case of registered or certified mail,
the date receipt is acknowledged or rejected on the return receipt for such
notice. For purposes of notices, the addresses of the parties hereto shall be as
follows, which addresses may be changed at any time by written notice given in
accordance with this provision:
 
If to the Partnership or the Remaining Partner, to:
 
    c/o Colony Xanadu, LLC
            660 Madison Avenue, Suite 1600
            New York, NY 10021
            Attn: Richard Saltzman
            Telephone: (212) 832-0500
            Fax: (212) 593-5433
 
and
 
    c/o Colony Xanadu, LLC
                                    1999 Avenue of the Stars, Suite 1200
                    Los Angeles, CA 90067
                    Attn: Joy Mallory
                    Telephone: (310) 282-8820
                    Fax: (310) 282-8808
 
 
14

--------------------------------------------------------------------------------


 
 
With copy to (which shall not constitute a notice):
 
            White & Case LLP
            1155 Avenue of the Americas
            New York, New York 10036
            Attn: John Reiss, Esq.
            Attn: Steven Teichman, Esq.
            Telephone: (212) 819-8200
            Fax: (212) 354-8113
 
If to any of the Redeemed Partners, as follows:
 
            c/o Mack-Cali Realty Corporation
            P.O. Box 7817
            Edison, New Jersey 08818-7817
            Attention: Mitchell E. Hersh, President and Chief Executive Officer
            Facsimile: (732) 205-9040
 
and
 
            c/o Mack-Cali Realty Corporation
            P.O. Box 7817
            Edison, New Jersey 08818-7817
            Attention: Roger W. Thomas, Executive Vice President
                               and General Counsel
            Facsimile: (732) 205-9015
 
For courier or overnight delivery to the Redeemed Partners:
 
            c/o Mack-Cali Realty Corporation
            343 Thornall Street
            Edison, NJ 08837-2206


With copy to (which shall not constitute a notice):
 
            Seyfarth Shaw LLP
            1270 Avenue of the Americas
            Suite 2500
            New York, New York 10020-1801
            Attention: John P. Napoli, Esq.
            Facsimile: (212) 218-5527
 
 
15

--------------------------------------------------------------------------------


 
 
Failure of, or delay in delivery of any copy of a notice or other written
communication shall not impair the effectiveness of such notice or written
communication given to any party hereto to this Agreement as specified herein.
 
Section 9.  No Continuing Liability, Release and Indemnity.
 
9.1  Subject to and except as otherwise provided in the other provisions of this
Section 9 and elsewhere hereunder, upon the occurrence of the Closing and the
Redeemed Partners’ receipt of the Redemption Consideration and the MC Note, (a)
the Redeemed Partners shall have no further right, title, or interest in the
Partnership or in the assets of the Partnership and shall have no further right
to distributions from the Partnership; and (b) no party shall have any further
obligations or liability to the other parties hereto for the payment of any
compensation, fees or other consideration arising out of the Redeemed Interests.
 
9.2  In consideration of the covenants and agreements contained in this
Agreement and the Related Documents and other good and valuable consideration,
the sufficiency of which is hereby agreed upon by and among the parties, the
Remaining Partners (and each of them) and the Partnership irrevocably and
unconditionally waives, releases and forever discharges and agrees not to sue
(or assist or encourage any other Person to sue) for themselves and their
respective Affiliates and Subsidiaries, and any of their direct and indirect
shareholders, partners, members, directors, officers, agents and employees, and
any of their respective heirs, executors, administrators, successors and assigns
(each, a “Non-MC Releasing Party” and, collectively, the “Non-MC Releasing
Parties”), the Redeemed Partners (and any of them) and their respective
Affiliates and Subsidiaries, and any of their direct and indirect shareholders,
partners, members, directors, officers, agents and employees, and any of their
respective heirs, executors, administrators, successors and assigns (each, a “MC
Released Party” and, collectively, the “MC Released Parties”), from and with
respect to any and all of the Released MC Obligations. The foregoing release is
intended by the Remaining Partners (and each of them) and the Partnership to be
as broad as the Laws allow and is intended specifically to
 
9.3  be a compromise and release generally of all Released MC Obligations. Each
of the Remaining Partners and the Partnership hereby represents, warrants and
covenants to the Redeemed Partners that none of them nor any of the other Non-MC
Releasing Parties have assigned or transferred any interest in any of the
Released MC Obligations. No Non-MC Releasing Party shall make any claim or
demand or commence any action asserting any claim or demand against any MC
Released Party, with respect to any Released MC Obligations.  The Partnership
shall indemnify, defend and hold harmless the Redeemed Partners and their
Affiliates and Subsidiaries and any of their direct and indirect shareholders,
partners, members, directors, officers, agents and employees, and any of their
respective heirs, executors, administrators, successors and assigns (each, a “MC
Indemnified Party” and collective, the “MC Indemnified Parties”) from and
against any and all Losses of the MC Indemnified Parties (or any one or more of
them) to the extent arising out of or resulting from any Indemnified MC
Partnership Obligation; provided, however, that the Partnership shall not be
obligated to indemnify any MC Indemnified Party to the extent the MC Obligation
Claim (i) arises out of any criminal proceeding, action, indictment, allegation,
conduct or investigation of such MC Indemnified Party (but only if same results
in a conviction of, or plea of nolo contendre to, a misdemeanor or felony), or
(ii) arises from an act which constitutes fraud, bad faith, willful misconduct
or gross negligence by the MC Indemnified Party.
 
 
16

--------------------------------------------------------------------------------


 
9.4  If a claim is made against any MC Indemnified Party, and the Person
bringing such claim intends to seek recourse with respect to an Indemnified MC
Partnership Obligation, such MC Indemnified Party shall, upon learning or being
apprised of same, promptly notify (the “Indemnity Notice”) the Partnership in
writing of such claim (the “MC Obligation Claim”) describing in reasonable
detail, to the extent then known, the facts and circumstances with respect to
the subject matter of such claim. No delay in giving, or failure to give such
notice by the MC Indemnified Party to the Partnership will adversely affect the
rights or remedies of the MC Indemnified Party under this Agreement or will
alter or relieve the Partnership of its obligation to indemnify the MC
Indemnified Party except that, if the MC Indemnified Party shall have failed to
so promptly furnish the Indemnity Notice, to the extent that the resulting delay
or failure has prejudiced the rights of the Partnership hereunder (and only to
such extent). The Partnership shall have thirty (30) days after receipt of such
Indemnity Notice (but, provided that the MC Indemnified Party shall have so
promptly furnished the Indemnity Notice to the Partnership, in no event less
than ten (10) days prior to the date that a response or action needs to be taken
or made in respect of such claim (“Initial Response Period”) to assume the
conduct and control, through counsel reasonably acceptable to the MC Indemnified
Party, at the expense of the Partnership in accordance with Section 9.8, of the
settlement or defense thereof and the MC Indemnified Party shall cooperate (at
the expense of the Partnership) with the Partnership in connection therewith;
provided, that the Partnership shall permit the MC Indemnified Party to
participate in such settlement or defense through counsel chosen by such MC
Indemnified Party (and at its expense); provided, further, however, that the
Partnership shall not be entitled to assume control of such defense and shall
pay the fees and expenses of counsel retained by the MC Indemnified Party if (i)
the MC Indemnified Party has been advised in writing by counsel that a
reasonable likelihood exists of a conflict of interest between the MC
Indemnified Party and the Partnership (or any of its Affiliates or
Subsidiaries); (ii) the MC Obligation Claim seeks an injunction or equitable
relief against the MC Indemnified Party; (iii) upon petition by the MC
Indemnified Party, the appropriate court rules that the Partnership failed or is
failing to defend such claim in good faith; or (iv) the Partnership shall have
failed, within the Initial Response Period after having been promptly notified
by the MC Indemnified Party, upon the MC Indemnified Party learning or being
apprised of same, of the existence of such claim to assume the defense of such
claim. Any MC Indemnified Party shall have the right to employ separate counsel
in any MC Obligation Claim and to participate in the defense thereof (and the
Partnership shall cooperate with such separate counsel and keep such separate
counsel fully and reasonably practicable contemporaneously informed of, and
provide to such separate counsel copies of, all relevant correspondence and
documentation related thereto), but the fees and expenses of such counsel shall
not be at the expense of the Partnership except as provided in the preceding
sentence. So long as the Partnership is diligently contesting any MC Obligation
Claim whose defense it has assumed in good faith, the MC Indemnified Party shall
not pay or settle any such claim without the consent of the Partnership.
Notwithstanding the foregoing, the MC Indemnified Party shall have the right to
pay or settle any such MC Obligation Claim so long as (i) the relief obtained by
the MC Indemnified Party does not negatively affect the Partnership (and, for
this purpose, the relief will not be considered to negatively affect the
Partnership if such relief requires the payment of an amount that is less than
the amount of the claim being paid or settled), (ii) the settlement does not
require or involve an admission of any guilt, liability or wrongdoing of any
kind by the Partnership or any of its Affiliates and (iii) such relief includes
as an unconditional term thereof the giving by the Person or Persons asserting
such claim to all MC Indemnified Parties in respect of such MC Obligation Claim
of an unconditional release from all Losses with respect to such claim or
consent to entry of any judgment (a “Permitted Settlement”); provided, however,
that in such event, the MC Indemnified Party shall waive any right to indemnity
therefor by the Partnership for such claim unless the Partnership shall have
consented to such payment or settlement (other than in the case of a Permitted
Settlement where the Partnership shall be deemed to have consented to such
settlement). If the Partnership does not notify the MC Indemnified Party within
the Initial Notice Period after the receipt of the MC Indemnified Party’s notice
of a MC Obligation Claim that it elects to undertake the defense thereof, or
having undertaken to defend such MC Obligation Claim, does not diligently defend
such MC Obligation Claim in good faith, the MC Indemnified Party shall have the
right to defend or contest (or fail to defend or contest), settle or compromise
the claim, but shall not thereby waive or in any way diminish or lessen any
right to indemnity therefor pursuant to this Agreement. The Partnership shall
not consent to entry of any judgment or enter into any settlement of any MC
Obligation Claim whose defense it has assumed without the consent of the MC
Indemnified Party unless (i) the relief consists primarily of the payment of
money, (ii) if the judgment or settlement is entirely indemnifiable by the
Partnership pursuant to this Section 9, (iii) the judgment or settlement
includes as an unconditional term thereof the giving by the Person or Persons
asserting such claim to all MC Indemnified Parties of an unconditional release
from all Losses with respect to such claim or consent to entry of any judgment,
and (iv) the judgment or settlement does not require or involve the admission of
any guilt, liability or wrongdoing of any kind by any MC Indemnified Party.
 
 
 
17

--------------------------------------------------------------------------------


 
 
9.5  The amount of any and all notices, actions, suits, proceedings, claims of
any kind, demands, assessments, judgments, losses, liabilities, Obligations,
damages, costs, Taxes (including, without limitation, any Indemnified Conveyance
Taxes but excluding, for avoidance of doubt, any Taxes imposed on their
allocable shares of all Partnership income and gain through the Closing Date),
penalties, interests and expenses, including reasonable attorneys’ and other
professionals’ fees and expenses (collectively, “Losses”) for which
indemnification is provided under this Section 9 shall be net of (i) any amounts
actually received by the MC Indemnified Party or any of its Affiliates (net of
all expenses incurred in connection therewith) pursuant to any indemnification
by or indemnification agreement with any third party in relation to such Losses,
and (ii) any insurance proceeds or other cash receipts or sources of
reimbursement actually received by the MC Indemnified Party or any of its
Affiliates as an offset against such Losses (each Person named in clauses (i)
and (ii), a “Collateral Source”); provided, however, no MC Indemnified Party
shall be under any obligation to procure or obtain any such indemnification or
insurance (or any amount of indemnification or insurance) and a MC Indemnified
Party’s failure to procure or obtain any such indemnification or insurance (or
any particular amount of indemnification or insurance) shall not adversely
affect the rights or remedies of the MC Indemnified Party under this Agreement
or alter or relieve the Partnership of its indemnification obligations
hereunder. The Partnership may require the MC Indemnified Party to assign (at
the Partnership’s expense) the rights to seek recovery from Collateral Sources
but only if and to the extent same is assignable; provided, however, that the
Partnership will then be responsible for pursuing such claim at its own expense.
If the amount to be netted hereunder in connection with a Collateral Source from
any payment required under this Section 9 is determined after payment by the
Partnership, pursuant to Section 9.8, of any amount otherwise required to be
paid to a MC Indemnified Party under this Section 9, the MC Indemnified Party
shall repay to the Partnership, promptly after such determination, any amount
that the Partnership would not have had to pay pursuant to this Section 9 had
such determination been made at the time of such payment, and any excess
recovery from a Collateral Source shall be deposited into escrow to be applied
to reduce any future payments to be made by the Partnership pursuant to this
Section 9.
 
9.6  The Losses hereunder shall not include any incidental damages,
consequential damages, special damages, damages arising out of business
interruption or lost profits, damages arising through the application of any
statutory multiplier to any Losses or punitive damages of any kind (other than
incidental damages, consequential damages, special damages, damages arising out
of business interruption or lost profits, damages arising through the
application of any statutory multiplier to any Losses or punitive damages paid
by a MC Indemnified Party to an independent third Person).
 
9.7  The indemnification provided for in this Section 9 shall be the exclusive
remedy of the MC Indemnified Party with respect to the parties hereto in respect
of a MC Obligation Claim; provided, however, that nothing herein shall restrict
the ability of any MC Indemnified Party to pursue the remedy of specific
performance or any other equitable remedy; provided, further, that nothing
herein shall be deemed to limit or restrict in any manner any rights or remedies
that any party hereto has under this Agreement or any of the Related Documents
subject to the terms and conditions herein and therein.
 
9.8  In the event that the Partnership is required to make any payment under
this Section 9, the Partnership shall promptly pay the MC Indemnified Party the
amount of such indemnity obligation (including, without limitation, in the case
where an MC Indemnified Party obtains its own counsel and the fees and expenses
of said counsel are required to be paid by the Partnership, as and when the
bills of such counsel are received by the MC Indemnified Party and submitted to
the Partnership for payment). If there should be a dispute as to such amount,
the Partnership shall nevertheless pay when due such portion, if any, of the
obligation not subject to dispute.
 
Section 10.  Access to Information.  In order to facilitate the resolution of
any claims made against or incurred by the Redeemed Partners relating to the
Partnership, for a period of seven (7) years after the Closing or, if shorter,
the applicable period specified in the Partnership’s document retention policy,
the Partnership shall (i) retain the books and records relating to the
Partnership, the Remaining Partners and its Affiliates relating to periods prior
to the Closing and (ii) upon reasonable notice, afford the officers, employees,
agents and representatives of the Redeemed Partners reasonable access (including
the right to make, at the Partnership’s expense, photocopies), during normal
business hours, to such books and records; provided, however, that the
Partnership shall notify the Redeemed Partners at least thirty (30) days in
advance of destroying any such books and records prior to the seventh
anniversary of the Closing in order to provide the Redeemed Partners the
opportunity to access such books and records in accordance with this Section 10.
 
Section 11.  Transfer/Conveyance Taxes.  Any Conveyance Taxes attributable
solely to the Redemption shall be paid by the Redeemed Partners and the Redeemed
Partners shall indemnify and hold the Remaining Partners (and their Affiliates
and subsidiaries) and the Partnership harmless from and against such Conveyance
Taxes. Notwithstanding the foregoing, to the extent that the Restructuring (as
defined in the Mack-Cali Rights Agreement) (or the transactions contemplated
thereby) directly or indirectly causes the Redemption to be subject to
Conveyance Taxes, the Partnership shall be liable for and shall (and the
Remaining Partners shall cause the Partnership to) timely pay, and shall
indemnify and hold the Redeemed Partners (and their Affiliates and Subsidiaries)
harmless from and against such Conveyance Taxes (“Indemnified Conveyance
Taxes”). The parties hereto shall cooperate in the execution and delivery (and
to cause the execution and delivery) of any and all instruments, returns and
certificates necessary to enable the Partnership, the Remaining Partners and the
Redeemed Partners to comply with any and all filing requirements.
 
 
18

--------------------------------------------------------------------------------


 
Section 12.  Tax Matters.
12.1  The Partnership shall (and the Remaining Partners shall cause the
Partnership) to timely file any income, franchise or similar Tax Returns (any
such return, a “Final Income Tax Return” and, collectively, the “Final Income
Tax Returns”) for or in respect of the Partnership’s and any of its Subsidiaries
taxable year which ends on or prior to, or which includes the Closing Date, and
timely pay (or cause to be timely paid) any and all Taxes due, owing and payable
by the Partnership and each of its Subsidiaries (including, without limitation,
as applicable any and all Taxes due owing and payable by the Partnership and any
of its Subsidiaries arising or resulting on or prior to the Closing, as well as
any other Taxes due, owing and payable by the Partnership and any of its
Subsidiaries arising or resulting from or in respect of the distribution of the
Redemption Consideration and the transfer of the MC Note on the Closing Date
(other than Conveyance Taxes which are addressed in Section 11) and will, at
least fifteen (15) Business Days prior to filing such Final Income Tax Returns,
provide the Redeemed Partners with a copy of such Final Income Tax Returns for
their review and comment. The Partnership shall not (and the Remaining Partners
shall not cause or permit the Partnership to) (i) amend any Final Income Tax
Return or Tax Return relating to any period ending on or prior to, or which
includes, the Closing Date (a “Pre-Closing Income Tax Return”) or (ii) agree to
any settlement or compromise with respect to, or termination of, any Proceeding
(as defined below) involving any Final Income Tax Return or Pre-Closing Income
Tax Return (a “Pre-Closing Proceeding”), without first providing the Redeemed
Partners with advance notice of such amendment, or notice of such Pre-Closing
Proceeding and reasonable time to review and comment on such amendment or
Pre-Closing Proceeding; and in no event shall the Remaining Partners file (or
cause or permit the Partnership or any of its Subsidiaries to file) any Final
Income Tax Return or Pre-Closing Income Tax Return (or any amended Final Income
Tax Return or Pre-Closing Income Tax Return), or agree to any settlement or
compromise with respect to, or termination of, any Pre-Closing Proceeding
without the consent of the Redeemed Partners, which consent shall not be
unreasonably withheld, conditioned or delayed. The Partnership shall (and the
Remaining Partners shall cause the Partnership to) promptly notify the Redeemed
Partners of any proposed claim, demand, assessment (including a notice of
proposed assessment), deficiency, adjustment, re-allocation or other change made
to, and/or with respect to, any Final Income Tax Return or Pre-Closing Income
Tax Return, as well as any notice from any Governmental or Regulatory Authority
with respect to any current or future audit, examination, investigation or other
proceeding with respect to Taxes for any period that includes a Pre-Closing
Period (any of the foregoing, a “Proceeding”) involving: (i) any Final Income
Tax Return or Pre-Closing Income Tax Return; or (ii) any other matter covered
which could result in liability for, or otherwise materially affect (adversely
or otherwise) any Redeemed Partner (or any of its Affiliates or Subsidiaries)
(including, without limitation, under or through the application of this
Agreement) (either (i) or (ii), a “Redeemed Partner Proceeding”), and that in
the case of any Redeemed Partner Proceeding, the Partnership shall (and the
Remaining Partners shall cause the Partnership to): (a) keep the Redeemed
Partners fully and contemporaneously apprised (and in reasonable detail) of the
progress thereof (including, without limitation, promptly providing the Redeemed
Partners with copies of any and all material correspondence, documents and other
writings received from, and submitted to, the applicable Governmental or
Regulatory Authority); and (b) shall have afforded the Redeemed Partners with
the right and reasonable opportunity to review and comment on any and all
material submissions and shall have considered any such comments in good faith,
in each case prior to the submitting of such submissions to the applicable
Governmental or Regulatory Authority.
 
 
19

--------------------------------------------------------------------------------


 
 
12.2  The Partnership shall (and the Remaining Partners shall cause the
Partnership to) prepare the Final Income Tax Returns and any amended Final
Income Tax Returns in accordance with a “closing of the books” method or, as
applicable, “interim closing of the books” method under Section 706(d) of the
Code and the Treasury Regulations thereunder. For the avoidance of doubt, the
Redeemed Partners (or their Members) remain (i) obligated to properly and
completely report their allocable shares of Partnership income and/or gain on
their respective Tax Returns; (ii) exclusively liable to pay tax on their
allocable shares of all Partnership income and gain (if any) up to and including
the Closing Date; (iii) obligated to properly and completely report any income
and/or gain (if any) associated with the Redemption and/or any of the
transactions contemplated to be undertaken hereunder or in connection with the
Redemption that is realized by the Redeemed Partners; and (iv) exclusively
liable to pay tax (if any) on any income and/or gain associated with the
Redemption and/or any of the transactions contemplated to be undertaken
hereunder or in connection with the Redemption realized by the Redeemed
Partners.
 
12.3  The Redeemed Partners represent and believe that the delivery of the
Mack-Cali Rights Agreement and the distribution of the Rights (the “Distributed
Rights”) constitute a distribution by the Partnership to the Redeemed Partners
of property owned by the Partnership with a fair market value (as of the Closing
of the Redemption) of at least $7.5 million.
 
12.4  The parties hereto hereby acknowledge and agree (a) that the distribution
by the Partnership, and receipt by the Redeemed Partners, of the Redemption
Consideration in accordance with and subject to the terms and conditions of this
Agreement shall be treated by the parties hereto and reported for Federal income
Tax purposes as distributions in liquidation of the Redeemed Partners’ entire
interests in the Partnership subject to the treatment prescribed by Section 731
of the Code and the Treasury Regulations thereunder, and also as payments
described in Section 736(b)(1) (and not as a distributive share or guaranteed
payment described in Section 736(a) of the Code), (b) based solely on the
representation contained in Section 12.4, to report on the Final Income Tax
Return that the Distributed Rights have a fair market value of $7.5 million and
(c) that following the distribution of the Redemption Consideration, (i) the
Section 704(b) capital account of each of the Redeemed Partners shall have been
fully liquidated and is zero,(ii) the Redeemed Partners shall have no further
right, title or interest in any profits, losses, property, distributions, or
capital of the Partnership, and (iii) the Redeemed Partners shall no longer be
partners in the Partnership for any purpose (including, without limitation, for
any Tax purposes). The parties hereto hereby acknowledge and agree that the
distribution by the Partnership, and the receipt by the Special General Partner,
of the Special Interests shall not result in any Redeemed Partner or Affiliate
or Subsidiary thereof being treated as a “partner” in any Component Entity for
(and only for) income Tax purposes. The Redeemed Partners acknowledge and agree
that the Remaining Partners have not independently verified the fair market
value of the Distributed Rights.
 
 
20

--------------------------------------------------------------------------------


 
 
Section 13.  Estoppel.  Except as provided in Schedule 13 attached hereto, to
the Redeemed Partners’ Knowledge, as of the date hereof, there are no defaults,
and there are no conditions that exist that would, with the passage of time or
the giving of notice (or both), constitute a default by any of the Redeemed
Partners, under the Original Partnership Agreement or with respect to the
Released MC Obligations. Notwithstanding the foregoing, the parties hereby
acknowledge and agree that a failure by a Redeemed Partner to insist upon the
strict performance of the obligations of any of the Partnership, the Remaining
Partners or any of their Affiliates or Subsidiaries under the Transaction
Documents and Related Documents prior to the date hereof shall not be construed
as a waiver of any future compliance with the terms of the Transaction Documents
and Related Documents, and the Redeemed Partners do not waive any future
compliance with the obligations and liabilities imposed upon any of the
Partnership, the Remaining Partners or any of their Affiliates or Subsidiaries
under the Transaction Documents and Related Documents. Notwithstanding the
foregoing, the parties further acknowledge and agree that nothing in this
Agreement (a) shall be deemed or construed as a waiver by the Redeemed Partners
of any breach or default on the part of the Partnership, the Remaining Partners
or any of their Affiliates or Subsidiaries under the Transaction Documents or
Related Documents, or (b) shall in any way affect or be deemed to modify in any
respect or impair the rights and remedies of the Redeemed Partners or any MC
Indemnified Party with respect to (i) the indemnification and/or defense
obligations of the Partnership set forth in this Agreement, any Transaction
Documents or any Related Documents, including indemnification and/or defense
obligations arising out of acts, omissions or other matters which have arisen or
occurred prior to the date hereof, or (ii) any default or breach by the
Partnership, any of the Remaining Partners or any of their Affiliates or
Subsidiaries not currently known, or obligations of the Partnership, the
Remaining Partners or any of their Affiliates or Subsidiaries to comply with the
terms, provisions and requirements of the Transaction Documents and Related
Documents which are of an ongoing or continuing nature.
 
Section 14.  Public Announcements; Confidentiality.  Upon the execution of this
Agreement, the Redeemed Partners, the Partnership, the Remaining Partners and
each of their respective Affiliates shall have the right to make such public
announcements or filings as may be required by (i) the Securities Act of 1933,
as amended, (ii) the Securities Exchange Act of 1934, as amended, (iii) the
rules and listing standards of the New York Stock Exchange, Inc., (iv) any other
Law of a jurisdiction to which the parties hereto are subject, or (v) any oral
questions, interrogatories, requests for information, subpoena, civil
investigative demand, or similar process required by applicable Law by any
Governmental or Regulatory Authority to which the Redeemed Partners, the
Partnership or the Remaining Partners are subject. The Redeemed Partners, the
Partnership and the Remaining Partners also shall have the right to make such
public announcements or filings as they may deem reasonably prudent, and shall
be entitled to make such filings or announcements upon advice of counsel as may
be otherwise be deemed necessary. In this connection, it should be noted that
the Redeemed Partners have determined that the entry into this Agreement will
need to be disclosed within four (4) Business Days of its execution on a Current
Report on Form 8-K under Item 1.01 thereof and that the Agreement will be filed
as an exhibit thereto or be filed as an exhibit to each of the Redeemed Partners
next following periodic report filed pursuant to the Securities Exchange Act of
1934, as amended. Each of the parties hereby agree to provide the non-disclosing
parties as much advance notice as reasonably possible with respect to the nature
of such disclosure, cooperate fully as to the timing and contents of such
disclosure and review in good faith the suggestions of the other party with
respect to the contents of such disclosure.
 
 
21

--------------------------------------------------------------------------------


 
Section 15.  Miscellaneous.  This Agreement shall not be altered, amended,
changed, waived, terminated or otherwise modified in any respect or particular,
and no consent or approval required pursuant to this Agreement shall be
effective, unless the same shall be in writing and signed by or on behalf of the
party to be affected thereby.
 
15.2  This Agreement may not be assigned by any party hereto without the prior
consent of the other parties hereto.
 
15.3  This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and to their respective heirs, executors, administrators,
successors and permitted assigns.
 
15.4  All prior statements, understandings, representations and agreements
between and among the parties hereto, oral or written, are superseded by and
merged into this Agreement, which alone fully and completely expresses the
agreement between them in connection with this transaction and which is entered
into after full investigation, no party relying upon any statement,
understanding, representation or agreement made by any other party not embodied
in this Agreement. This Agreement shall be given a fair and reasonable
construction in accordance with the intentions of the parties hereto, and
without regard to or aid of canons requiring construction against the party
drafting this Agreement.
 
15.5  No failure or delay of either party in the exercise of any right or remedy
given to such party hereunder or the waiver by any party of any condition
hereunder for its benefit (unless the time specified herein for exercise of such
right or remedy has expired) shall constitute a waiver of any other or further
right or remedy nor shall any single or partial exercise of any right or remedy
preclude other or further exercise thereof or any other right or remedy. No
waiver by any party hereto of any breach hereunder or failure or refusal by any
other party hereto to comply with its obligations shall be deemed a waiver of
any other or subsequent breach, failure or refusal to so comply.
 
15.6  The provisions of Section 6.3, Section 6.4 and Section 7 through Section
14 shall survive the Closing indefinitely.
 
15.7  Neither this Agreement nor any memorandum thereof shall be recorded by
either party hereto and any attempted recordation hereof shall be void and shall
constitute a default under this Agreement.
 
 
22

--------------------------------------------------------------------------------


 
15.8  This Agreement may be executed in one or more counterparts, each of which
so executed and delivered shall be deemed an original, but all of which taken
together shall constitute but one and the same instrument.
 
15.9  The caption headings in this Agreement are for convenience only and shall
not be construed to modify, explain or alter any of the terms, covenants or
conditions herein contained. Any and all schedules and exhibits referenced
herein are by this reference hereby made a part hereof and incorporated herein.
 
15.10  Any controversy or claim arising out of or relating to this Agreement
shall be governed by and construed in accordance with the Laws of the State of
New York, and the parties hereto consent to (i) the jurisdiction of courts of
the State of New York and the U.S. District Court for the Southern District of
New York and (ii) service of process and/or summons by certified mail, postage
prepaid, return receipt requested, to such party at the address set forth for
such party herein.
 
15.11  If the last day of the period prescribed herein for the giving of any
notice, election, consent, approval, demand, objection or request or the
submission of any documents by any party hereunder shall fall on a Saturday,
Sunday or any day observed as a public holiday by the federal government or the
State of New York, then such period shall be deemed to be extended to the
immediately following day which is not a Saturday, Sunday or such public
holiday.
 
15.12  Unless otherwise specified herein, for purposes of this Agreement (a)
references to persons or parties include their permitted successors and assigns;
(b) references to modifications or amendments shall in all events mean
modifications and amendments; (c) references to statutes are to be construed as
including all rules and regulations adopted pursuant to the statute referred to
and all statutory provisions consolidating, amending or replacing the statute
referred to; (d) references to agreements and other contractual instruments
shall be deemed to include all subsequent amendments and other modifications
thereto entered into from time to time after the date hereof; (e) the words
“include” or “including”, and words of similar import, shall be deemed to be
followed by the words “but not limited to” or “without limitation”; (f) the
words “hereto”, “herein”, “hereof’ and “hereunder”, and words of similar import,
refer to this Agreement in its entirety; and (g) unless otherwise specified
herein, all references to Sections are to Sections of this Agreement. Terms
defined herein may be used in the singular or the plural; when used in the
singular and preceded by “a”, “an” or “any”, such term shall be taken to
indicated one or more members of the relevant class; and when used in the
plural, such term shall be taken to indicate all members of the relevant class.
 
15.13  Subject to Sections 9, 11 and Section 12, all costs and expenses incurred
in connection with this Agreement and the Related Agreements and the
transactions contemplated hereby and thereby shall be paid by the party hereto
incurring such expenses.
 
15.14  If any provision of this Agreement shall be unenforceable or invalid, the
same shall not affect the remaining provisions of this Agreement and to this end
the provisions of this Agreement are intended to be and shall be severable.
 
 
23

--------------------------------------------------------------------------------


 
15.15  THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.
 
15.16  All exhibits attached hereto are hereby incorporated herein by reference
and made a part hereof.
 
15.17  In the event that any party hereto brings an action or proceeding for a
declaration of the rights of the parties under this Agreement, for injunctive
relief, or for an alleged breach or default of this Agreement, or any other
action arising out of this Agreement or the transactions contemplated hereby,
the prevailing party in any such action shall be entitled to an award of
reasonable attorneys’ fees, disbursements and any court costs incurred in
connection with such action or proceeding, in addition to any other damages or
relief awarded, regardless of whether such action proceeds to final judgment.
 
15.18  No agent, broker, person, entity, firm, finder or investment banker
acting on behalf of the Partnership or the Redeemed Partners is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement and the Related Documents based upon
arrangements made by or on behalf of the Partnership or the Redeemed Partners.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK:
 
SIGNATURE PAGE FOLLOWING
 
 
24

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered all on the day and year first above written.
 
 
 

 
PARTNERSHIP:
     
MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP,
a Delaware limited partnership
     
By: Meadowlands Limited Partnership, a Delaware
        limited partnership, its Managing General Partner
     
        By:  Colony Xanadu, L.L.C., a Delaware limited
                liability company, its Managing General Partner
     
                 By:        /s/ John C. Brady                        
 
                              Name:  John C. Brady
 
                              Title:    Authorized Representative

 
By:  Mack-Cali Meadowlands Special L.L.C., a New Jersey
        limited liability company, a General Partner
     
        By:  Mack-Cali Realty, L.P., a Delaware limited partnership,
                its Sole Member
     
                By: Mack-Cali Realty Corporation, a Maryland
                       corporation, its General Partner
     
                        By:        /s/ Mitchell E. Hersh                
 
                                     Name:  Mitchell E. Hersh
 
                                     Title:    President and Chief Executive
Officer

 
 
 


25

--------------------------------------------------------------------------------



 
REDEEMED PARTNERS:
     
MACK-CALI MEADOWLANDS
ENTERTAINMENT L.L.C., a New Jersey limited
liability company
     
By: Mack-Cali Realty, L.P., its sole member
     
        By: Mack-Cali Realty Corporation, its
               general partner
     
                 By:        /s/ Mitchell E. Hersh                
 
                              Name:  Mitchell E. Hersh
 
                              Title:    President and Chief Executive Officer

 
MACK-CALI MEADOWLANDS SPECIAL
L.L.C., a New Jersey limited liability company
     
By: Mack-Cali Realty, L.P., its sole member
     
        By: Mack-Cali Realty Corporation, its
               general partner
     
                 By:        /s/ Mitchell E. Hersh                
 
                              Name:  Mitchell E. Hersh
 
                              Title:    President and Chief Executive Officer

 
 
 
 
26

--------------------------------------------------------------------------------


 
 
 
 
 
REMAINING PARTNER:
     
MEADOWLANDS LIMITED
PARTNERSHIP, a Delaware limited partnership
     
By: Colony Xanadu, LLC, a Delaware
        limited liability company, its Managing
        General Partner
     
         By:        /s/ John C. Brady                                  
 
                      Name:  John C. Brady
 
                      Title:    Authorized Representative

 
 
 
 

27

--------------------------------------------------------------------------------



EXHIBIT B
 
PROMISSORY NOTE
 


 
$2,500,000.00
 
New York, New York
 
November 22, 2006


 
FOR VALUE RECEIVED, Meadowlands Limited Partnership, a Delaware limited
partnership, as maker, with an address at c/o Colony Xanadu, LLC, 660 Madison
Avenue, Suite 1600, New York, New York 10021 (the “Maker”), hereby
unconditionally promises to pay to the order of Mack-Cali Meadowlands
Entertainment L.L.C., a New Jersey limited liability company, having a mailing
address of P.O. Box 7817, Edison, New Jersey 08818-7817 and a street address at
c/o Mack-Cali Corporation, 343 Thornall Street, Edison, New Jersey 08837-2206
(“MC Entertainment”) and its successors and assigns (collectively referred to
herein as, the “Payee”), or at such other place or places and/or in such other
proportions as the holder or holders hereof may from time to time designate in
writing, the principal sum of TWO MILLION FIVE HUNDRED THOUSAND and 00/100
DOLLARS ($2,500,000.00), in lawful money of the United States of America (the
“Principal Amount”) to be paid in accordance with the terms of this Note.
Section 16.  : PAYMENT TERMS
 
 
Maker agrees to pay the Principal Amount in accordance with the terms of this
Note on the Maturity Date (as hereinafter defined).
The Principal Amount shall be due and payable upon the date which is fifteen
(15) calendar days after the consummation of the first Take Down of either an
Office Component or the Hotel Component by the MC Partners, or its Affiliate,
pursuant to Section 10 of the Rights Agreement (as hereinafter defined) (the
“Maturity Date”). Such capitalized terms “Take Down,” “Office Component,” Hotel
Component,” “MC Partners” and “Affiliate” are defined in that certain Mack-Cali
Rights, Obligations and Option Agreement, dated of even date herewith, by and
among Maker and the other entities signatory thereto (the “Rights Agreement”).
 
(a)  All amounts due under this Note shall be payable without setoff,
counterclaim or any other deduction whatsoever.
 
(b)  Payment by Maker under this Note shall be made in readily available funds
and shall be paid by Maker to Payee no later than 5:00 p.m. New York City time,
on the Maturity Date.
 
Section 17.  : DEFAULT AND ACCELERATION
 
 
The obligations due under this Note shall, without notice, become immediately
due and payable if: (i) there is entered any order, judgment or decree by a
court of competent jurisdiction for relief in respect of Maker under any
applicable federal or state bankruptcy,

28

--------------------------------------------------------------------------------



 
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect, or appointing a
receiver, assignee or trustee of all or a substantial part of Maker’s property,
assets or revenues and that order, judgment or decree shall have continued
unstayed, unbonded and in effect for a period of thirty (30) days; (ii) Maker
files a petition seeking relief under the United States Bankruptcy Code, as now
or hereafter constituted, or any other applicable federal or state bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation or
similar law, or consent to the institution thereof or to the filing of any such
petition or to the appointment or taking of possession by a receiver,
liquidator, assignee, trustee or custodian of any substantial part of the
properties, assets or revenues of Maker or the making by Maker of a general
assignment for the benefit of its creditors; or (iii) the obligations due under
this Note are not paid in full on the Maturity Date (each an “Event of
Default”).
 
If an Event of Default has occurred, the aggregate principal amount of this Note
shall become immediately due and payable to Payee without further action on the
part of Payee, and Maker shall immediately pay to Payee all amounts due and
payable with respect to this Note. Payee shall also have any other rights which
Payee may have under any contract or agreement and any other rights or remedies
which Payee may have pursuant to applicable law.
Section 18.  : NO ORAL CHANGE
 
 
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Maker or Payee,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
Section 19.  : WAIVERS
 
 
Maker and all others who may become liable for the payment of all or any part of
the obligations due hereunder do hereby severally waive presentment and demand
for payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind. No release or extension of time for payment of this Note
and no alteration, amendment or waiver of any provision of this Note made by
agreement between Payee or any other person shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Maker, and any
other person who may become liable for the payment of all or any part of the
obligations under this Note. No notice to or demand on Maker shall be deemed to
be a waiver of the obligation of Maker or of the right of Payee to take further
action without further notice or demand as provided for in this Note. The
remedies provided to Payee under this Note shall be cumulative and concurrent,
and shall be in addition to every other right or remedy now or hereafter
provided by law or equity. The failure or delay in exercising any such right or
remedy shall not be construed as a release or waiver thereof.
Section 20.  : COLLECTION; LIABILITY
 
                Maker and any other person who may be liable hereunder in any
capacity shall pay all reasonable costs of collection, including reasonable
attorneys fees in the event that the Principal Amount due under this Note or any
other payment due under this Note is not paid when due or in case it becomes
necessary to protect the security for this Note or enforce any provision of this
Note.
 
 
29

--------------------------------------------------------------------------------


 
 
Section 21.  : GOVERNING LAW
 
THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY MAKER AND
ACCEPTED BY PAYEE IN THE STATE OF NEW YORK AND THE PARTIES AGREE THE STATE OF
NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, MAKER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
 
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST PAYEE OR MAKER ARISING OUT OF OR
RELATING TO THIS NOTE MAY AT PAYEE’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE STATE, CITY AND COUNTY OF NEW YORK AND MAKER WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, (I) THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS NOTE OR ANY ACTS OR OMISSIONS OF PAYEE; (II) ANY
OBJECTIONS WHICH MAKER MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND MAKER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING;
AND (III) ANY CLAIM FOR CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES.
Section 22.  : NOTICES
 
 
Any notice, payment, demand, or communication required or permitted to be given
by any provision of this Note shall be in writing and shall be delivered
personally, receipt requested, to the party to whom the same is directed, or
sent by USPS certified mail, return receipt requested, or by a nationally
recognized overnight courier, addressed as set forth in the introductory
language hereto (“Notice”), or to such other address as such party may from time
to time specify by Notice to the other party. Any Notice shall be deemed to be
delivered or given, and received for all purposes as of the date so delivered,
if delivered personally, or the first business day after delivery to the USPS or
overnight courier service, if sent by USPS or overnight courier. Notices
required or permitted to be given hereunder may be given by a party’s attorneys.

30

--------------------------------------------------------------------------------



 
 
Section 23.  : TRANSFER/ASSIGNMENT
 
 
This Note may not be assigned by the Payee without the prior written consent of
the Maker; provided, however, that any transfer that is permitted pursuant to
the Rights Agreement or any MC Component LP Agreement (as defined in the Rights
Agreement) shall not require the prior written consent of the Maker. The
provisions of this Note shall be binding upon Maker, and its successors and
assigns, and shall inure to the benefit of Payee, including, without limitation,
its successors and permitted assigns.
 


 
[Signature on following page]

31

--------------------------------------------------------------------------------



 


 
IN WITNESS WHEREOF, Maker has duly executed this Note as of the day and year
first above written.
 


 
 
 
 
Meadowlands Limited Partnership, a
Delaware limited partnership
     
By: Colony Xanadu, LLC, its managing
       general partner
     
        By:                                                               
 
                     Name:
 
                     Title:

 
 
 
 
STATE OF NEW YORK   )
       )ss.:
COUNTY OF NEW YORK  )


On the ___ day of November in the year 2006 before me, the undersigned, a Notary
Public in and for said State, personally appeared _______________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she executed the same in his/her capacity as an officer of Colony
Xanadu, LLC, the managing general partner of Meadowlands Limited Partnership,
and that be his/her signature on the instrument, the individual, or the person
upon behalf of which the individual acted, executed the instrument.
 
 
 
NOTARY PUBLIC


 
 

32

--------------------------------------------------------------------------------



EXHIBIT C


AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
A-B OFFICE MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP


 
THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF A-B OFFICE
MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP (the “Agreement”) is made as of
November 22, 2006 by and among MEADOWLANDS MACK-CALI GP, L.L.C., a Delaware
limited liability company (f/k/a Meadowlands Mills/Mack-Cali GP, L.L.C.)
(“General Partner”), MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP, a Delaware
limited partnership (f/k/a Meadowlands Mills/Mack-Cali Limited Partnership)
(“Limited Partner” or “MDLP” and together with General Partner, each shall
sometimes be referred to herein as a “Developer Partner” and collectively as,
the “Developer Partners”), and MACK-CALI MEADOWLANDS SPECIAL L.L.C., a New
Jersey limited liability company (“Special General Partner” and together with
Limited Partner and General Partner, the “Partners”).
 
 
RECITALS:
 
WHEREAS, the Developer Partners prepared, executed and filed a Certificate of
Limited Partnership for A-B Office Meadowlands Mack-Cali Limited Partnership
(f/k/a A-B Office Meadowlands Mack-Cali/Mills Limited Partnership) (the
“Partnership”) with the Secretary of State of Delaware on June 16, 2005, (as
amended from time to time, the “Certificate”). Upon filing the Certificate, the
Partnership was assigned file number 3986621;
 
WHEREAS, MDLP was formed to develop portions of the site surrounding the
Continental Airlines Arena (as defined in the Redevelopment Agreement (as
hereinafter defined)) site with an entertainment, sports, recreation and retail
complex, together with office and hotel components, at the Meadowlands Sports
Complex and sometimes commonly referred to as “Meadowlands Xanadu”;
 
WHEREAS, the Partnership was one of five Delaware limited partnerships set forth
on Schedule 1 attached hereto (the “Tenant Partnerships”) formed by the
Developer Partners to acquire a leasehold interest in a portion of Meadowlands
Xanadu;
 
WHEREAS, the Developer Partners entered into that certain Limited Partnership
Agreement of the Partnership dated as of June 16, 2005 (the “Original
Agreement”);
 
WHEREAS, prior to the date hereof, MDLP entered into: (i) that certain
Redevelopment Agreement, dated as of December 3, 2003, with the New Jersey
Sports and Exposition Authority (the “NJSEA”) pursuant to which, among other
things, MDLP is entitled, on the terms and conditions set forth therein, to
redevelop Meadowlands Xanadu; and (ii) the following amendments to the
Redevelopment Agreement: (a) that certain First Amendment to Redevelopment
Agreement dated as of October 5, 2004, (b) that certain Second Amendment to
 

33

--------------------------------------------------------------------------------



Redevelopment Agreement dated as of March 15, 2005, (c) that certain Third
Amendment to Redevelopment Agreement dated as of May 23, 2005 to be effective as
of March 30, 2005, and (d) that certain Fourth Amendment to Redevelopment
Agreement dated as of June 30, 2005 (such Redevelopment Agreement, together with
such amendments, being collectively referred to herein as the “Redevelopment
Agreement”);
 
WHEREAS, the real property that is subject to the Redevelopment Agreement and
upon which MDLP has commenced construction of Meadowlands Xanadu is referred to
in the Redevelopment Agreement and herein as the “Project Site”;
 
WHEREAS, the Redevelopment Agreement contemplates that certain agreements were
to be executed, and certain funds were to be paid (including the Development
Rights Fee (as defined in the Redevelopment Agreement)), and certain actions
were to be taken, upon the occurrence of the Development Rights Fee Funding Date
(as defined in the Redevelopment Agreement), and that the Development Rights Fee
Funding Date was to occur on June 30, 2005;
 
WHEREAS, the Development Rights Fee Funding Date occurred on June 30, 2005 in
connection with the closing of the transactions contemplated in the
Redevelopment Agreement that were to occur on the Development Rights Fee Funding
Date (such closing is commonly referred to by the NJSEA and MDLP, and referred
to herein, as the “Financial Closing”);
 
WHEREAS, in connection with the Financial Closing, the following documents (in
addition to certain other documents not herein described), each dated as of June
30, 2005, were executed and delivered on behalf of the Partnership: (i) Ground
Lease (“A-B Ground Lease”) by and among the NJSEA and the Partnership for the
portion of the Project Site commonly known as the A-B Office Site (“A-B Office
Site”); (ii) Assignment and Assumption Agreement (referred to in the
Redevelopment Agreement as a “Component Agreement”) wherein MDLP assigned
certain of its rights and obligations under the Redevelopment Agreement relating
to the A-B Office Site to the Partnership; and (iii) a memoranda of lease
relating to the A-B Ground Lease;
 
WHEREAS, in connection with the Financial Closing, the following documents (in
addition to those documents listed in the previous recital and in addition to
certain other documents not herein described), each dated as of June 30, 2005,
were executed and delivered on behalf of other Tenant Partnerships: (i) ground
leases (each a “Ground Lease” and together with the A-B Ground Lease the “Ground
Leases”) relating to each Component (as defined in the Redevelopment Agreement)
portion of the Project Site; (ii) four Component Agreements (as defined in the
Redevelopment Agreement) wherein the Partnership assigned certain of its rights
and obligations under the Redevelopment Agreement to the Component Entities; and
(iii) four memoranda of lease for each of the other Ground Leases;
 
WHEREAS, the Development Rights Fee (as defined in the Redevelopment Agreement),
an amount equal to $160,000,000, is deemed under the Redevelopment Agreement and
the Ground Leases to constitute prepaid rent under all of the Ground Leases with
respect to the first fifteen (15) years of each of the Ground Leases;
 

34

--------------------------------------------------------------------------------



WHEREAS, the Ground Leases allocate the amount of the Development Rights Fee to
prepaid rent under the Ground Leases for the first fifteen (15) years of each of
the Ground Leases, and treat the payment of such amounts as made by the
corresponding Tenant Partnerships (“Prepaid Rent Allocations”), with $21,360,000
of such amount allocated to the A-B Ground Lease;
 
WHEREAS, at the time of the Financial Closing, notwithstanding that the
Development Rights Fee was paid by MDLP to NJSEA, it was the intent of the
partners of MDLP that the aggregate amount of the Development Rights Fee be
allocated to prepaid rent among each of the Ground Leases in an amount equal to
the Prepaid Rent Allocations, and treated as the payment of such amounts by the
corresponding Tenant Partnerships;
 
WHEREAS, at the time of the Financial Closing, notwithstanding that the
Development Rights Fee was paid directly by MDLP to NJSEA, it was the intent of
the partners of MDLP that the following be deemed to have occurred immediately
prior to such payment of the Development Rights Fee to the NJSEA:  (i) on June
30, 2005, MDLP contributed, as capital contributions to the Tenant Partnerships
and General Partner, cash in an aggregate amount equal to the Development Rights
Fee (the “Aggregate Capital Contributions”), with 99.99% of such Aggregate
Capital Contributions being made directly to the Tenant Partnerships (such
capital contributions, the “Direct Capital Contributions”) and 0.01% of such
Aggregate Capital Contributions being made to General Partner (such capital
contributions, the “Indirect Capital Contributions”), (ii) General Partner, on
June 30, 2005 and immediately after the Partnership’s contribution of the
Indirect Capital Contributions to General Partner, contributed, as capital
contributions to the Tenant Partnerships, cash in an aggregate amount equal to
the Indirect Capital Contributions (such capital contributions, the “GP Capital
Contributions”), (iii) the portions of the Direct Capital Contributions and the
GP Capital Contributions were on such date allocated to each Component Entity
based upon the allocation of the Development Rights Fee to each Ground Lease as
set forth in Exhibit B of the Mack-Cali Rights Agreement (as defined below), and
(iv) each of the Tenant Partnerships paid their respective portion of the
Development Rights Fee to NJSEA;
 
WHEREAS, simultaneously herewith, MDLP caused all of the MDLP partnership
interests held by Special General Partner, a general partner in MDLP, and its
Affiliate, Mack-Cali Meadowlands Entertainment L.L.C., a Delaware limited
liability company (“MC Entertainment” and together with Special General Partner
the “MC Partners”), a limited partner in MDLP, to be redeemed pursuant to that
certain Redemption Agreement dated as of the date hereof by and among MDLP,
Special General Partner, MC Entertainment and other signatories thereto, whereby
the MC Partners’ partnership interests in MDLP were fully and completely
redeemed (the “Redemption”);
 
WHEREAS, simultaneously herewith the Partners and the Partnership, along with
certain other entities have entered into that certain Mack-Cali Rights,
Obligations and Option Agreement dated as of the date hereof (the “Mack-Cali
Rights Agreement”) which sets forth certain rights and obligations with respect
to the Partnership, a copy of which Mack-Cali Rights Agreement is annexed hereto
as Exhibit A;
 

35

--------------------------------------------------------------------------------



WHEREAS, in connection with the Redemption, MDLP distributed to Special General
Partner, among other consideration, a special, non-economic general partnership
interest in the Partnership;
 
WHEREAS, simultaneously herewith the name of Limited Partner has been changed to
“Meadowlands Developer Limited Partnership” and the name of the General Partner
has been changed to “Meadowlands Mack-Cali GP, L.L.C.”;
 
WHEREAS, pursuant to the Mack-Cali Rights Agreement, the Special General Partner
has certain rights to Take Down (as defined below) the Partnership, which rights
(including economic rights) are more particularly set forth in the Mack-Cali
Rights Agreement and which rights become effective with respect to the Special
General Partner’s interest in the Partnership only upon the Special General
Partner’s exercise of its Take Down option with respect to the Partnership;
 
WHEREAS, in connection with the Redemption, the Partnership (among others) and
MDLP entered into that certain License Agreement to provide for the use of the
Marks (as defined below), without a fee, by the Partnership; and
 
WHEREAS, in connection with the Redemption, this Agreement is being amended to
admit the Special General Partner as a general partner in the Partnership with a
non-economic interest in the Partnership. For the avoidance of doubt, the
parties hereto intend that the Special General Partner shall not be treated as a
partner for tax purposes and the Partnership shall not be treated as a
“partnership” for tax purposes, in each case, prior to the exercise of the Take
Down.
 
NOW, THEREFORE, the Partners, by execution of this Agreement, desire to amend
the Original Agreement and adopt this Agreement in its entirety, set forth their
rights and obligations with respect to the Partnership as a limited partnership
pursuant to and in accordance with the Delaware Revised Uniform Limited
Partnership Act (6 Del. C.§ 17-101 et seq.) (as amended from time to time, the
“Act”), and, in consideration of the mutual promises and covenants made herein,
the Partners hereby agree as follows:
 
AGREEMENTS:
 


 


 
DEFINED TERMS
 
The following terms and variations thereof shall have the following meanings for
purposes of this Agreement, unless the context otherwise clearly requires:
 
“A-B Ground Lease” has the meaning set forth in the Recitals.
 
“A-B Office Site” has the meaning set forth in the Recitals.
 
“Act” has the meaning set forth in the Recitals.
 

36

--------------------------------------------------------------------------------



“Affiliate(s)” shall mean, with respect to any Person, (a) a Person who,
directly or indirectly, controls, is under common control with, or is controlled
by, that Person, (b) a Person who directly or indirectly owns twenty-five
percent (25%) or more of the issued and outstanding securities or other
ownership interests (whether voting or non-voting) of that Person, (c) any
officer, director, trustee, manager, managing member, general partner or
beneficiary of such Person, (d) any spouse, parent, sibling or descendant of any
Person described in clause (b) and (c) above, and (e) any trust for the benefit
of any Person described in clauses (b) through (d) above or for any spouse,
issue or lineal descendant of any Person described in clauses (b) through (d)
above. For purposes of this definition, “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Aggregate Capital Contributions” has the meaning set forth in the Recitals.
 
“Agreement” has the meaning set forth in the Preamble and includes the Original
Agreement and all amendments hereto.
 
“Amended Certificate” has the meaning set forth in Section 2.1 hereof.
 
“Approval of the Partners” shall mean the approval in writing by the Partners
and, unless otherwise expressly provided herein to the contrary, the Partners
shall not unreasonably withhold, delay or condition such approval.
 
“Arbitrators” has the meaning set forth in Section 10.4(b) hereof.
 
“Authority Agreement” and “Authority Agreements” have the meaning set forth in
Section 5.2(a)(v) hereof.
 
“Bankruptcy” means with respect to any Person, if such Person (a) makes an
assignment for the benefit of creditors, (b) files a voluntary petition in
bankruptcy, (c) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (d) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (e) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (f) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (g) if 120 days after the commencement of
any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within ninety
(90) days after the appointment without such Person’s consent or acquiescence of
a trustee, receiver or liquidator of such Person or of all or any substantial
part of its properties, the appointment is not vacated or stayed, or within
ninety (90) days after the expiration of any such stay, the appointment is not
vacated. The foregoing definition of “Bankruptcy,” in conjunction with Section
8.2(c) of this Agreement, is intended to and shall supersede the events of
withdrawal set forth in Sections 17-402(a)(4) and (5) of the Act.
 

37

--------------------------------------------------------------------------------



“Certificate” has the meaning set forth in the Recitals.
 
“Code” means the Internal Revenue Code of 1986, as amended or recodified.
 
“Covered Person” or “Covered Persons” has the meaning set forth in Section
10.1(a) hereof.
 
“Developer Partner” or “Developer Partners” has the meaning set forth in the
Preamble.
 
“Direct Capital Contributions” has the meaning set forth in the Recitals.
 
“Disputes” has the meaning set forth in Section 10.4(a) hereof.
 
“Embargoed Person” has the meaning set forth in Section 10.12(i) hereof.
 
“ERISA” means Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Plan” means an employee benefit plan, as defined in ERISA Section 3(3),
that is subject to ERISA, or a plan that is subject to Section 4975 of the Code.
 
“Financial Closing” has the meaning set forth in the Recitals.
 
“Fiscal Year” means the twelve month period ending December 31 of each year;
provided that the first Fiscal Year shall be the period beginning on the date
the Partnership is formed and ending on December 31, 2005, and the last Fiscal
Year shall be the period beginning on January 1 of the calendar year in which
the final liquidation and termination of the Partnership is completed and ending
on the date such final liquidation and termination is completed (to the extent
any computation or other provision hereof provides for an action to be taken on
a Fiscal Year basis, an appropriate proration or other adjustment shall be made
in respect of the first or final Fiscal Year to reflect that such period is less
than a full calendar year period).
 
“General Partner” means Meadowlands Mack-Cali GP, L.L.C. and any Person who
becomes a successor or additional general partner pursuant to the terms of this
Agreement, each in its capacity as a general partner of the Partnership.
 
“GP Capital Contributions” has the meaning set forth in the Recitals.
 
“Ground Lease” or “Ground Leases” has the meaning set forth in the Recitals.
 
“Indirect Capital Contributions” has the meaning set forth in the Recitals.
 
“Interest” means the entire ownership interest (which may be expressed as a
percentage) of a Partner in the Partnership at any particular time, including
the right of such Partner to any and all benefits to which a Partner may be
entitled pursuant to this Agreement, the Mack-Cali Rights Agreement and under
the Act, together with all obligations of such Partner to comply with the terms
and provisions of this Agreement, the Mack-Cali Rights Agreement and the Act.
 

38

--------------------------------------------------------------------------------



The Interest of each Partner is set forth on Exhibit B hereto, as the same is
amended from time to time.
 
“License Agreement” shall mean that certain License Agreement, dated on or about
the date hereof, by and among MDLP, the Partnership, ERC Meadowlands
Mills/Mack-Cali Limited Partnership, C-D Office Meadowlands Mack-Cali Limited
Partnership, Hotel Meadowlands Mack-Cali Limited Partnership and Baseball
Meadowlands Mills/Mack-Cali Limited Partnership.
 
“Limited Partner” has the meaning set forth in the Preamble and includes any
Person who becomes a successor or additional limited partner pursuant to the
terms of this Agreement, each in its capacity as a limited partner of the
Partnership.
 
“Mack-Cali Rights Agreement” has the meaning set forth in the Recitals.
 
“Marks” has the meaning set forth in the License Agreement.
 
“Major Decisions” has the meaning set forth in Section 5.2.
 
“MC Entertainment” has the meaning set forth in the Recitals.
 
“MC Partners” has the meaning set forth in the Recitals.
 
“MDLP” means Meadowlands Developer Limited Partnership (f/k/a Meadowlands
Mills/Mack-Cali Limited Partnership) and any Person who becomes a successor or
additional general partner pursuant to the terms of this Agreement, each in its
capacity as a general partner of the Partnership.
 
“Meadowlands Xanadu” has the meaning set forth in the Recitals.
 
“NJSEA” has the meaning set forth in the Recitals.
 
“Original Agreement” has the meaning set forth in the Recitals.
 
“Partner” or “Partners” has the meaning set forth in the Preamble.
 
“Partnership” has the meaning set forth in the Recitals.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Premises” has the meaning assigned to that term in the A-B Ground Lease.
 
“Prepaid Rent Allocations” has the meaning set forth in the Recitals.
 

39

--------------------------------------------------------------------------------



“Project” shall have the meaning specified in the Redevelopment Agreement as it
relates solely to the A-B Office Site.
 
“Project Site” has the meaning set forth in the Recitals.
 
“Redemption” has the meaning set forth in the Recitals.
 
“Redevelopment Agreement” has the meaning set forth in the Recitals.
 
“ROFR Component Entity” or “ROFR Component Entities” has the meaning set forth
in the Mack-Cali Rights Agreement.
 
“Securities Act” has the meaning set forth in Section 10.12(e) hereof.
 
“Securities Laws” has the meaning set forth in Section 10.12(e) hereof.
 
“Special General Partner” has the meaning set forth in the Preamble and includes
any Person who becomes a successor or additional special general partner
pursuant to the terms of this Agreement, each in its capacity as a special
general partner of the Partnership.
 
“Take Down” has the meaning ascribed to such term in the Mack-Cali Rights
Agreement.
 
“Tenant Partnerships” has the meaning set forth in the Recitals.
 
“Transfer” has the meaning set forth in Section 7.1 hereof.
 
“Transferor” has the meaning set forth in Section 7.2(c)(i) hereof.
 
“Transferee” has the meaning set forth in Section 7.2(c)(i) hereof.
 


 


 
THE PARTNERSHIP; partners
 
Formation, Name and Existence. The Developer Partners, prepared, executed and
filed a Certificate with the Secretary of State of Delaware on June 16, 2005 and
the Partners prepared, executed and filed or caused to be filed an Amended and
Restated Certificate of Limited Partnership of the Partnership on the date
hereof (the “Amended Certificate”). The Partners hereby confirm and ratify the
formation and existence of the Partnership under the name “A-B Office
Meadowlands Limited Partnership”, as a Delaware limited liability partnership,
pursuant to the provisions of the Act and this Agreement. The existence of the
Partnership as a separate legal entity shall continue until cancellation of the
Amended Certificate as provided in the Act.
 
Partners. The names and Interests of the Partners are set forth in Exhibit B
attached hereto.
 

40

--------------------------------------------------------------------------------



Special General Partner. Special General Partner is admitted to the Partnership
solely as a general partner without economic rights with respect to any capital,
profit, loss, deductions, credits and allowances of the Partnership or any cash
or other property distributable by the Partnership.
 
Purpose. The purposes and businesses of the Partnership shall be limited to the
following: (a) acquiring and holding a leasehold interest in the Premises
pursuant to the A-B Ground Lease; (b) designing, constructing, developing,
leasing, operating, managing and disposing of the Premises or interests therein;
(c) financing the Premises; and (d) transacting any and all lawful business for
which a limited partnership may be organized under the laws of the State of
Delaware that is incident, necessary and appropriate to accomplish the
foregoing.
 
Tax Status. The Partners intend that the Partnership constitute an entity
disregarded from its owner for federal income tax purposes and no Partner, or
any transferee or successor thereto, shall take any action or report anything
inconsistent with such intended tax status.
 
Principal Office and Place of Business. The principal office and place of
business of the Partnership shall be the principal office of the General Partner
or such other address as the General Partner directs. The Partnership may have
such additional offices as the General Partner deems advisable.
 
Registered Agent. The registered agent of the Partnership shall be Corporation
Services Company, 2711 Centerville Road, Suite 400, Wilmington, New Castle
County, Delaware 19808. The General Partner shall have the right to change the
registered agent of the Partnership at any time in compliance with the Act and
the laws of all other jurisdictions in which the Partnership may elect to
conduct business.
 


 
CONTRIBUTION BY THE PARTNERS
 
Initial Capital of the Partnership. As a result of the transactions described in
the Recitals, the Developer Partners respectively each contributed a portion of
the Aggregate Capital Contributions to the capital of the Partnership. No
Partner shall be treated as having contributed to the Partnership any portion of
the Prepaid Rent Allocations and no Partner shall receive any credit in its
capital account for any portion of the Prepaid Rent Allocations.
 
Limitation on Withdrawal of Capital. Except as expressly provided in this
Agreement, no Partner (a) shall have the right to withdraw or receive any return
on its contributions or claim to any Partnership capital prior to termination of
the Partnership pursuant to Article VIII hereof, (b) shall have any right to
demand and receive property other than cash in return for its contributions, or
(c) shall be liable to any other Partner for the return of such Partner’s
contributions to the Partnership, or any portion thereof, it being expressly
understood that such return shall be made solely from Partnership assets.
 

41

--------------------------------------------------------------------------------





 


 
PROFIT AND LOSSES; DISTRIBUTIONS
 
Profits and Losses. All income, profits, losses, deductions and credits of the
Partnership shall be allocated to the Developer Partners.
 
Distributions. Any distributions made by the Partnership shall be made to the
Developer Partners.
 


 


 
MANAGEMENT; LEGAL TITLE TO PROPERTY
 
Management Authority. 
 
Except as otherwise expressly provided in this Agreement, the Mack-Cali Rights
Agreement or in the Act, management decisions of the Partnership shall be made
solely by the General Partner, which shall be solely responsible for the conduct
of the Partnership’s business subject to the provisions of this Agreement, the
Mack-Cali Rights Agreement and applicable law. The General Partner shall have
all of the rights, powers, duties and obligations of a general partner as
provided in the Act and as otherwise provided by law, and any action taken by
the General Partner that is not in violation of this Agreement, the Act or other
applicable law shall constitute the act of and serve to bind the Partnership.
Except as otherwise expressly provided herein, the Limited Partner shall not
have or exercise any right in connection with the management of the
Partnership’s business.
 
The General Partner shall devote itself to the business and purpose of the
Partnership, as set forth in Section 2.4 above, to the extent reasonably
necessary for the efficient carrying on thereof (it being acknowledged, however,
that the General Partner shall not be required to devote its time exclusively to
the operation of the Partnership), without compensation. Whenever requested by
any of the other Partners, the General Partner shall render a just and faithful
account of all dealings and transactions relating to the business of the
Partnership. The acts of the General Partner shall bind the Partnership when
within the scope of the General Partner’s authority expressly granted hereunder.
 
Major Decisions. Unless otherwise indicated, capitalized terms in this Section
5.2 that are not defined in this Agreement shall be defined as set forth in the
Mack-Cali Rights Agreement. The Partners shall not take the following decisions
(each a “Major Decision”) without the prior written approvals as specified
below. In the event of a failure to agree on a matter set forth in this Section
5.2, the matter shall be submitted to mediation and/or arbitration in accordance
with Section 10.4 of this Agreement.
 
The following decisions or acts with respect to, or on the part of, the Partners
shall require the prior written Approval of the other Partners, which Approval
may not be unreasonably withheld, delayed or conditioned by a Partner. If a
Partner
 

42

--------------------------------------------------------------------------------



(directly or through its authorized representative) shall request that another
Partner provides such written approval, the requested Partner (directly or
through its authorized representatives) shall have ten (10) Business Days after
receipt of a written request from the requesting Partner to grant or deny such
approval provided that the requested Partner shall have received information as
reasonably required to render such decision. A failure of the requested Partner
to provide such written approval or denial within such ten (10) Business Day
period shall be deemed to mean that the requested Partner shall have granted
such written approval):
 
Any amendment to this Agreement or other organizational documents of the
Partnership;
 
Entering into, or undertaking of, any agreement, transaction or action relating
to the Project that (a) is not within the scope of this Agreement, or (b) is not
contemplated by or within the scope of the Transaction Documents, or (c) is not
related to the ownership, operation or management of any portion of the Project
as contemplated by this Agreement and the Transaction Documents, in each case,
if such action or undertaking would have an adverse effect on the Partnership or
the Premises;
 
Adjusting, settling or compromising any claim, obligation, debt, demand, suit or
judgment against or on behalf of the Partnership, but only if and to the extent
such adjustment, settlement or compromise would have an adverse effect on the
Partnership;
 
To the extent applicable, establishing or adjusting the gross asset value for
any contributed or distributed asset (other than cash) to or from the
Partnership, except as provided herein;
 
Entering into any amendment to, or modification of, the Redevelopment Agreement,
the Project Operating Agreement, the Construction Management Agreement, the
Declaration, the Project Labor Agreement, the Ground Leases, the Right of Entry
Agreement, the Access and Indemnity Agreement, the Master Plan, and any other
agreement to be entered into with the NJSEA (any of which, an “Authority
Agreement” and, together, the “Authority Agreements”) which is inconsistent with
any of the foregoing enumerated instruments but only if and to the extent
adversely affecting the Partnership;
 
Entering into any agreement with The New York Football Giants or The New York
Football Jets that adversely affects the Partnership;
 
Any transfer, assignment or pledge of the “Right of First Refusal” pursuant to
the Redevelopment Agreement;
 

43

--------------------------------------------------------------------------------



Any voluntary action or decision which, if undertaken or made, would violate
Section 7 of the Mack-Cali Rights Agreement;
 
To the extent applicable, preparation or identification of (and any amendment,
modification or revision to), for submission to the NJSEA, the Final Project
Sequencing Plan, Final Traffic and Infrastructure Sequencing Plan, the
Preliminary Traffic and Infrastructure Improvements (including preparation of
the estimated budget to permit, design and construct the Final Traffic and
Infrastructure Improvements), marketing and publicity program referred to in
Section 3.4(b) of the Redevelopment Agreement (regarding encouraging the use of
the rail system by Project visitors), the written plan for the Job Skills
Training referred to in Section 3.6(a) of the Redevelopment Agreement, the Small
Business Marketing Plan referred to in Section 3.6(b) of the Redevelopment
Agreement, or any other report, document or schedule pursuant to any Authority
Agreement or the Cooperation Agreement but only if and to the extent that any of
the foregoing actions or documents are inconsistent with the Authority
Agreements or the Cooperation Agreement or adversely affect the Partnership or
the Premises;
 
[Intentionally Omitted];
 
To the extent applicable, designation or selection of the Stakeholders Liaison
(as such term is defined in the Redevelopment Agreement);
 
To the extent applicable, enforcement or written waiver of any claim or
determination related to the assertion of an Authority Interference which
Authority Interference has an adverse impact on the Partnership or the Premises
and which assertion occurs prior to four (4) years after the Grand Opening Date;
 
Making any distribution or payment by the Partnership to any Person (including
any party hereto or any Affiliate of any party hereto) that is not expressly
contemplated by this Agreement;
 
Causing or permitting the Partnership to be in Bankruptcy;
 
Causing the Partnership to incur or obtain bond debt or other public financing
vehicle(s) other than bond debt or other public financing vehicle(s) that is not
secured by a mortgage, deed of trust or other security instrument encumbering
the Premises intended to fund Infrastructure Improvement Costs and Program
Costs, as well as a debt service reserve fund for such loan, capitalized
interest and other issuance costs related to the loan, as described in the
Authority Agreements, and having commercially reasonable terms and conditions at
least as favorable as follows:
 

44

--------------------------------------------------------------------------------


 
 




a.
Loan Term: not less than 10 years;
b.
Amortization Period: not less than 20 years;
c.
Interest Rate: fixed rate of not greater than 8.5% per annum or variable rate of
LIBOR plus 300 basis points;
d.
Maximum Net Proceeds: $160,000,000;
e.
The Partnership shall only be responsible on a nonrecourse basis for its
proportionate share of the proceeds and such obligations are several; and
f.
No guaranty by the Special General Partner or its Affiliates and no substitute
or additional collateral (for example, a letter of credit) to be provided by the
Special General Partner or its Affiliates.

 
The granting of any mortgage, deed of trust or other security instrument
encumbering the Premises other than to secure a loan from a third party that
provides for the release of the Premises from the lien of the mortgage, deed of
trust or other security instrument in connection with the Take Down of the
Partnership as contemplated in Section 10 of the Mack-Cali Rights Agreement
provided that such release does not require any additional payment of principal
and interest or any payments, including fees or points, other than reimbursement
of reasonable legal fees to effectuate the same;
 
[Intentionally Omitted]; and
 
To the extent applicable, adjusting, settling or compromising any claim,
obligation, debt, demand, suit or judgment against or on behalf of the
Partnership in excess of the greater of (a) $1,000,000 in the aggregate, or (b)
five percent (5%) of stabilized net operating income of the Partnership (with
such stabilized net operating income being defined to mean the net operating
income for the third full Fiscal Year after Completion (as defined in the
Redevelopment Agreement) shall have occurred with respect to the Premises).
 
The following decisions and acts with respect to, or on the part of, a Partner
shall require the prior written Approval of the Partners, which approval may be
granted or withheld in the other Partners’ sole and absolute discretion. If a
Partner (directly or through its authorized representative) shall request that
another Partner provides such written approval, the requested Partner (directly
or through its authorized representatives) shall have ten (10) Business Days
after receipt of a written request from the requesting Partner to grant or deny
such approval provided that the requested Partner shall have received
information as reasonably required to render such decision. A failure of the
requested Partner to provide such written approval or denial within such ten
(10) Business Day period shall be deemed to mean that the requested Partner
shall have granted such written approval):
 

45

--------------------------------------------------------------------------------



The undertaking of any of the following acts if and to the extent inconsistent
with this Agreement or the Partnership’s organizational documents or any of the
Authority Agreements that would: (a) cause the Partnership’s dissolution or
termination other than contemporaneous with or subsequent to the sale or other
disposition of all or substantially all of the Partnership’s assets, or (b)
cause the Partnership to become an entity other than a “limited partnership”
organized under the Act (including, without limitation, under any conversion
statute);
 
Possessing any Partnership or Partner property, or assigning any rights in
specific property for other than an entity purpose;
 
Except as otherwise permitted by this Agreement, admitting or permitting or
causing the Partnership to admit new or substitute partners, causing the
Partnership to redeem or repurchase all or any of a Partner’s Interest, agreeing
to issue, directly or indirectly, any Interests in the Partnership, or granting,
issuing or agreeing to grant or issue, directly or indirectly, any right, option
or warrant to subscribe for, purchase, or otherwise acquire Interests in the
Partnership;
 
Changing the name of the Partnership or the name under which any such entity
does business from the name(s) set forth in such entity’s organizational
documents;
 
Authorizing or effectuating a merger or consolidation of the Partnership with or
into one or more other entities;
 
Authorizing or effectuating a dissolution, liquidation, termination or winding
up of the Partnership other than contemporaneous with or subsequent to a sale or
other disposition of all or substantially all of the Partnership’s assets;
 
Making the election (or otherwise doing anything else) which would result in the
Partnership being treated as anything other than a “partnership” for federal,
state, local and, as applicable, foreign tax purposes;
 
Taking any affirmative action not contemplated in this Agreement with the intent
that the Special General Partner shall have personal liability for any of the
expenses, debts, obligations, liabilities, contracts, judgments or other
obligations of the Partnership; and
 
Development or construction of any office or hotel within Meadowlands Xanadu.
 
Title to Land. Legal title to the Premises and other property of the Partnership
shall be taken and at all times held in the name of the Partnership.
 

46

--------------------------------------------------------------------------------



Section 5.4 No Contracts with Affiliates. Except as otherwise provided herein,
no Partner shall enter into any agreement or other arrangement for the
furnishing to or by the Partnership of goods or services or leases, subleases,
licenses, concessions or other agreements with any Person who is an Affiliate of
such Partner (including leases of space to Affiliate businesses) unless goods or
services are provided to the Partnership of such lease or other payments are at
market rates of compensation and the terms and conditions thereof are approved
by Special General Partner.
 
 


 
 
Section 5.5 Notice of Lawsuits, Liens, Defaults under Loans, etc. Each of the
Partners shall notify the other Partners as soon as reasonably possible upon
receipt of any written notice of: (i) the filing or threatened filing of any
action in law or in equity naming the Partnership, as a party relating in any
material way to any portion of the A-B Office Site; or (ii) any actions to
impose material liens of any kind whatsoever or of the imposition of any lien
whatsoever against its assets including the A-B Ground Lease or any portion
thereof, that may have a material adverse effect on the Partnership.
 

47

--------------------------------------------------------------------------------



 
 
 


 


 
FISCAL YEAR, BOOKS AND RECORDS, BANK ACCOUNTS
 
Fiscal Year. The Fiscal Year of the Partnership shall be the calendar year.
 
Books and Records.
 
There shall be kept and maintained at the Partnership’s principal place of
business full and accurate books and records showing all receipts and
expenditures, assets and liabilities, profits, losses and distributions, and all
other records necessary for recording the Partnership’s business and affairs.
 
The books of the Partnership shall be kept on the accounting method determined
by the General Partner and shall show at all times each and every item of income
and expense.
 
Each Partner shall have the right at all reasonable times and upon reasonable
advance notice, during usual business hours, to audit, examine, and make copies
of extracts from the books of account of the Partnership. Such right may be
exercised through any agent, employee, or independent public accountant
designated by such Partner. Each Partner shall bear all expenses incurred in any
examination made for such Partner’s account.
 
Bank Accounts. The funds of the Partnership shall be deposited in such bank
account or accounts of the Partnership as the General Partner determines are
required, and the General Partner shall arrange for the appropriate conduct of
such accounts.
 
Tax Returns and Financial Statements. Tax returns and the annual financial
statements of the Partnership shall be prepared by, or at the direction of, the
General Partner as soon as practicable after the expiration of a tax year and
copies of the same shall be delivered to the Partners within a reasonable time
thereafter.
 

48

--------------------------------------------------------------------------------





 


 
SALE, TRANSFER OR MORTGAGE OF INTERESTS
 
General. Except as expressly permitted in Sections 7.2 and 7.3 of this Agreement
or as otherwise expressly permitted in this Agreement, no Partner shall directly
or indirectly sell, assign, transfer, pledge, mortgage, convey, charge or
otherwise encumber or contract to do or permit any of the foregoing, whether
voluntarily or by operation of law (herein sometimes collectively called a
“Transfer”), or suffer any Affiliate or other third party to Transfer, any part
or all of its Interest or its share of capital, profits, losses, allocations or
distributions hereunder without the express prior written consent of Special
General Partner, which consent may be withheld for any or no reason whatsoever.
Any attempt to Transfer in violation of this Article VII shall be null and void.
The giving of consent in any one or more instances of Transfer shall not limit
or waive the need for such consent in any other or subsequent instances.
Transfers of ownership interests in Special General Partner or any of its
Affiliates (including Mack-Cali Realty Corporation or Mack-Cali Realty, L.P.) or
Developer Partners or any of their respective Affiliates (including Meadowlands
Limited Partnership, Colony Investors VII, LP, Dune Capital Management LP, Kan
Am Limited Partnership, The Mills Corporation or The Mills Limited Partnership)
shall not constitute a “Transfer” hereunder.
 
Permitted Transfers.
 
Transfers By Special General Partner. Without the consent of any other Partner,
Special General Partner may from time to time (i) Transfer its Interest, in
whole or in part (A) to an Affiliate of such Transferor or (B) from an Affiliate
to another Affiliate of such Transferor, (ii) Transfer the aggregate Interests
held by such Transferor and its Affiliates to a Person other than an Affiliate
so long as (A) such Transferor has the right to control the day to day
operations of such Person and (B) such Transferor or its Affiliate owns at least
fifty percent (50%) of the beneficial interest in such Person, or (iii)
mortgage, pledge or hypothecate all or any portion of such Interest so long as
the Person to which such Interest is mortgaged, pledged or hypothecated cannot
foreclose or otherwise realize upon such collateral and elect to become a
substitute Partner.
 
Transfer By the Developer Partner. Without the consent of any other Partner,
each Developer Partner may from time to time (i) Transfer its Interest, in whole
or in part (A) to an Affiliate of such Transferor or (B) from an Affiliate to
another Affiliate of such Transferor, (ii) Transfer the aggregate Interests held
by such Transferor and its Affiliates to a Person other than an Affiliate so
long as (A) such Transferor has the right to control the day to day operations
of such Person and (B) such Transferor or its Affiliate owns at least fifty
percent (50%) of the beneficial interest in such Person, or (iii) mortgage,
pledge or hypothecate all or any portion of such Interest so long as the Person
to which such Interest is mortgaged, pledged or hypothecated cannot foreclose or
otherwise realize upon such collateral and elect to become a substitute Partner.
 
Agreements with Transferees.
 

49

--------------------------------------------------------------------------------



If pursuant to the provisions of Sections 7.2(a) or (b), any Partner
(“Transferor”) shall purport to make a Transfer of any part of its Interest to
any Person (“Transferee”), no such Transfer shall entitle Transferee to any
benefits or rights hereunder until:
 
Transferee agrees in writing to assume and be bound by all the obligations of
Transferor and be subject to all the restrictions to which Transferor is subject
under the terms of this Agreement and any agreements with respect to the Project
to which Transferor is then subject or is then required to be a party; and
 
Transferor and Transferee enter into a written agreement with the Partnership
which provides (x) in the case of a partial transfer of Interests, that
Transferor is irrevocably designated the proxy of Transferee to exercise all
voting and other approval rights appurtenant to the Interest acquired by
Transferee, (y) that Transferor shall remain liable for all obligations arising
under this Agreement prior to or after such Transfer in respect of the Interest
so transferred; provided, however, that as to any Transfer to a non-Affiliate of
the Transferor, Transferor shall only be liable for all obligations arising
under this Agreement and any agreements with respect to the Project to which
Transferor is then subject or is then required to be a party from and after such
Transfer in respect of the Interest so transferred; and (z) that Transferee
shall indemnify the Partners from and against all claims, losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees and court
costs) which may arise as a result of any breach by Transferee of its
obligations hereunder.
 
No Transferee of any Interest shall make any further disposition except in
accordance with the terms and conditions hereof.
 
All costs and expenses incurred by the Partnership, or the non-transferring
Partners, in connection with any Transfer of a Interest, including any filing or
recording costs and the fees and disbursements of counsel, shall be paid by
Transferor.
 
Take Down by Special General Partner. Notwithstanding anything herein to the
contrary, if the Special General Partner exercises a Take Down, the provisions
of Section 11 of that certain Limited Partnership Agreement of Meadowlands
Mills/Mack-Cali Limited Partnership, dated November 25, 2003, shall be
incorporated herein or any amendment or restatement hereof pursuant to and in
accordance with Section 10.6 of the Mack-Cali Rights Agreement.
 
Sale Rights of Special General Partner and Developer Partners; Right of First
Offer. Except as provided in Section 7.2, no Partner may sell all or any portion
of its or its
 

50

--------------------------------------------------------------------------------



Affiliates’ Interest at any time prior to the date that is three (3) years after
the date of issuance of the certificate of occupancy for the core and shell of
the Project.
 
Restraining Order. If any Partner shall at any time Transfer or attempt to
Transfer its Interest or part thereof in violation of the provisions of this
Agreement and any rights hereby granted, then the other Partners shall, in
addition to all rights and remedies at law and in equity, be entitled to a
decree or order restraining and enjoining such Transfer and the offending
Partner shall not plead in defense thereto that there would be an adequate
remedy at law; it being hereby expressly acknowledged and agreed that damages at
law will be an inadequate remedy for a breach or threatened breach of the
violation of the provisions concerning Transfer set forth in this Agreement.
 
ERISA. No Partner shall Transfer all or any part of its Interests to any party,
including another Partner, whether or not the Transfer would otherwise be
permitted hereunder, if the Transfer would result in the assets of the
Partnership being deemed to include assets of an ERISA Plan. At the request of
such other Partners and as a condition of the consummation of any Transfer of
all or part of a Interest to any party, including another Partner, the Partner
proposing to Transfer all or any part of its Interest shall, at its cost,
provide an unqualified opinion of counsel, which must be reasonably satisfactory
to each such other Partners, that the Transfer would not result in the assets of
the Partnership being deemed to include assets of an ERISA Plan, and in addition
to such other Partner’s rights under Section 7.4, the Partner proposing to
Transfer shall indemnify and hold harmless such other Partners (except any
Partner that is the proposed purchaser), from and against any and all loss,
cost, tax, liability or expense (including but not limited to reasonable
attorneys’ fees and court costs) which such other Partners may suffer if the
Transfer would cause the assets of the Partnership being deemed to include
assets of any ERISA Plan.
 
Admission of Additional Partners. 
 
No Person may be admitted as an additional Partner of the Partnership (in
contrast with admission as a substitute Partner in connection with a Permitted
Transfer) without the consent of the General Partner and the Special General
Partner.
 
Any additional or substitute Partner admitted to the Partnership shall execute
and deliver documentation in form satisfactory to the General Partner accepting
and agreeing to be bound by this Agreement, and such other documentation as the
General Partner shall reasonably require in order to effect such Person’s
admission as an additional Partner. The admission of any Person as an additional
Partner shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership following the consent of
the General Partner to such admission.
 
Override on Permitted Transfers.
 
It is expressly understood and agreed that any Transfer permitted pursuant to
this Article VII shall in all instances be prohibited (and, if consummated,
shall be void ab initio) if such Transfer does not comply with all applicable
laws, rules and regulations and other requirements of governmental authorities,
including, without limitation, Executive Order 13224 (September 23, 2001), the
rules and regulations of the Office of Foreign Assets Control, Department of
Treasury, and any enabling legislation or other Executive Orders in respect
thereof.
 
Each admitted Partner shall be required to make the representations and
warranties set forth in Section 10.12 of this Agreement to the other Partner(s)
and the Partnership as of the date of such Partner’s admission into the
Partnership. Each Partner shall be deemed to make the representations and
warranties set forth in Section 10.12(h)-(k) of this Agreement to the Partners
and the Partnership on behalf of any Person that acquires a beneficial ownership
interest in such Partner as of the date of such acquisition.
 


 
51

--------------------------------------------------------------------------------




 
TERM, DISSOLUTION AND TERMINATION
 
Term. The Partnership shall have perpetual existence, unless sooner dissolved
and liquidated in accordance with the provisions hereof.
 
Dissolution in Certain Events. 
 
The Partnership shall be dissolved, and its affairs shall be wound up, upon the
first to occur of the following: (i) (A) all of the Partners of the Partnership
approve in writing, or (B) the Partnership sells or otherwise disposes of its
interest in all or substantially all of its assets or (ii) (A) the occurrence of
an event of withdrawal (as defined in the Act) with respect to a General
Partner, other than an event of withdrawal set forth in Section 17-402(a)(4) or
(5) of the Act; provided, the Partnership shall not be dissolved and required to
be wound up in connection with any of the events described in this clause
(ii)(A) if (1) at the time of the occurrence of any such event there is at least
one remaining General Partner of the Partnership who is hereby authorized to and
shall carry on the business of the Partnership, or (2) if at such time there is
no remaining General Partner, if within ninety (90) days after such event of
withdrawal, the Limited Partner agrees in writing or votes to continue the
business of the Partnership and to appoint, effective as of the day of
withdrawal, one or more additional General Partners, or (3) the Partnership is
continued without dissolution in a manner permitted by the Act or this
Agreement, (B) there are no limited partners of the Partnership unless the
business of the Partnership is continued in accordance with the Act and this
Agreement or (C) the entry of a decree of judicial dissolution under Section
17-802 of the Act.
 
Upon the occurrence of any event that results in the General Partner ceasing to
be a General Partner of the Partnership under the Act, if at the time of the
occurrence of such event there is at least one remaining General Partner of the
Partnership, such remaining General Partner of the Partnership is hereby
authorized to and, to the fullest extent permitted by law, shall, carry on the
business of the Partnership. Upon the occurrence of any event that causes the
last remaining General Partner of the Partnership to cease to be a General
Partner of the Partnership, to the fullest extent permitted by law, all the
Partners agree that the “personal representative” of such general partner is
hereby authorized to, and shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of such General Partner in
the Partnership, agree in writing (i) to continue the Partnership and (ii) to
the admission of the personal representative or its nominee or designee, as the
case may be, as a substitute General Partner of the Partnership, effective as of
the occurrence of the event that terminated the continued membership of the last
remaining General Partner of the Partnership in the Partnership.
 

52

--------------------------------------------------------------------------------



 
 
Upon the occurrence of any event that causes the last remaining Limited Partner
of the Partnership to cease to be a Limited Partner of the Partnership, to the
fullest extent permitted by law, all the Partners agree that the personal
representative of such Limited Partner is hereby authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such Limited Partner in the Partnership, agree in
writing (i) to continue the Partnership and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute limited partner of the Partnership, effective as of the occurrence of
the event that terminated the continued membership of the last remaining Limited
Partner of the Partnership in the Partnership.
 
Notwithstanding any other provision of this Agreement to the contrary, the
Bankruptcy of, or the occurrence of any event set in Sections 17-402(a)(4) and
(5) of the Act with respect to, the General Partner shall not cause the General
Partner to cease to be a General Partner of the Partnership, and upon the
occurrence of such an event, the Partnership shall continue without dissolution.
 
The death, incompetency, Bankruptcy, dissolution or other cessation to exist as
a legal entity of a Limited Partner shall not, in and of itself, dissolve the
Partnership. In any such event, the personal representative (as defined in the
Act) of such Limited Partner may exercise all of the rights of such. Limited
Partner for the purpose of settling such Limited Partner’s estate or
administering its property, subject to the terms and conditions of this
Agreement.
 
Procedures upon Dissolution. Upon dissolution of the Partnership, the
Partnership shall be terminated and the General Partner shall liquidate the
assets of the Partnership. The proceeds of liquidation shall be applied and
distributed in the following order or priority:
 
first, to the satisfaction (whether by payment or the making of reasonable
provision for payment thereof) of the debts and liabilities of the Partnership
and the expenses of liquidation; and
 
thereafter, to the Developer Partners in proportion to their respective
Interests in the Partnership.
 
A reasonable time shall be allowed for the orderly liquidation of the assets of
the Partnership and the discharge of liabilities. During the period beginning
with the dissolution of the Partnership and ending with its liquidation and
termination of the Agreement pursuant to this Section 8.3, the business affairs
of the Partnership shall be conducted by the General Partner. During such
period, the business and affairs of the Partnership shall be conducted so as to
preserve the assets of the Partnership and maintain the status thereof which
existed immediately prior to such termination.
 

53

--------------------------------------------------------------------------------



 
 


 
 


 
 
USE OF MARK AND MACK-CALI PARTNERS’ NAMES
 


 
Section 9.1 Use of Mark by Partnership. MDLP, the Partnership and the other
signatories thereto will enter into, on or about the date hereof, into the
License Agreement which shall provide for the use of the Marks, without a fee,
by the signatories thereto.
 
 


54

--------------------------------------------------------------------------------


 
 
Section 9.2 Use of Special General Partner’s Name. Special General Partner and
its Affiliates shall in their sole discretion determine whether to permit the
use of their names in connection with the Partnership. The Developer Partners
and their respective Affiliates acknowledge and agree that the name of Special
General Partner and any of its Affiliates may not be used by the Developer
Partners, any of their respective Affiliates or the Partnership in connection
with the Partnership without the prior written consent of Special General
Partner.
 


 


 
 
Section 9.3 No Use of Related Mark. Neither Special General Partner nor its
Affiliates shall be permitted to use the word “Xanadu” in any manner except as
provided in the License Agreement.
 
 


 

55

--------------------------------------------------------------------------------



 


 
 


 
 
MISCELLANEOUS
 
Liability Among Partners; Exculpation and Indemnification. 
 
No Partner shall be liable to any other Partners or to the Partnership by reason
of its actions or omission in connection with the Partnership except in the case
of actual fraud, gross negligence or willful misconduct. Neither the Partners,
nor any officer, director, manager, member employee, representative, agent or
affiliate of the Partners, nor any of their respective officers, directors,
managers or members (each a “Covered Person,” and collectively, the “Covered
Persons”) shall be liable to the Partnership or any other Person who has an
interest in or claim against the Partnership for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such Covered
Person in good faith on behalf of the Partnership and in a manner reasonably
believed to be within the scope of the authority conferred on such Covered
Person by this Agreement, except that a Covered Person shall be liable for any
such loss, damage or claim incurred by reason of such Covered Person’s fraud,
gross negligence or willful misconduct.
 
To the fullest extent permitted by applicable law, each Covered Person shall be
entitled to indemnification from the Partnership for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Partnership and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s fraud, gross negligence
or willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 9.1 by the Partnership shall be provided
out of and to the extent of Partnership assets only, and the Partners shall not
have personal liability on account thereof
 
To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Partnership of an undertaking by or on behalf of the Covered Person to
repay such
 

56

--------------------------------------------------------------------------------



amount if it shall be determined that the Covered Person is not entitled to be
indemnified as authorized in this Section 10.1.
 
A Covered Person shall be fully protected in relying in good faith upon the
records of the Partnership and upon such information, opinions, reports or
statements presented to the Partnership by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Partnership, including information, opinions, reports or statements as to the
value and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Partners might
properly be paid.
 
To the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to any
other Covered Person, a Covered Person acting under this Agreement shall not be
liable to the Partnership or to any other Covered Person for its good faith
reliance on the provisions of this Agreement or any approval or authorization
granted by the Partnership or any other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the
Partners to replace such other duties and liabilities of such Covered Person.
 
Except as otherwise expressly provided in this Agreement, each Partner shall
look solely to the assets of the Partnership for all distributions contemplated
by this Agreement or otherwise with respect to the Partnership and, if
applicable, such Partner’s capital contributions in the Partnership (including
return thereof), and such Partner’s share of profits or losses thereof, and
shall have no recourse therefor (upon dissolution or otherwise) against any
other Partner. Notwithstanding anything to the contrary contained in this
Agreement, the Partnership, and the General Partner on behalf of the
Partnership, shall not be required to make a distribution to any Partner
contemplated by this Agreement if such distribution would violate the Act or
other applicable law.
 
The indemnification rights contained in this Section 10.1 shall be cumulative
of, and in addition to, any and all rights, remedies and recourses to which the
Covered Persons shall be entitled, whether pursuant to the provisions of this
Agreement, at law or in equity.
 
The foregoing provisions of this Section 10.1 shall survive any termination of
this Agreement.
 
[Intentionally Omitted]
 
Take Down. Pursuant to the Mack-Cali Rights Agreement, the Partners acknowledge
and agree that the Special General Partner has certain Take Down rights with
respect to the Partnership as more particularly set forth in the Mack-Cali
Rights Agreement and incorporated by reference herein. Upon the exercise of the
Special General Partner’s option to Take Down, the General Partner shall cause
the Partnership to issue limited partnership interests to the
 

57

--------------------------------------------------------------------------------



Special General Partner, and/or its Affiliate(s), in consideration for its
obligations following a Take-Down and this Agreement shall be amended and
restated in accordance with this Section 10.3 and with the terms and conditions
the Mack-Cali Rights Agreement. If the Special General Partner does not exercise
its Take Down option, as more fully described in the Mack-Cali Rights Agreement
within the time periods and on the conditions described therein then the
interest of the Special General Partner in the Partnership shall immediately
terminate and the Special General Partner shall cease to be a partner in the
Partnership for all purposes, all as more fully described in the Mack-Cali
Rights Agreement.
 
Mediation and Arbitration. Unless otherwise indicated, capitalized terms in this
Section 10.4 that are not defined in this Agreement shall be defined as set
forth in the Mack-Cali Rights Agreement.
 
Unless otherwise expressly provided herein, it is understood and agreed by the
Partners that, in the event any dispute, disagreement, claim or controversy
arises between any of the Partners, arising under or related to this Agreement
or relating to any approvals or agreements required to be given or made by the
parties hereto under this Agreement, including a dispute, disagreement, claim or
controversy in connection with a Major Decision (the “Disputes”), then, at the
request of any of the Partners, the disputing parties shall resolve the Dispute
promptly through confidential mediation with a mediator jointly selected by the
disputing parties. If the disputing parties are unable to agree on the mediator
within two (2) days after written notice from one disputing party to the other
demanding mediation, the disputing parties shall each select one (1) mediator
and those two (2) mediators shall jointly select a third mediator as soon as
practicable and such third mediator shall act as mediator hereunder. All
mediators selected shall be licensed attorneys experienced in complex real
estate and partnership transactions and the tax consequences thereof. Each party
shall bear its own fees and expenses attributable to the mediation, provided,
however, that the costs, fees and expenses attributable to the independent
mediator shall be borne equally among the disputing parties.
 
In the event that the disputing parties are unable to settle their Dispute
through mediation within ten (10) Business Days after the mediator has been
selected as provided above, any unresolved Dispute shall be submitted to binding
arbitration in the State of New York, within five (5) Business Days from the
date the disputing parties were unable to settle their dispute through
mediation, with each party to bear its own fees and expenses attributable
thereto, before a panel of three (3) neutral arbitrators from the Large Complex
Case Panel of the American Arbitration Association (the “Arbitrators”), said
Arbitrators to be attorneys with at least ten (10) years experience in complex
real estate and partnership transactions and the tax consequences thereof. The
arbitration shall be conducted in accordance with the then-current commercial
Arbitration Rules of the American Arbitration Association. The Arbitrators shall
render their decision within ten (10) Business Days after the Dispute is
submitted to the arbitration panel. In furtherance of the foregoing, it is
understood and agreed that the decision rendered by the Arbitrators hereunder
shall be binding and absolutely conclusive upon the parties hereto and may be
enforced by entry of a judgment in any court having jurisdiction. The fees and
expenses of Arbitrators shall be borne equally among the disputing parties. To
the
 

58

--------------------------------------------------------------------------------



extent, if any, that the party or parties prevailing in any such arbitration
proceedings are required to seek judicial confirmation or enforcement of the
Arbitrators’ award, the non-prevailing party or parties shall be obligated to
pay for such prevailing party’s or parties’ reasonable and actual fees, costs,
expenses and disbursements incurred in connection with such judicial
confirmation and/or enforcement. Notwithstanding the foregoing, a party may seek
a preliminary injunction or other preliminary judicial relief if in its judgment
such action is necessary to avoid irreparable damage. Despite such action, the
parties hereto will continue to participate in good faith in the procedures
specified in this Section 10.4(b). All applicable statutes of limitation shall
be tolled while the procedures specified in this Section 10.4(b) are pending.
The parties hereto will take such action, if any, required to effectuate such
tolling.
 
No Agency Created. Nothing herein contained shall be construed to constitute any
Partner (or any Affiliate thereof) the agent of another Partner or to limit the
Partners (or any Affiliates thereof) in any manner in the carrying on of their
own respective businesses or activities. Except as provided in this Agreement,
each Partner acknowledges and agrees that none of the Partnership or any Partner
(or any Affiliate of any Partner) shall have any right, by virtue of this
Agreement, either to participate in, or to share in, any now existing ventures
or any of the other Partners or their respective Affiliates, or in the income or
proceeds derived from such ventures. Any Partner may engage in and/or possess
any interest in any other business or real estate venture of any nature and
description, independently, or with others, including but not limited to, the
ownership, financing, leasing, operation, management, syndication, brokerage and
development of real property; and neither the Partnership nor any other Partner
shall have any rights in and to such independent ventures or the income or
profits derived therefrom.
 
Approvals. Except as otherwise provided herein, all approvals or consents
permitted or required to be given under this Agreement shall be reasonably given
and not unreasonably delayed or withheld. In the event that a Partner having a
right of approval takes no action within a reasonable time (or, if a time is
specified in this Agreement, then within such specified time) subsequent to
receipt of the documents or agreements subject to said approval or consent, the
approval or consent of said Partner shall be deemed to have been given.
 
References. References herein to the singular shall include the plural and to
the plural shall include the singular, and references to one gender shall
include the other, except where the same shall be not appropriate.
 
Effect of Consent or Waiver. No consent or waiver, express or implied, by any
Partner to or of any breach or default by any other Partner in the performance
by such other Partner of its obligations hereunder shall be deemed to be or
construed to be a consent or waiver to or of any other breach or default by such
other Partner in the performance by such other Partner of the same or any other
obligations of such Partner hereunder. Failure on the part of any of the other
Partners to declare any of the other Partners in default, irrespective of how
long such failure continues, shall not constitute a waiver by any such Partner
of its rights hereunder.
 
Enforceability. If any provisions of this Agreement or the application thereof
to any Person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this
 

59

--------------------------------------------------------------------------------



Agreement and the application of such provisions to other Persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.
 
Titles and Captions. Section titles or captions contained in this Agreement are
for convenience only and shall not be deemed a part of the contents of this
Agreement.
 
Binding Agreement and Express Third Party Beneficiaries. Subject to the
restrictions on transfer and encumbrances set forth herein, this Agreement shall
inure to the benefit of and be binding upon the undersigned Partners and their
heirs, executors, legal representatives, successors and assigns. Whenever in
this instrument a reference to any Partner is made, such reference shall be
deemed to include a reference to the heirs, executors, legal representatives,
successors and assigns of such Partner.
 
Governing Law. This Agreement is made and shall be construed under and in
accordance with the laws of the State of Delaware (without regard to the
conflict of laws provisions thereof).
 
Notices. Any notice, consent, approval, or other communication which is provided
for or required by this Agreement must be in writing and may be delivered in
person to any Partner or may be sent by a facsimile transmission, telegram,
expedited courier or registered or certified U.S. mail, with postage prepaid,
return receipt requested. Any such notice or other written communications shall
be deemed received by the Partner to whom it is sent (i) in the case of personal
delivery, on the date of delivery to the Partner to whom such notice is
addressed as evidenced by a written receipt signed on behalf of such Partner,
(ii) in the case of facsimile transmission or telegram, the next business day
after the date of transmission, (iii) in the case of courier delivery, the date
receipt is acknowledged or rejected by the Partner to whom such notice is
addressed as evidenced by a written receipt signed on behalf of such Partner,
and (iv) in the case of registered or certified mail, the date receipt is
acknowledged or rejected on the return receipt for such notice. For purposes of
notices, the addresses of the Partners hereto shall be as follows, which
addresses may be changed at any time by written notice given in accordance with
this provision:
 
If to General Partner or Limited Partner:


c/o Colony Xanadu, LLC
660 Madison Avenue, Suite 1600
New York, NY 10021
Attn: Richard Saltzman
Telephone: 212-832-0500
Facsimile No.: 212-593-5433

60

--------------------------------------------------------------------------------



And


                c/o Colony Xanadu, LLC
                1999 Avenue of the Stars, Suite 1200
                Los Angeles, CA 90067
                Attn: Joy Mallory
                Telephone: 310-282-8820
                Facsimile No.: 310-282-8808




With a copy to (which shall not constitute notice): 


White & Case LLP
1155 Avenue of the Americas
New York, NY 10036-2787
Attn: John Reiss
Attn: Steven Teichman
Facsimile No.: 212-354-8113


If to Special General Partner:


c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, NJ 08818-787
Attn: Mitchell E. Hersh, President and Chief Executive Officer
Facsimile No.: 732-205-9040


And: c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, NJ 08818-7817
Attn: Roger W. Thomas, Executive Vice President and General Counsel
Facsimile No.: 732-205-9015


For courier or overnight delivery to Special General Partner


c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, NJ 08837-2206



61

--------------------------------------------------------------------------------



With a copy to (which shall not constitute notice): 


Seyfarth Shaw LLP
1270 Avenue of the Americas
25th Floor
New York, New York 10020
Attn: John P. Napoli
Attn: Stephen Epstein
Facsimile No.: 212-218-5527


 
Failure of, or delay in delivery of any copy of a notice or other written
communication shall not impair the effectiveness of such notice or written
communication given to any party to this Agreement as specified herein.
 
Covenants, Representations and Warranties of the Partners. Each Partner
represents and warrants to the other Partners as follows:
 
it is duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation with all requisite power and authority to enter
into this Agreement and to conduct the business of the Partnership;
 
this Agreement constitutes the legal, valid and binding obligation of the
Partner enforceable in accordance with its terms, subject to the application of
principles of equity and laws governing insolvency and creditors’ rights
generally;
 
no consents or approvals (which have not been obtained) are required from any
governmental authority or other Person for the Partner to enter into this
Agreement and be admitted to the Partnership. All action on the part of the
Partner (and its direct or indirect equity owners) necessary for the
authorization, execution and delivery of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly taken;
 
the execution and delivery of this Agreement by the Partner, and the
consummation of the transactions contemplated hereby, does not conflict with or
contravene the provisions of its organic documents or any agreement or
instrument by which it or its properties are bound or any law, rule,
regulations, order or decree to which it or its properties are subject;
 
each Partner is acquiring its Interest for investment, solely for its own
account, with the intention of holding such interest for investment and not with
a view to, or for resale in connection with, any distribution or public offering
or resale of any portion of such interest within the meaning of the Securities
Act of 1933, as amended from time to time (the “Securities Act”), or any other
applicable federal or state security law, rule or regulations (“Securities
Laws”);
 
 
 

62

--------------------------------------------------------------------------------



each Partner acknowledges that it is aware that its Interest has not been
registered under the Securities Act or under any other Security Law in reliance
upon exemptions contained therein. Each Partner understands and acknowledges
that its representations and warranties contained herein are being relied upon
by the Partnership, the other Partner and the constituent owners of such other
Partner as the basis for exemption of the issuance of interests in the
Partnership from registration requirements of the Securities Act and other
Securities Laws. Each Partner acknowledges that the Partnership will not and has
no obligation to register any interest in the Partnership under the Securities
Act or other Securities Laws;
 
each Partner acknowledges that prior to its execution of this Agreement, it
received a copy of this agreement and that it examined this documents or caused
this document to be examined by its representative or attorney. Each Partner
does hereby further acknowledge that it or its representative or attorney is
familiar with this Agreement, and with the business and affairs of the
Partnership, and that except as otherwise specifically provided in this
Agreement, it does not desire any further information or data relating to the
Partnership, and subsidiary of the Partnership, the Premises or the other
Partners. Each Partner does hereby acknowledge that it understands that the
acquisition of its Interest is a speculative investment involving a high degree
of risks and does hereby represent that is has a net worth sufficient to bear
the economic risk of its investment in the Partnership and to justify its
investing in a highly speculative venture of this type;
 
the Partner is in compliance with Executive Order 132324 (September 23, 2001),
the rules and regulations of the Office of Foreign Assets Control, Department of
Treasury, and any enabling legislation or other Executive Orders in respect
thereof;
 
at all times, including after giving effect to any Transfers permitted pursuant
to this Agreement, (a) none of the funds or other assets of the Partner
constitutes property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under U.S. law
(including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder) (any such
person, entity or government, an “Embargoed Person”) with the result that the
investment in the Partner (whether directly or indirectly), is prohibited by any
applicable law, rule, regulation, order or decree is in violation thereof; (b)
no Embargoed Person has any interest of any nature whatsoever in the Partner
with the result that the investment in the Partner (whether directly or
indirectly), is prohibited by any applicable law, regulation, order or decree is
in violation thereof; and (c) none of the funds of the Partner have been derived
from any unlawful activity with the result that the investment in the Partner
(whether directly or indirectly), is prohibited by any applicable, law, rule,
regulations, order or decree is in violation thereof;
 
if applicable to such Partner, the Partner has implemented a corporate
anti-money laundering plan that is reasonably designed to ensure compliance with
applicable foreign and U.S. anti-money laundering law; and
 

63

--------------------------------------------------------------------------------



the Partner is familiar with the “U.S. Government Blacklists” maintained by
applicable U.S. Federal agencies and none of its partners, members,
shareholders, officers or directors are on the “U.S. Government Blacklists”.
 
Entire Agreement. This Agreement, unless subsequently amended with the consent
of all of the Partners, contains the final and entire Agreement among the
parties hereto, and they shall not be bound by any terms, conditions, statements
or representations, oral or written, not herein contained.
 
Amendment. This Agreement may be amended or modified by (and only by) a written
instrument signed by all of the Partners, which need not be executed or approved
by any other Person.
 
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument. In addition, this Agreement may contain more than one
counterpart of the signature pages and the Agreement may be executed by the
affixing of the signatures of each of the Partners to one of such counterpart
signature pages; all of such signature pages shall be read as though one, and
they shall have the same force and effect as though all of the signers had
signed a single solitary page.
 
[The remainder of this page is left intentionally blank; signature pages follow]
 

64

--------------------------------------------------------------------------------



[signature page attached to A-B Office Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]


 
IN WITNESS WHEREOF, the Partners have executed this Agreement as of the date
first above written.
 
GENERAL PARTNER:


MEADOWLANDS MACK-CALI GP, L.L.C.


By: Meadowlands Developer Limited Partnership, a Delaware
limited partnership, its sole member
 
By: Meadowlands Limited Partnership, a Delaware limited
partnership, its general partner


By: Colony Xanadu, LLC, a Delaware limited liability
company, its managing general partner


By: ________________________
                                                       Name: __________________
                                                       Title:
___________________



65

--------------------------------------------------------------------------------



[signature page attached to A-B Office Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]






LIMITED PARTNER


MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP


By: Meadowlands Limited Partnership, a Delaware limited
partnership, its general partner


By: Colony Xanadu, LLC, a Delaware limited
liability company, its managing general partner
                        By: _________________________
                                                             
                 Name: ___________________
                                                                              
Title: ____________________

66

--------------------------------------------------------------------------------



[signature page attached to A-B Office Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]






SPECIAL GENERAL PARTNER


MACK-CALI MEADOWLANDS SPECIAL L.L.C


By: Mack-Cali Realty, L.P., a Delaware limited
Partnership, its sole member


By: Mack-Cali Realty Corporation, a Maryland
Corporation, its general partner


By: _________________________
                                       Name: ___________________
                                       Title: ____________________





67

--------------------------------------------------------------------------------






 
PARTNERS AND PARTNER INFORMATION
 


GENERAL PARTNER                           INTEREST


MEADOWLANDS MACK-CALI GP, L.L.C.     0.01%






LIMITED PARTNER


MEADOWLANDS DEVELOPER LIMITED     99.99%
PARTNERSHIP




SPECIAL GENERAL PARTNER


MACK-CALI MEADOWLANDS SPECIAL L.L.C.    0.00%
 
                                                                                                                                 
100%



68

--------------------------------------------------------------------------------





SCHEDULE 1
 
TENANT PARTNERSHIPS
 


ERC Meadowlands Mills/Mack-Cali Limited Partnership


Baseball Meadowlands Mills/Mack-Cali Limited Partnership


A-B Office Meadowlands Mack-Cali Limited Partnership


C-D Office Meadowlands Mack-Cali Limited Partnership


Hotel Meadowlands Mack-Cali Limited Partnership





69

--------------------------------------------------------------------------------



EXHIBIT E


AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
C-D OFFICE MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP


 
THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF C-D OFFICE
MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP (the “Agreement”) is made as of
November 22, 2006 by and among MEADOWLANDS MACK-CALI GP, L.L.C., a Delaware
limited liability company (f/k/a Meadowlands Mills/Mack-Cali GP, L.L.C.)
(“General Partner”), MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP, a Delaware
limited partnership (f/k/a Meadowlands Mills/Mack-Cali Limited Partnership)
(“Limited Partner” or “MDLP” and together with General Partner, each shall
sometimes be referred to herein as a “Developer Partner” and collectively as,
the “Developer Partners”), and MACK-CALI MEADOWLANDS SPECIAL L.L.C., a New
Jersey limited liability company (“Special General Partner” and together with
Limited Partner and General Partner, the “Partners”).
 
 
RECITALS:
 
WHEREAS, the Developer Partners prepared, executed and filed a Certificate of
Limited Partnership for C-D Office Meadowlands Mack-Cali Limited Partnership
(f/k/a C-D Office Meadowlands Mack-Cali/Mills Limited Partnership) (the
“Partnership”) with the Secretary of State of Delaware on June 16, 2005, (as
amended from time to time, the “Certificate”). Upon filing the Certificate, the
Partnership was assigned file number 3986633;
 
WHEREAS, MDLP was formed to develop portions of the site surrounding the
Continental Airlines Arena (as defined in the Redevelopment Agreement (as
hereinafter defined)) site with an entertainment, sports, recreation and retail
complex, together with office and hotel components, at the Meadowlands Sports
Complex and sometimes commonly referred to as “Meadowlands Xanadu”;
 
WHEREAS, the Partnership was one of five Delaware limited partnerships set forth
on Schedule 1 attached hereto (the “Tenant Partnerships”) formed by the
Developer Partners to acquire a leasehold interest in a portion of Meadowlands
Xanadu;
 
WHEREAS, the Developer Partners entered into that certain Limited Partnership
Agreement of the Partnership dated as of June 16, 2005 (the “Original
Agreement”);
 
WHEREAS, prior to the date hereof, MDLP entered into: (i) that certain
Redevelopment Agreement, dated as of December 3, 2003, with the New Jersey
Sports and Exposition Authority (the “NJSEA”) pursuant to which, among other
things, MDLP is entitled, on the terms and conditions set forth therein, to
redevelop Meadowlands Xanadu; and (ii) the following amendments to the
Redevelopment Agreement: (a) that certain First Amendment to Redevelopment
Agreement dated as of October 5, 2004, (b) that certain Second Amendment to
Redevelopment Agreement dated as of March 15, 2005, (c) that certain Third
Amendment to Redevelopment Agreement dated as of May 23, 2005 to be effective as
of March 30, 2005, and (d) that certain Fourth Amendment to Redevelopment
Agreement dated as of June 30, 2005 (such Redevelopment Agreement, together with
such amendments, being collectively referred to herein as the “Redevelopment
Agreement”);
 

70

--------------------------------------------------------------------------------


 
 
 
WHEREAS, the real property that is subject to the Redevelopment Agreement and
upon which MDLP has commenced construction of Meadowlands Xanadu is referred to
in the Redevelopment Agreement and herein as the “Project Site”;
 
WHEREAS, the Redevelopment Agreement contemplates that certain agreements were
to be executed, and certain funds were to be paid (including the Development
Rights Fee (as defined in the Redevelopment Agreement)), and certain actions
were to be taken, upon the occurrence of the Development Rights Fee Funding Date
(as defined in the Redevelopment Agreement), and that the Development Rights Fee
Funding Date was to occur on June 30, 2005;
 
WHEREAS, the Development Rights Fee Funding Date occurred on June 30, 2005 in
connection with the closing of the transactions contemplated in the
Redevelopment Agreement that were to occur on the Development Rights Fee Funding
Date (such closing is commonly referred to by the NJSEA and MDLP, and referred
to herein, as the “Financial Closing”);
 
WHEREAS, in connection with the Financial Closing, the following documents (in
addition to certain other documents not herein described), each dated as of June
30, 2005, were executed and delivered on behalf of the Partnership: (i) Ground
Lease (“C-D Ground Lease”) by and among the NJSEA and the Partnership for the
portion of the Project Site commonly known as the C-D Office Site (“C-D Office
Site”); (ii) Assignment and Assumption Agreement (referred to in the
Redevelopment Agreement as a “Component Agreement”) wherein MDLP assigned
certain of its rights and obligations under the Redevelopment Agreement relating
to the C-D Office Site to the Partnership; and (iii) a memoranda of lease
relating to the C-D Ground Lease;
 
WHEREAS, in connection with the Financial Closing, the following documents (in
addition to those documents listed in the previous recital and in addition to
certain other documents not herein described), each dated as of June 30, 2005,
were executed and delivered on behalf of other Tenant Partnerships: (i) ground
leases (each a “Ground Lease” and together with the C-D Ground Lease the “Ground
Leases”) relating to each Component (as defined in the Redevelopment Agreement)
portion of the Project Site; (ii) four Component Agreements (as defined in the
Redevelopment Agreement) wherein the Partnership assigned certain of its rights
and obligations under the Redevelopment Agreement to the Component Entities; and
(iii) four memoranda of lease for each of the other Ground Leases;
 
WHEREAS, the Development Rights Fee (as defined in the Redevelopment Agreement),
an amount equal to $160,000,000, is deemed under the Redevelopment Agreement and
the Ground Leases to constitute prepaid rent under all of the Ground Leases with
respect to the first fifteen (15) years of each of the Ground Leases;
 
WHEREAS, the Ground Leases allocate the amount of the Development Rights Fee to
prepaid rent under the Ground Leases for the first fifteen (15) years of each of
the Ground Leases, and treat the payment of such amounts as made by the
corresponding Tenant Partnerships (“Prepaid Rent Allocations”), with $21,360,000
of such amount allocated to the C-D Ground Lease;
 

71

--------------------------------------------------------------------------------



 
 
WHEREAS, at the time of the Financial Closing, notwithstanding that the
Development Rights Fee was paid by MDLP to NJSEA, it was the intent of the
partners of MDLP that the aggregate amount of the Development Rights Fee be
allocated to prepaid rent among each of the Ground Leases in an amount equal to
the Prepaid Rent Allocations, and treated as the payment of such amounts by the
corresponding Tenant Partnerships;
 
WHEREAS, at the time of the Financial Closing, notwithstanding that the
Development Rights Fee was paid directly by MDLP to NJSEA, it was the intent of
the partners of MDLP that the following be deemed to have occurred immediately
prior to such payment of the Development Rights Fee to the NJSEA:  (i) on June
30, 2005, MDLP contributed, as capital contributions to the Tenant Partnerships
and General Partner, cash in an aggregate amount equal to the Development Rights
Fee (the “Aggregate Capital Contributions”), with 99.99% of such Aggregate
Capital Contributions being made directly to the Tenant Partnerships (such
capital contributions, the “Direct Capital Contributions”) and 0.01% of such
Aggregate Capital Contributions being made to General Partner (such capital
contributions, the “Indirect Capital Contributions”), (ii) General Partner, on
June 30, 2005 and immediately after the Partnership’s contribution of the
Indirect Capital Contributions to General Partner, contributed, as capital
contributions to the Tenant Partnerships, cash in an aggregate amount equal to
the Indirect Capital Contributions (such capital contributions, the “GP Capital
Contributions”), (iii) the portions of the Direct Capital Contributions and the
GP Capital Contributions were on such date allocated to each Component Entity
based upon the allocation of the Development Rights Fee to each Ground Lease as
set forth in Exhibit B of the Mack-Cali Rights Agreement (as defined below), and
(iv) each of the Tenant Partnerships paid their respective portion of the
Development Rights Fee to NJSEA;
 
WHEREAS, simultaneously herewith, MDLP caused all of the MDLP partnership
interests held by Special General Partner, a general partner in MDLP, and its
Affiliate, Mack-Cali Meadowlands Entertainment L.L.C., a Delaware limited
liability company (“MC Entertainment” and together with Special General Partner
the “MC Partners”), a limited partner in MDLP, to be redeemed pursuant to that
certain Redemption Agreement dated as of the date hereof by and among MDLP,
Special General Partner, MC Entertainment and other signatories thereto, whereby
the MC Partners’ partnership interests in MDLP were fully and completely
redeemed (the “Redemption”);
 
WHEREAS, simultaneously herewith the Partners and the Partnership, along with
certain other entities have entered into that certain Mack-Cali Rights,
Obligations and Option Agreement dated as of the date hereof (the “Mack-Cali
Rights Agreement”) which sets forth certain rights and obligations with respect
to the Partnership, a copy of which Mack-Cali Rights Agreement is annexed hereto
as Exhibit A;
 
WHEREAS, in connection with the Redemption, MDLP distributed to Special General
Partner, among other consideration, a special, non-economic general partnership
interest in the Partnership;
 

72

--------------------------------------------------------------------------------



WHEREAS, simultaneously herewith the name of Limited Partner has been changed to
“Meadowlands Developer Limited Partnership” and the name of the General Partner
has been changed to “Meadowlands Mack-Cali GP, L.L.C.”;
 
WHEREAS, pursuant to the Mack-Cali Rights Agreement, the Special General Partner
has certain rights to Take Down (as defined below) the Partnership, which rights
(including economic rights) are more particularly set forth in the Mack-Cali
Rights Agreement and which rights become effective with respect to the Special
General Partner’s interest in the Partnership only upon the Special General
Partner’s exercise of its Take Down option with respect to the Partnership;
 
WHEREAS, in connection with the Redemption, the Partnership (among others) and
MDLP entered into that certain License Agreement to provide for the use of the
Marks (as defined below), without a fee, by the Partnership; and
 
WHEREAS, in connection with the Redemption, this Agreement is being amended to
admit the Special General Partner as a general partner in the Partnership with a
non-economic interest in the Partnership. For the avoidance of doubt, the
parties hereto intend that the Special General Partner shall not be treated as a
partner for tax purposes and the Partnership shall not be treated as a
“partnership” for tax purposes, in each case, prior to the exercise of the Take
Down.
 
NOW, THEREFORE, the Partners, by execution of this Agreement, desire to amend
the Original Agreement and adopt this Agreement in its entirety, set forth their
rights and obligations with respect to the Partnership as a limited partnership
pursuant to and in accordance with the Delaware Revised Uniform Limited
Partnership Act (6 Del. C.§ 17-101 et seq.) (as amended from time to time, the
“Act”), and, in consideration of the mutual promises and covenants made herein,
the Partners hereby agree as follows:
 
AGREEMENTS:
 


 
DEFINED TERMS
 
The following terms and variations thereof shall have the following meanings for
purposes of this Agreement, unless the context otherwise clearly requires:
 
“Act” has the meaning set forth in the Recitals.
 
“Affiliate(s)” shall mean, with respect to any Person, (a) a Person who,
directly or indirectly, controls, is under common control with, or is controlled
by, that Person, (b) a Person who directly or indirectly owns twenty-five
percent (25%) or more of the issued and outstanding securities or other
ownership interests (whether voting or non-voting) of that Person, (c) any
officer, director, trustee, manager, managing member, general partner or
beneficiary of such Person, (d) any spouse, parent, sibling or descendant of any
Person described in clause (b) and (c) above, and (e) any trust for the benefit
of any Person described in clauses (b) through (d) above or for any spouse,
issue or lineal descendant of any Person described in clauses (b)
 

73

--------------------------------------------------------------------------------



through (d) above. For purposes of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Aggregate Capital Contributions” has the meaning set forth in the Recitals.
 
“Agreement” has the meaning set forth in the Preamble and includes the Original
Agreement and all amendments hereto.
 
“Amended Certificate” has the meaning set forth in Section 2.1 hereof.
 
“Approval of the Partners” shall mean the approval in writing by the Partners
and, unless otherwise expressly provided herein to the contrary, the Partners
shall not unreasonably withhold, delay or condition such approval.
 
“Arbitrators” has the meaning set forth in Section 10.4(b) hereof.
 
“Authority Agreement” and “Authority Agreements” have the meaning set forth in
Section 5.2(a)(v) hereof.
 
“Bankruptcy” means with respect to any Person, if such Person (a) makes an
assignment for the benefit of creditors, (b) files a voluntary petition in
bankruptcy, (c) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (d) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (e) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (f) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (g) if 120 days after the commencement of
any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within ninety
(90) days after the appointment without such Person’s consent or acquiescence of
a trustee, receiver or liquidator of such Person or of all or any substantial
part of its properties, the appointment is not vacated or stayed, or within
ninety (90) days after the expiration of any such stay, the appointment is not
vacated. The foregoing definition of “Bankruptcy,” in conjunction with Section
8.2(c) of this Agreement, is intended to and shall supersede the events of
withdrawal set forth in Sections 17-402(a)(4) and (5) of the Act.
 
“C-D Ground Lease” has the meaning set forth in the Recitals.
 
“C-D Office Site” has the meaning set forth in the Recitals.
 
“Certificate” has the meaning set forth in the Recitals.
 
“Code” means the Internal Revenue Code of 1986, as amended or recodified.
 

74

--------------------------------------------------------------------------------



“Covered Person” or “Covered Persons” has the meaning set forth in Section
10.1(a) hereof.
 
“Developer Partner” or “Developer Partners” has the meaning set forth in the
Preamble.
 
“Direct Capital Contributions” has the meaning set forth in the Recitals.
 
“Disputes” has the meaning set forth in Section 10.4(a) hereof.
 
“Embargoed Person” has the meaning set forth in Section 10.12(i) hereof.
 
“ERISA” means Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Plan” means an employee benefit plan, as defined in ERISA Section 3(3),
that is subject to ERISA, or a plan that is subject to Section 4975 of the Code.
 
“Financial Closing” has the meaning set forth in the Recitals.
 
“Fiscal Year” means the twelve month period ending December 31 of each year;
provided that the first Fiscal Year shall be the period beginning on the date
the Partnership is formed and ending on December 31, 2005, and the last Fiscal
Year shall be the period beginning on January 1 of the calendar year in which
the final liquidation and termination of the Partnership is completed and ending
on the date such final liquidation and termination is completed (to the extent
any computation or other provision hereof provides for an action to be taken on
a Fiscal Year basis, an appropriate proration or other adjustment shall be made
in respect of the first or final Fiscal Year to reflect that such period is less
than a full calendar year period).
 
“General Partner” means Meadowlands Mack-Cali GP, L.L.C. and any Person who
becomes a successor or additional general partner pursuant to the terms of this
Agreement, each in its capacity as a general partner of the Partnership.
 
“GP Capital Contributions” has the meaning set forth in the Recitals.
 
“Ground Lease” or “Ground Leases” has the meaning set forth in the Recitals.
 
“Indirect Capital Contributions” has the meaning set forth in the Recitals.
 
“Interest” means the entire ownership interest (which may be expressed as a
percentage) of a Partner in the Partnership at any particular time, including
the right of such Partner to any and all benefits to which a Partner may be
entitled pursuant to this Agreement, the Mack-Cali Rights Agreement and under
the Act, together with all obligations of such Partner to comply with the terms
and provisions of this Agreement, the Mack-Cali Rights Agreement and the Act.
The Interest of each Partner is set forth on Exhibit B hereto, as the same is
amended from time to time.
 

75

--------------------------------------------------------------------------------



“License Agreement” shall mean that certain License Agreement, dated on or about
the date hereof, by and among MDLP, the Partnership, ERC Meadowlands
Mills/Mack-Cali Limited Partnership, A-B Office Meadowlands Mack-Cali Limited
Partnership, Hotel Meadowlands Mack-Cali Limited Partnership and Baseball
Meadowlands Mills/Mack-Cali Limited Partnership.
 
“Limited Partner” has the meaning set forth in the Preamble and includes any
Person who becomes a successor or additional limited partner pursuant to the
terms of this Agreement, each in its capacity as a limited partner of the
Partnership.
 
“Mack-Cali Rights Agreement” has the meaning set forth in the Recitals.
 
“Marks” has the meaning set forth in the License Agreement.
 
“Major Decisions” has the meaning set forth in Section 5.2.
 
“MC Entertainment” has the meaning set forth in the Recitals.
 
“MC Partners” has the meaning set forth in the Recitals.
 
“MDLP” means Meadowlands Developer Limited Partnership (f/k/a Meadowlands
Mills/Mack-Cali Limited Partnership) and any Person who becomes a successor or
additional general partner pursuant to the terms of this Agreement, each in its
capacity as a general partner of the Partnership.
 
“Meadowlands Xanadu” has the meaning set forth in the Recitals.
 
“NJSEA” has the meaning set forth in the Recitals.
 
“Original Agreement” has the meaning set forth in the Recitals.
 
“Partner” or “Partners” has the meaning set forth in the Preamble.
 
“Partnership” has the meaning set forth in the Recitals.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Premises” has the meaning assigned to that term in the C-D Ground Lease.
 
“Prepaid Rent Allocations” has the meaning set forth in the Recitals.
 
“Project” shall have the meaning specified in the Redevelopment Agreement as it
relates solely to the C-D Office Site.
 
“Project Site” has the meaning set forth in the Recitals.
 

76

--------------------------------------------------------------------------------



“Redemption” has the meaning set forth in the Recitals.
 
“Redevelopment Agreement” has the meaning set forth in the Recitals.
 
“ROFR Component Entity” or “ROFR Component Entities” has the meaning set forth
in the Mack-Cali Rights Agreement.
 
“Securities Act” has the meaning set forth in Section 10.12(e) hereof.
 
“Securities Laws” has the meaning set forth in Section 10.12(e) hereof.
 
“Special General Partner” has the meaning set forth in the Preamble and includes
any Person who becomes a successor or additional special general partner
pursuant to the terms of this Agreement, each in its capacity as a special
general partner of the Partnership.
 
“Take Down” has the meaning ascribed to such term in the Mack-Cali Rights
Agreement.
 
“Tenant Partnerships” has the meaning set forth in the Recitals.
 
“Transfer” has the meaning set forth in Section 7.1 hereof.
 
“Transferor” has the meaning set forth in Section 7.2(c)(i) hereof.
 
“Transferee” has the meaning set forth in Section 7.2(c)(i) hereof.
 


 


 
THE PARTNERSHIP; partners
 
Formation, Name and Existence. The Developer Partners, prepared, executed and
filed a Certificate with the Secretary of State of Delaware on June 16, 2005 and
the Partners prepared, executed and filed or caused to be filed an Amended and
Restated Certificate of Limited Partnership of the Partnership on the date
hereof (the “Amended Certificate”). The Partners hereby confirm and ratify the
formation and existence of the Partnership under the name “C-D Office
Meadowlands Limited Partnership”, as a Delaware limited liability partnership,
pursuant to the provisions of the Act and this Agreement. The existence of the
Partnership as a separate legal entity shall continue until cancellation of the
Amended Certificate as provided in the Act.
 
Partners. The names and Interests of the Partners are set forth in Exhibit B
attached hereto.
 
Special General Partner. Special General Partner is admitted to the Partnership
solely as a general partner without economic rights with respect to any capital,
profit, loss, deductions, credits and allowances of the Partnership or any cash
or other property distributable by the Partnership.
 

77

--------------------------------------------------------------------------------



Purpose. The purposes and businesses of the Partnership shall be limited to the
following: (a) acquiring and holding a leasehold interest in the Premises
pursuant to the C-D Ground Lease; (b) designing, constructing, developing,
leasing, operating, managing and disposing of the Premises or interests therein;
(c) financing the Premises; and (d) transacting any and all lawful business for
which a limited partnership may be organized under the laws of the State of
Delaware that is incident, necessary and appropriate to accomplish the
foregoing.
 
Tax Status. The Partners intend that the Partnership constitute an entity
disregarded from its owner for federal income tax purposes and no Partner, or
any transferee or successor thereto, shall take any action or report anything
inconsistent with such intended tax status.
 
Principal Office and Place of Business. The principal office and place of
business of the Partnership shall be the principal office of the General Partner
or such other address as the General Partner directs. The Partnership may have
such additional offices as the General Partner deems advisable.
 
Registered Agent. The registered agent of the Partnership shall be Corporation
Services Company, 2711 Centerville Road, Suite 400, Wilmington, New Castle
County, Delaware 19808. The General Partner shall have the right to change the
registered agent of the Partnership at any time in compliance with the Act and
the laws of all other jurisdictions in which the Partnership may elect to
conduct business.
 


 
CONTRIBUTION BY THE PARTNERS
 
Initial Capital of the Partnership. As a result of the transactions described in
the Recitals, the Developer Partners respectively each contributed a portion of
the Aggregate Capital Contributions to the capital of the Partnership. No
Partner shall be treated as having contributed to the Partnership any portion of
the Prepaid Rent Allocations and no Partner shall receive any credit in its
capital account for any portion of the Prepaid Rent Allocations.
 
Limitation on Withdrawal of Capital. Except as expressly provided in this
Agreement, no Partner (a) shall have the right to withdraw or receive any return
on its contributions or claim to any Partnership capital prior to termination of
the Partnership pursuant to Article VIII hereof, (b) shall have any right to
demand and receive property other than cash in return for its contributions, or
(c) shall be liable to any other Partner for the return of such Partner’s
contributions to the Partnership, or any portion thereof, it being expressly
understood that such return shall be made solely from Partnership assets.
 


 


 
PROFIT AND LOSSES; DISTRIBUTIONS
 
Profits and Losses. All income, profits, losses, deductions and credits of the
Partnership shall be allocated to the Developer Partners.
 

78

--------------------------------------------------------------------------------



Distributions. Any distributions made by the Partnership shall be made to the
Developer Partners.
 


 


 
MANAGEMENT; LEGAL TITLE TO PROPERTY
 
Management Authority. 
 
Except as otherwise expressly provided in this Agreement, the Mack-Cali Rights
Agreement or in the Act, management decisions of the Partnership shall be made
solely by the General Partner, which shall be solely responsible for the conduct
of the Partnership’s business subject to the provisions of this Agreement, the
Mack-Cali Rights Agreement and applicable law. The General Partner shall have
all of the rights, powers, duties and obligations of a general partner as
provided in the Act and as otherwise provided by law, and any action taken by
the General Partner that is not in violation of this Agreement, the Act or other
applicable law shall constitute the act of and serve to bind the Partnership.
Except as otherwise expressly provided herein, the Limited Partner shall not
have or exercise any right in connection with the management of the
Partnership’s business.
 
The General Partner shall devote itself to the business and purpose of the
Partnership, as set forth in Section 2.4 above, to the extent reasonably
necessary for the efficient carrying on thereof (it being acknowledged, however,
that the General Partner shall not be required to devote its time exclusively to
the operation of the Partnership), without compensation. Whenever requested by
any of the other Partners, the General Partner shall render a just and faithful
account of all dealings and transactions relating to the business of the
Partnership. The acts of the General Partner shall bind the Partnership when
within the scope of the General Partner’s authority expressly granted hereunder.
 
Major Decisions. Unless otherwise indicated, capitalized terms in this Section
5.2 that are not defined in this Agreement shall be defined as set forth in the
Mack-Cali Rights Agreement. The Partners shall not take the following decisions
(each a “Major Decision”) without the prior written approvals as specified
below. In the event of a failure to agree on a matter set forth in this Section
5.2, the matter shall be submitted to mediation and/or arbitration in accordance
with Section 10.4 of this Agreement.
 
The following decisions or acts with respect to, or on the part of, the Partners
shall require the prior written Approval of the other Partners, which Approval
may not be unreasonably withheld, delayed or conditioned by a Partner. If a
Partner (directly or through its authorized representative) shall request that
another Partner provides such written approval, the requested Partner (directly
or through its authorized representatives) shall have ten (10) Business Days
after receipt of a written request from the requesting Partner to grant or deny
such approval provided that the requested Partner shall have received
information as reasonably required to render such decision. A failure of the
requested Partner to provide such written approval or denial within such ten
(10)
 

79

--------------------------------------------------------------------------------



Business Day period shall be deemed to mean that the requested Partner shall
have granted such written approval):
 
Any amendment to this Agreement or other organizational documents of the
Partnership;
 
Entering into, or undertaking of, any agreement, transaction or action relating
to the Project that (a) is not within the scope of this Agreement, or (b) is not
contemplated by or within the scope of the Transaction Documents, or (c) is not
related to the ownership, operation or management of any portion of the Project
as contemplated by this Agreement and the Transaction Documents, in each case,
if such action or undertaking would have an adverse effect on the Partnership or
the Premises;
 
Adjusting, settling or compromising any claim, obligation, debt, demand, suit or
judgment against or on behalf of the Partnership, but only if and to the extent
such adjustment, settlement or compromise would have an adverse effect on the
Partnership;
 
To the extent applicable, establishing or adjusting the gross asset value for
any contributed or distributed asset (other than cash) to or from the
Partnership, except as provided herein;
 
Entering into any amendment to, or modification of, the Redevelopment Agreement,
the Project Operating Agreement, the Construction Management Agreement, the
Declaration, the Project Labor Agreement, the Ground Leases, the Right of Entry
Agreement, the Access and Indemnity Agreement, the Master Plan, and any other
agreement to be entered into with the NJSEA (any of which, an “Authority
Agreement” and, together, the “Authority Agreements”) which is inconsistent with
any of the foregoing enumerated instruments but only if and to the extent
adversely affecting the Partnership;
 
Entering into any agreement with The New York Football Giants or The New York
Football Jets that adversely affects the Partnership;
 
Any transfer, assignment or pledge of the “Right of First Refusal” pursuant to
the Redevelopment Agreement;
 
Any voluntary action or decision which, if undertaken or made, would violate
Section 7 of the Mack-Cali Rights Agreement;
 
To the extent applicable, preparation or identification of (and any amendment,
modification or revision to), for submission to the NJSEA, the Final Project
Sequencing Plan, Final Traffic and Infrastructure Sequencing Plan, the
Preliminary Traffic and Infrastructure
 

80

--------------------------------------------------------------------------------



Improvements (including preparation of the estimated budget to permit, design
and construct the Final Traffic and Infrastructure Improvements), marketing and
publicity program referred to in Section 3.4(b) of the Redevelopment Agreement
(regarding encouraging the use of the rail system by Project visitors), the
written plan for the Job Skills Training referred to in Section 3.6(a) of the
Redevelopment Agreement, the Small Business Marketing Plan referred to in
Section 3.6(b) of the Redevelopment Agreement, or any other report, document or
schedule pursuant to any Authority Agreement or the Cooperation Agreement but
only if and to the extent that any of the foregoing actions or documents are
inconsistent with the Authority Agreements or the Cooperation Agreement or
adversely affect the Partnership or the Premises;
 
[Intentionally Omitted];
 
To the extent applicable, designation or selection of the Stakeholders Liaison
(as such term is defined in the Redevelopment Agreement);
 
To the extent applicable, enforcement or written waiver of any claim or
determination related to the assertion of an Authority Interference which
Authority Interference has an adverse impact on the Partnership or the Premises
and which assertion occurs prior to four (4) years after the Grand Opening Date;
 
Making any distribution or payment by the Partnership to any Person (including
any party hereto or any Affiliate of any party hereto) that is not expressly
contemplated by this Agreement;
 
Causing or permitting the Partnership to be in Bankruptcy;
 
Causing the Partnership to incur or obtain bond debt or other public financing
vehicle(s) other than bond debt or other public financing vehicle(s) that is not
secured by a mortgage, deed of trust or other security instrument encumbering
the Premises intended to fund Infrastructure Improvement Costs and Program
Costs, as well as a debt service reserve fund for such loan, capitalized
interest and other issuance costs related to the loan, as described in the
Authority Agreements, and having commercially reasonable terms and conditions at
least as favorable as follows:
 
 


a.
Loan Term: not less than 10 years;
b.
Amortization Period: not less than 20 years;
c.
Interest Rate: fixed rate of not greater than 8.5% per annum or variable rate of
LIBOR plus 300 basis points;
d.
Maximum Net Proceeds: $160,000,000;
e.
The Partnership shall only be responsible on a nonrecourse basis for its
proportionate share of the proceeds and such obligations are several; and
f.
No guaranty by the Special General Partner or its Affiliates and no substitute
or additional collateral (for example, a letter of credit) to be provided by the
Special General Partner or its Affiliates.

 

 
81

--------------------------------------------------------------------------------



 
The granting of any mortgage, deed of trust or other security instrument
encumbering the Premises other than to secure a loan from a third party that
provides for the release of the Premises from the lien of the mortgage, deed of
trust or other security instrument in connection with the Take Down of the
Partnership as contemplated in Section 10 of the Mack-Cali Rights Agreement
provided that such release does not require any additional payment of principal
and interest or any payments, including fees or points, other than reimbursement
of reasonable legal fees to effectuate the same;
 
[Intentionally Omitted]; and
 
To the extent applicable, adjusting, settling or compromising any claim,
obligation, debt, demand, suit or judgment against or on behalf of the
Partnership in excess of the greater of (a) $1,000,000 in the aggregate, or (b)
five percent (5%) of stabilized net operating income of the Partnership (with
such stabilized net operating income being defined to mean the net operating
income for the third full Fiscal Year after Completion (as defined in the
Redevelopment Agreement) shall have occurred with respect to the Premises).
 
The following decisions and acts with respect to, or on the part of, a Partner
shall require the prior written Approval of the Partners, which approval may be
granted or withheld in the other Partners’ sole and absolute discretion. If a
Partner (directly or through its authorized representative) shall request that
another Partner provides such written approval, the requested Partner (directly
or through its authorized representatives) shall have ten (10) Business Days
after receipt of a written request from the requesting Partner to grant or deny
such approval provided that the requested Partner shall have received
information as reasonably required to render such decision. A failure of the
requested Partner to provide such written approval or denial within such ten
(10) Business Day period shall be deemed to mean that the requested Partner
shall have granted such written approval):
 
The undertaking of any of the following acts if and to the extent inconsistent
with this Agreement or the Partnership’s organizational documents or any of the
Authority Agreements that would: (a) cause the Partnership’s dissolution or
termination other than contemporaneous with or subsequent to the sale or other
disposition of all or substantially all of
 

82

--------------------------------------------------------------------------------



the Partnership’s assets, or (b) cause the Partnership to become an entity other
than a “limited partnership” organized under the Act (including, without
limitation, under any conversion statute);
 
Possessing any Partnership or Partner property, or assigning any rights in
specific property for other than an entity purpose;
 
Except as otherwise permitted by this Agreement, admitting or permitting or
causing the Partnership to admit new or substitute partners, causing the
Partnership to redeem or repurchase all or any of a Partner’s Interest, agreeing
to issue, directly or indirectly, any Interests in the Partnership, or granting,
issuing or agreeing to grant or issue, directly or indirectly, any right, option
or warrant to subscribe for, purchase, or otherwise acquire Interests in the
Partnership;
 
Changing the name of the Partnership or the name under which any such entity
does business from the name(s) set forth in such entity’s organizational
documents;
 
Authorizing or effectuating a merger or consolidation of the Partnership with or
into one or more other entities;
 
Authorizing or effectuating a dissolution, liquidation, termination or winding
up of the Partnership other than contemporaneous with or subsequent to a sale or
other disposition of all or substantially all of the Partnership’s assets;
 
Making the election (or otherwise doing anything else) which would result in the
Partnership being treated as anything other than a “partnership” for federal,
state, local and, as applicable, foreign tax purposes;
 
Taking any affirmative action not contemplated in this Agreement with the intent
that the Special General Partner shall have personal liability for any of the
expenses, debts, obligations, liabilities, contracts, judgments or other
obligations of the Partnership; and
 
Development or construction of any office or hotel within Meadowlands Xanadu.
 
Title to Land. Legal title to the Premises and other property of the Partnership
shall be taken and at all times held in the name of the Partnership.
 

83

--------------------------------------------------------------------------------



Section 5.4 No Contracts with Affiliates. Except as otherwise provided herein,
no Partner shall enter into any agreement or other arrangement for the
furnishing to or by the Partnership of goods or services or leases, subleases,
licenses, concessions or other agreements with any Person who is an Affiliate of
such Partner (including leases of space to Affiliate businesses) unless goods or
services are provided to the Partnership of such lease or other payments are at
market rates of compensation and the terms and conditions thereof are approved
by Special General Partner.
 
 


 
 
Section 5.5 Notice of Lawsuits, Liens, Defaults under Loans, etc. Each of the
Partners shall notify the other Partners as soon as reasonably possible upon
receipt of any written notice of: (i) the filing or threatened filing of any
action in law or in equity naming the Partnership, as a party relating in any
material way to any portion of the C-D Office Site; or (ii) any actions to
impose material liens of any kind whatsoever or of the imposition of any lien
whatsoever against its assets including the C-D Ground Lease or any portion
thereof, that may have a material adverse effect on the Partnership.
 

84

--------------------------------------------------------------------------------



 
 
 


 


 
FISCAL YEAR, BOOKS AND RECORDS, BANK ACCOUNTS
 
Fiscal Year. The Fiscal Year of the Partnership shall be the calendar year.
 
Books and Records.
 
There shall be kept and maintained at the Partnership’s principal place of
business full and accurate books and records showing all receipts and
expenditures, assets and liabilities, profits, losses and distributions, and all
other records necessary for recording the Partnership’s business and affairs.
 
The books of the Partnership shall be kept on the accounting method determined
by the General Partner and shall show at all times each and every item of income
and expense.
 
Each Partner shall have the right at all reasonable times and upon reasonable
advance notice, during usual business hours, to audit, examine, and make copies
of extracts from the books of account of the Partnership. Such right may be
exercised through any agent, employee, or independent public accountant
designated by such Partner. Each Partner shall bear all expenses incurred in any
examination made for such Partner’s account.
 
Bank Accounts. The funds of the Partnership shall be deposited in such bank
account or accounts of the Partnership as the General Partner determines are
required, and the General Partner shall arrange for the appropriate conduct of
such accounts.
 
Tax Returns and Financial Statements. Tax returns and the annual financial
statements of the Partnership shall be prepared by, or at the direction of, the
General Partner as soon as practicable after the expiration of a tax year and
copies of the same shall be delivered to the Partners within a reasonable time
thereafter.
 

85

--------------------------------------------------------------------------------





 


 
SALE, TRANSFER OR MORTGAGE OF INTERESTS
 
General. Except as expressly permitted in Sections 7.2 and 7.3 of this Agreement
or as otherwise expressly permitted in this Agreement, no Partner shall directly
or indirectly sell, assign, transfer, pledge, mortgage, convey, charge or
otherwise encumber or contract to do or permit any of the foregoing, whether
voluntarily or by operation of law (herein sometimes collectively called a
“Transfer”), or suffer any Affiliate or other third party to Transfer, any part
or all of its Interest or its share of capital, profits, losses, allocations or
distributions hereunder without the express prior written consent of Special
General Partner, which consent may be withheld for any or no reason whatsoever.
Any attempt to Transfer in violation of this Article VII shall be null and void.
The giving of consent in any one or more instances of Transfer shall not limit
or waive the need for such consent in any other or subsequent instances.
Transfers of ownership interests in Special General Partner or any of its
Affiliates (including Mack-Cali Realty Corporation or Mack-Cali Realty, L.P.) or
Developer Partners or any of their respective Affiliates (including Meadowlands
Limited Partnership, Colony Investors VII, LP, Dune Capital Management LP, Kan
Am Limited Partnership, The Mills Corporation or The Mills Limited Partnership)
shall not constitute a “Transfer” hereunder.
 
Permitted Transfers.
 
Transfers By Special General Partner. Without the consent of any other Partner,
Special General Partner may from time to time (i) Transfer its Interest, in
whole or in part (A) to an Affiliate of such Transferor or (B) from an Affiliate
to another Affiliate of such Transferor, (ii) Transfer the aggregate Interests
held by such Transferor and its Affiliates to a Person other than an Affiliate
so long as (A) such Transferor has the right to control the day to day
operations of such Person and (B) such Transferor or its Affiliate owns at least
fifty percent (50%) of the beneficial interest in such Person, or (iii)
mortgage, pledge or hypothecate all or any portion of such Interest so long as
the Person to which such Interest is mortgaged, pledged or hypothecated cannot
foreclose or otherwise realize upon such collateral and elect to become a
substitute Partner.
 
Transfer By the Developer Partner. Without the consent of any other Partner,
each Developer Partner may from time to time (i) Transfer its Interest, in whole
or in part (A) to an Affiliate of such Transferor or (B) from an Affiliate to
another Affiliate of such Transferor, (ii) Transfer the aggregate Interests held
by such Transferor and its Affiliates to a Person other than an Affiliate so
long as (A) such Transferor has the right to control the day to day operations
of such Person and (B) such Transferor or its Affiliate owns at least fifty
percent (50%) of the beneficial interest in such Person, or (iii) mortgage,
pledge or hypothecate all or any portion of such Interest so long as the Person
to which such Interest is mortgaged, pledged or hypothecated cannot foreclose or
otherwise realize upon such collateral and elect to become a substitute Partner.
 
 
 

86

--------------------------------------------------------------------------------


 
                Agreements with Transferees.

 
If pursuant to the provisions of Sections 7.2(a) or (b), any Partner
(“Transferor”) shall purport to make a Transfer of any part of its Interest to
any Person (“Transferee”), no such Transfer shall entitle Transferee to any
benefits or rights hereunder until:
 
Transferee agrees in writing to assume and be bound by all the obligations of
Transferor and be subject to all the restrictions to which Transferor is subject
under the terms of this Agreement and any agreements with respect to the Project
to which Transferor is then subject or is then required to be a party; and
 
Transferor and Transferee enter into a written agreement with the Partnership
which provides (x) in the case of a partial transfer of Interests, that
Transferor is irrevocably designated the proxy of Transferee to exercise all
voting and other approval rights appurtenant to the Interest acquired by
Transferee, (y) that Transferor shall remain liable for all obligations arising
under this Agreement prior to or after such Transfer in respect of the Interest
so transferred; provided, however, that as to any Transfer to a non-Affiliate of
the Transferor, Transferor shall only be liable for all obligations arising
under this Agreement and any agreements with respect to the Project to which
Transferor is then subject or is then required to be a party from and after such
Transfer in respect of the Interest so transferred; and (z) that Transferee
shall indemnify the Partners from and against all claims, losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees and court
costs) which may arise as a result of any breach by Transferee of its
obligations hereunder.
 
No Transferee of any Interest shall make any further disposition except in
accordance with the terms and conditions hereof.
 
All costs and expenses incurred by the Partnership, or the non-transferring
Partners, in connection with any Transfer of a Interest, including any filing or
recording costs and the fees and disbursements of counsel, shall be paid by
Transferor.
 
Take Down by Special General Partner. Notwithstanding anything herein to the
contrary, if the Special General Partner exercises a Take Down, the provisions
of Section 11 of that certain Limited Partnership Agreement of Meadowlands
Mills/Mack-Cali Limited Partnership, dated November 25, 2003, shall be
incorporated herein or any amendment or restatement hereof pursuant to and in
accordance with Section 10.6 of the Mack-Cali Rights Agreement.
 
Sale Rights of Special General Partner and Developer Partners; Right of First
Offer. Except as provided in Section 7.2, no Partner may sell all or any portion
of its or its Affiliates’ Interest at any time prior to the date that is three
(3) years after the date of issuance of the certificate of occupancy for the
core and shell of the Project.
 

87

--------------------------------------------------------------------------------



 
 
Restraining Order. If any Partner shall at any time Transfer or attempt to
Transfer its Interest or part thereof in violation of the provisions of this
Agreement and any rights hereby granted, then the other Partners shall, in
addition to all rights and remedies at law and in equity, be entitled to a
decree or order restraining and enjoining such Transfer and the offending
Partner shall not plead in defense thereto that there would be an adequate
remedy at law; it being hereby expressly acknowledged and agreed that damages at
law will be an inadequate remedy for a breach or threatened breach of the
violation of the provisions concerning Transfer set forth in this Agreement.
 
ERISA. No Partner shall Transfer all or any part of its Interests to any party,
including another Partner, whether or not the Transfer would otherwise be
permitted hereunder, if the Transfer would result in the assets of the
Partnership being deemed to include assets of an ERISA Plan. At the request of
such other Partners and as a condition of the consummation of any Transfer of
all or part of a Interest to any party, including another Partner, the Partner
proposing to Transfer all or any part of its Interest shall, at its cost,
provide an unqualified opinion of counsel, which must be reasonably satisfactory
to each such other Partners, that the Transfer would not result in the assets of
the Partnership being deemed to include assets of an ERISA Plan, and in addition
to such other Partner’s rights under Section 7.4, the Partner proposing to
Transfer shall indemnify and hold harmless such other Partners (except any
Partner that is the proposed purchaser), from and against any and all loss,
cost, tax, liability or expense (including but not limited to reasonable
attorneys’ fees and court costs) which such other Partners may suffer if the
Transfer would cause the assets of the Partnership being deemed to include
assets of any ERISA Plan.
 
Admission of Additional Partners. 
 
No Person may be admitted as an additional Partner of the Partnership (in
contrast with admission as a substitute Partner in connection with a Permitted
Transfer) without the consent of the General Partner and the Special General
Partner.
 
Any additional or substitute Partner admitted to the Partnership shall execute
and deliver documentation in form satisfactory to the General Partner accepting
and agreeing to be bound by this Agreement, and such other documentation as the
General Partner shall reasonably require in order to effect such Person’s
admission as an additional Partner. The admission of any Person as an additional
Partner shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership following the consent of
the General Partner to such admission.
 
Override on Permitted Transfers.
 
It is expressly understood and agreed that any Transfer permitted pursuant to
this Article VII shall in all instances be prohibited (and, if consummated,
shall be void ab initio) if such Transfer does not comply with all applicable
laws, rules and regulations and other requirements of governmental authorities,
including, without limitation, Executive Order 13224 (September 23, 2001), the
rules and regulations of the Office of Foreign Assets Control, Department of
Treasury, and any enabling legislation or other Executive Orders in respect
thereof.
 
Each admitted Partner shall be required to make the representations and
warranties set forth in Section 10.12 of this Agreement to the other Partner(s)
and the Partnership as of the date of such Partner’s admission into the
Partnership. Each Partner shall be deemed to make the representations and
warranties set forth in Section 10.12(h)-(k) of this Agreement to the Partners
and the Partnership on behalf of any Person that acquires a beneficial ownership
interest in such Partner as of the date of such acquisition.
 
 

88

--------------------------------------------------------------------------------



 
 
 
TERM, DISSOLUTION AND TERMINATION
 
Term. The Partnership shall have perpetual existence, unless sooner dissolved
and liquidated in accordance with the provisions hereof.
 
Dissolution in Certain Events. 
 
The Partnership shall be dissolved, and its affairs shall be wound up, upon the
first to occur of the following: (i) (A) all of the Partners of the Partnership
approve in writing, or (B) the Partnership sells or otherwise disposes of its
interest in all or substantially all of its assets or (ii) (A) the occurrence of
an event of withdrawal (as defined in the Act) with respect to a General
Partner, other than an event of withdrawal set forth in Section 17-402(a)(4) or
(5) of the Act; provided, the Partnership shall not be dissolved and required to
be wound up in connection with any of the events described in this clause
(ii)(A) if (1) at the time of the occurrence of any such event there is at least
one remaining General Partner of the Partnership who is hereby authorized to and
shall carry on the business of the Partnership, or (2) if at such time there is
no remaining General Partner, if within ninety (90) days after such event of
withdrawal, the Limited Partner agrees in writing or votes to continue the
business of the Partnership and to appoint, effective as of the day of
withdrawal, one or more additional General Partners, or (3) the Partnership is
continued without dissolution in a manner permitted by the Act or this
Agreement, (B) there are no limited partners of the Partnership unless the
business of the Partnership is continued in accordance with the Act and this
Agreement or (C) the entry of a decree of judicial dissolution under Section
17-802 of the Act.
 
Upon the occurrence of any event that results in the General Partner ceasing to
be a General Partner of the Partnership under the Act, if at the time of the
occurrence of such event there is at least one remaining General Partner of the
Partnership, such remaining General Partner of the Partnership is hereby
authorized to and, to the fullest extent permitted by law, shall, carry on the
business of the Partnership. Upon the occurrence of any event that causes the
last remaining General Partner of the Partnership to cease to be a General
Partner of the Partnership, to the fullest extent permitted by law, all the
Partners agree that the “personal representative” of such general partner is
hereby authorized to, and shall, within ninety (90) days after the occurrence of
 

89

--------------------------------------------------------------------------------



the event that terminated the continued membership of such General Partner in
the Partnership, agree in writing (i) to continue the Partnership and (ii) to
the admission of the personal representative or its nominee or designee, as the
case may be, as a substitute General Partner of the Partnership, effective as of
the occurrence of the event that terminated the continued membership of the last
remaining General Partner of the Partnership in the Partnership.
 
Upon the occurrence of any event that causes the last remaining Limited Partner
of the Partnership to cease to be a Limited Partner of the Partnership, to the
fullest extent permitted by law, all the Partners agree that the personal
representative of such Limited Partner is hereby authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such Limited Partner in the Partnership, agree in
writing (i) to continue the Partnership and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute limited partner of the Partnership, effective as of the occurrence of
the event that terminated the continued membership of the last remaining Limited
Partner of the Partnership in the Partnership.
 
Notwithstanding any other provision of this Agreement to the contrary, the
Bankruptcy of, or the occurrence of any event set in Sections 17-402(a)(4) and
(5) of the Act with respect to, the General Partner shall not cause the General
Partner to cease to be a General Partner of the Partnership, and upon the
occurrence of such an event, the Partnership shall continue without dissolution.
 
The death, incompetency, Bankruptcy, dissolution or other cessation to exist as
a legal entity of a Limited Partner shall not, in and of itself, dissolve the
Partnership. In any such event, the personal representative (as defined in the
Act) of such Limited Partner may exercise all of the rights of such. Limited
Partner for the purpose of settling such Limited Partner’s estate or
administering its property, subject to the terms and conditions of this
Agreement.
 
Procedures upon Dissolution. Upon dissolution of the Partnership, the
Partnership shall be terminated and the General Partner shall liquidate the
assets of the Partnership. The proceeds of liquidation shall be applied and
distributed in the following order or priority:
 
first, to the satisfaction (whether by payment or the making of reasonable
provision for payment thereof) of the debts and liabilities of the Partnership
and the expenses of liquidation; and
 
thereafter, to the Developer Partners in proportion to their respective
Interests in the Partnership.
 
A reasonable time shall be allowed for the orderly liquidation of the assets of
the Partnership and the discharge of liabilities. During the period beginning
with the dissolution of the Partnership and ending with its liquidation and
termination of the Agreement pursuant to this Section 8.3, the business affairs
of the Partnership shall be conducted by the General Partner. During such
period, the business and affairs of the Partnership shall be conducted so as to
preserve the assets of the Partnership and maintain the status thereof which
existed immediately prior to such termination.
 

90

--------------------------------------------------------------------------------



 
 


 
 
USE OF MARK AND MACK-CALI PARTNERS’ NAMES
 


 
Section 9.1 Use of Mark by Partnership. MDLP, the Partnership and the other
signatories thereto will enter into, on or about the date hereof, into the
License Agreement which shall provide for the use of the Marks, without a fee,
by the signatories thereto.
 
 


91

--------------------------------------------------------------------------------


 
 
Section 9.2 Use of Special General Partner’s Name. Special General Partner and
its Affiliates shall in their sole discretion determine whether to permit the
use of their names in connection with the Partnership. The Developer Partners
and their respective Affiliates acknowledge and agree that the name of Special
General Partner and any of its Affiliates may not be used by the Developer
Partners, any of their respective Affiliates or the Partnership in connection
with the Partnership without the prior written consent of Special General
Partner.
 

 
 
Section 9.3 No Use of Related Mark.  Neither Special General Partner nor its
Affiliates shall be permitted to use the word “Xanadu” in any manner except as
provided in the License Agreement.
 
 


 

92

--------------------------------------------------------------------------------



 


 
 


 
 
MISCELLANEOUS
 
Liability Among Partners; Exculpation and Indemnification. 
 
No Partner shall be liable to any other Partners or to the Partnership by reason
of its actions or omission in connection with the Partnership except in the case
of actual fraud, gross negligence or willful misconduct. Neither the Partners,
nor any officer, director, manager, member employee, representative, agent or
affiliate of the Partners, nor any of their respective officers, directors,
managers or members (each a “Covered Person,” and collectively, the “Covered
Persons”) shall be liable to the Partnership or any other Person who has an
interest in or claim against the Partnership for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such Covered
Person in good faith on behalf of the Partnership and in a manner reasonably
believed to be within the scope of the authority conferred on such Covered
Person by this Agreement, except that a Covered Person shall be liable for any
such loss, damage or claim incurred by reason of such Covered Person’s fraud,
gross negligence or willful misconduct.
 
To the fullest extent permitted by applicable law, each Covered Person shall be
entitled to indemnification from the Partnership for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Partnership and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s fraud, gross negligence
or willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 9.1 by the Partnership shall be provided
out of and to the extent of Partnership assets only, and the Partners shall not
have personal liability on account thereof
 
To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Partnership of an undertaking by or on behalf of the Covered Person to
repay such amount if it shall be determined that the Covered Person is not
entitled to be indemnified as authorized in this Section 10.1.
 

93

--------------------------------------------------------------------------------



 
 
A Covered Person shall be fully protected in relying in good faith upon the
records of the Partnership and upon such information, opinions, reports or
statements presented to the Partnership by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Partnership, including information, opinions, reports or statements as to the
value and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Partners might
properly be paid.
 
To the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to any
other Covered Person, a Covered Person acting under this Agreement shall not be
liable to the Partnership or to any other Covered Person for its good faith
reliance on the provisions of this Agreement or any approval or authorization
granted by the Partnership or any other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the
Partners to replace such other duties and liabilities of such Covered Person.
 
Except as otherwise expressly provided in this Agreement, each Partner shall
look solely to the assets of the Partnership for all distributions contemplated
by this Agreement or otherwise with respect to the Partnership and, if
applicable, such Partner’s capital contributions in the Partnership (including
return thereof), and such Partner’s share of profits or losses thereof, and
shall have no recourse therefor (upon dissolution or otherwise) against any
other Partner. Notwithstanding anything to the contrary contained in this
Agreement, the Partnership, and the General Partner on behalf of the
Partnership, shall not be required to make a distribution to any Partner
contemplated by this Agreement if such distribution would violate the Act or
other applicable law.
 
The indemnification rights contained in this Section 10.1 shall be cumulative
of, and in addition to, any and all rights, remedies and recourses to which the
Covered Persons shall be entitled, whether pursuant to the provisions of this
Agreement, at law or in equity.
 
The foregoing provisions of this Section 10.1 shall survive any termination of
this Agreement.
 
[Intentionally Omitted]
 
Take Down. Pursuant to the Mack-Cali Rights Agreement, the Partners acknowledge
and agree that the Special General Partner has certain Take Down rights with
respect to the Partnership as more particularly set forth in the Mack-Cali
Rights Agreement and incorporated by reference herein. Upon the exercise of the
Special General Partner’s option to Take Down, the General Partner shall cause
the Partnership to issue limited partnership interests to the
 

94

--------------------------------------------------------------------------------



Special General Partner, and/or its Affiliate(s), in consideration for its
obligations following a Take-Down and this Agreement shall be amended and
restated in accordance with this Section 10.3 and with the terms and conditions
the Mack-Cali Rights Agreement. If the Special General Partner does not exercise
its Take Down option, as more fully described in the Mack-Cali Rights Agreement
within the time periods and on the conditions described therein then the
interest of the Special General Partner in the Partnership shall immediately
terminate and the Special General Partner shall cease to be a partner in the
Partnership for all purposes, all as more fully described in the Mack-Cali
Rights Agreement.
 
Mediation and Arbitration. Unless otherwise indicated, capitalized terms in this
Section 10.4 that are not defined in this Agreement shall be defined as set
forth in the Mack-Cali Rights Agreement.
 
Unless otherwise expressly provided herein, it is understood and agreed by the
Partners that, in the event any dispute, disagreement, claim or controversy
arises between any of the Partners, arising under or related to this Agreement
or relating to any approvals or agreements required to be given or made by the
parties hereto under this Agreement, including a dispute, disagreement, claim or
controversy in connection with a Major Decision (the “Disputes”), then, at the
request of any of the Partners, the disputing parties shall resolve the Dispute
promptly through confidential mediation with a mediator jointly selected by the
disputing parties. If the disputing parties are unable to agree on the mediator
within two (2) days after written notice from one disputing party to the other
demanding mediation, the disputing parties shall each select one (1) mediator
and those two (2) mediators shall jointly select a third mediator as soon as
practicable and such third mediator shall act as mediator hereunder. All
mediators selected shall be licensed attorneys experienced in complex real
estate and partnership transactions and the tax consequences thereof. Each party
shall bear its own fees and expenses attributable to the mediation, provided,
however, that the costs, fees and expenses attributable to the independent
mediator shall be borne equally among the disputing parties.
 
In the event that the disputing parties are unable to settle their Dispute
through mediation within ten (10) Business Days after the mediator has been
selected as provided above, any unresolved Dispute shall be submitted to binding
arbitration in the State of New York, within five (5) Business Days from the
date the disputing parties were unable to settle their dispute through
mediation, with each party to bear its own fees and expenses attributable
thereto, before a panel of three (3) neutral arbitrators from the Large Complex
Case Panel of the American Arbitration Association (the “Arbitrators”), said
Arbitrators to be attorneys with at least ten (10) years experience in complex
real estate and partnership transactions and the tax consequences thereof. The
arbitration shall be conducted in accordance with the then-current commercial
Arbitration Rules of the American Arbitration Association. The Arbitrators shall
render their decision within ten (10) Business Days after the Dispute is
submitted to the arbitration panel. In furtherance of the foregoing, it is
understood and agreed that the decision rendered by the Arbitrators hereunder
shall be binding and absolutely conclusive upon the parties hereto and may be
enforced by entry of a judgment in any court having jurisdiction. The fees and
expenses of Arbitrators shall be borne equally among the disputing parties. To
the extent, if any, that the party or parties prevailing in any such arbitration
proceedings are required to seek judicial confirmation or enforcement of the
Arbitrators’ award, the non-prevailing party or parties shall be obligated to
pay for such prevailing party’s or parties’ reasonable and actual fees, costs,
expenses and disbursements incurred in connection with such judicial
confirmation and/or enforcement. Notwithstanding the foregoing, a party may seek
a preliminary injunction or other preliminary judicial relief if in its judgment
such action is necessary to avoid irreparable damage. Despite such action, the
parties hereto will continue to participate in good faith in the procedures
specified in this Section 10.4(b). All applicable statutes of limitation shall
be tolled while the procedures specified in this Section 10.4(b) are pending.
The parties hereto will take such action, if any, required to effectuate such
tolling.
 

95

--------------------------------------------------------------------------------



 
 
No Agency Created. Nothing herein contained shall be construed to constitute any
Partner (or any Affiliate thereof) the agent of another Partner or to limit the
Partners (or any Affiliates thereof) in any manner in the carrying on of their
own respective businesses or activities. Except as provided in this Agreement,
each Partner acknowledges and agrees that none of the Partnership or any Partner
(or any Affiliate of any Partner) shall have any right, by virtue of this
Agreement, either to participate in, or to share in, any now existing ventures
or any of the other Partners or their respective Affiliates, or in the income or
proceeds derived from such ventures. Any Partner may engage in and/or possess
any interest in any other business or real estate venture of any nature and
description, independently, or with others, including but not limited to, the
ownership, financing, leasing, operation, management, syndication, brokerage and
development of real property; and neither the Partnership nor any other Partner
shall have any rights in and to such independent ventures or the income or
profits derived therefrom.
 
Approvals. Except as otherwise provided herein, all approvals or consents
permitted or required to be given under this Agreement shall be reasonably given
and not unreasonably delayed or withheld. In the event that a Partner having a
right of approval takes no action within a reasonable time (or, if a time is
specified in this Agreement, then within such specified time) subsequent to
receipt of the documents or agreements subject to said approval or consent, the
approval or consent of said Partner shall be deemed to have been given.
 
References. References herein to the singular shall include the plural and to
the plural shall include the singular, and references to one gender shall
include the other, except where the same shall be not appropriate.
 
Effect of Consent or Waiver. No consent or waiver, express or implied, by any
Partner to or of any breach or default by any other Partner in the performance
by such other Partner of its obligations hereunder shall be deemed to be or
construed to be a consent or waiver to or of any other breach or default by such
other Partner in the performance by such other Partner of the same or any other
obligations of such Partner hereunder. Failure on the part of any of the other
Partners to declare any of the other Partners in default, irrespective of how
long such failure continues, shall not constitute a waiver by any such Partner
of its rights hereunder.
 
Enforceability. If any provisions of this Agreement or the application thereof
to any Person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.
 

96

--------------------------------------------------------------------------------



 
 
Titles and Captions. Section titles or captions contained in this Agreement are
for convenience only and shall not be deemed a part of the contents of this
Agreement.
 
Binding Agreement and Express Third Party Beneficiaries. Subject to the
restrictions on transfer and encumbrances set forth herein, this Agreement shall
inure to the benefit of and be binding upon the undersigned Partners and their
heirs, executors, legal representatives, successors and assigns. Whenever in
this instrument a reference to any Partner is made, such reference shall be
deemed to include a reference to the heirs, executors, legal representatives,
successors and assigns of such Partner.
 
Governing Law. This Agreement is made and shall be construed under and in
accordance with the laws of the State of Delaware (without regard to the
conflict of laws provisions thereof).
 
Notices. Any notice, consent, approval, or other communication which is provided
for or required by this Agreement must be in writing and may be delivered in
person to any Partner or may be sent by a facsimile transmission, telegram,
expedited courier or registered or certified U.S. mail, with postage prepaid,
return receipt requested. Any such notice or other written communications shall
be deemed received by the Partner to whom it is sent (i) in the case of personal
delivery, on the date of delivery to the Partner to whom such notice is
addressed as evidenced by a written receipt signed on behalf of such Partner,
(ii) in the case of facsimile transmission or telegram, the next business day
after the date of transmission, (iii) in the case of courier delivery, the date
receipt is acknowledged or rejected by the Partner to whom such notice is
addressed as evidenced by a written receipt signed on behalf of such Partner,
and (iv) in the case of registered or certified mail, the date receipt is
acknowledged or rejected on the return receipt for such notice. For purposes of
notices, the addresses of the Partners hereto shall be as follows, which
addresses may be changed at any time by written notice given in accordance with
this provision:
 
If to General Partner or Limited Partner:


c/o Colony Xanadu, LLC
660 Madison Avenue, Suite 1600
New York, NY 10021
Attn: Richard Saltzman
Telephone: 212-832-0500
Facsimile No.: 212-593-5433

97

--------------------------------------------------------------------------------



And


                c/o Colony Xanadu, LLC
                1999 Avenue of the Stars, Suite 1200
                Los Angeles, CA 90067
                Attn: Joy Mallory
                Telephone: 310-282-8820
                Facsimile No.: 310-282-8808




With a copy to (which shall not constitute notice): 


White & Case LLP
1155 Avenue of the Americas
New York, NY 10036-2787
Attn: John Reiss
Attn: Steven Teichman
Facsimile No.: 212-354-8113


If to Special General Partner:


c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, NJ 08818-787
Attn: Mitchell E. Hersh, President and Chief Executive Officer
Facsimile No.: 732-205-9040


And: c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, NJ 08818-7817
Attn: Roger W. Thomas, Executive Vice President and General Counsel
Facsimile No.: 732-205-9015


For courier or overnight delivery to Special General Partner


c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, NJ 08837-2206



98

--------------------------------------------------------------------------------



With a copy to (which shall not constitute notice): 


Seyfarth Shaw LLP
1270 Avenue of the Americas
25th Floor
New York, New York 10020
Attn: John P. Napoli
Attn: Stephen Epstein
Facsimile No.: 212-218-5527


 
Failure of, or delay in delivery of any copy of a notice or other written
communication shall not impair the effectiveness of such notice or written
communication given to any party to this Agreement as specified herein.
 
Covenants, Representations and Warranties of the Partners. Each Partner
represents and warrants to the other Partners as follows:
 
it is duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation with all requisite power and authority to enter
into this Agreement and to conduct the business of the Partnership;
 
this Agreement constitutes the legal, valid and binding obligation of the
Partner enforceable in accordance with its terms, subject to the application of
principles of equity and laws governing insolvency and creditors’ rights
generally;
 
no consents or approvals (which have not been obtained) are required from any
governmental authority or other Person for the Partner to enter into this
Agreement and be admitted to the Partnership. All action on the part of the
Partner (and its direct or indirect equity owners) necessary for the
authorization, execution and delivery of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly taken;
 
the execution and delivery of this Agreement by the Partner, and the
consummation of the transactions contemplated hereby, does not conflict with or
contravene the provisions of its organic documents or any agreement or
instrument by which it or its properties are bound or any law, rule,
regulations, order or decree to which it or its properties are subject;
 
each Partner is acquiring its Interest for investment, solely for its own
account, with the intention of holding such interest for investment and not with
a view to, or for resale in connection with, any distribution or public offering
or resale of any portion of such interest within the meaning of the Securities
Act of 1933, as amended from time to time (the “Securities Act”), or any other
applicable federal or state security law, rule or regulations (“Securities
Laws”);
 
each Partner acknowledges that it is aware that its Interest has not been
registered under the Securities Act or under any other Security Law in reliance
upon
 

99

--------------------------------------------------------------------------------



exemptions contained therein. Each Partner understands and acknowledges that its
representations and warranties contained herein are being relied upon by the
Partnership, the other Partner and the constituent owners of such other Partner
as the basis for exemption of the issuance of interests in the Partnership from
registration requirements of the Securities Act and other Securities Laws. Each
Partner acknowledges that the Partnership will not and has no obligation to
register any interest in the Partnership under the Securities Act or other
Securities Laws;
 
each Partner acknowledges that prior to its execution of this Agreement, it
received a copy of this agreement and that it examined this documents or caused
this document to be examined by its representative or attorney. Each Partner
does hereby further acknowledge that it or its representative or attorney is
familiar with this Agreement, and with the business and affairs of the
Partnership, and that except as otherwise specifically provided in this
Agreement, it does not desire any further information or data relating to the
Partnership, and subsidiary of the Partnership, the Premises or the other
Partners. Each Partner does hereby acknowledge that it understands that the
acquisition of its Interest is a speculative investment involving a high degree
of risks and does hereby represent that is has a net worth sufficient to bear
the economic risk of its investment in the Partnership and to justify its
investing in a highly speculative venture of this type;
 
the Partner is in compliance with Executive Order 132324 (September 23, 2001),
the rules and regulations of the Office of Foreign Assets Control, Department of
Treasury, and any enabling legislation or other Executive Orders in respect
thereof;
 
at all times, including after giving effect to any Transfers permitted pursuant
to this Agreement, (a) none of the funds or other assets of the Partner
constitutes property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under U.S. law
(including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder) (any such
person, entity or government, an “Embargoed Person”) with the result that the
investment in the Partner (whether directly or indirectly), is prohibited by any
applicable law, rule, regulation, order or decree is in violation thereof; (b)
no Embargoed Person has any interest of any nature whatsoever in the Partner
with the result that the investment in the Partner (whether directly or
indirectly), is prohibited by any applicable law, regulation, order or decree is
in violation thereof; and (c) none of the funds of the Partner have been derived
from any unlawful activity with the result that the investment in the Partner
(whether directly or indirectly), is prohibited by any applicable, law, rule,
regulations, order or decree is in violation thereof;
 
if applicable to such Partner, the Partner has implemented a corporate
anti-money laundering plan that is reasonably designed to ensure compliance with
applicable foreign and U.S. anti-money laundering law; and
 

100

--------------------------------------------------------------------------------



the Partner is familiar with the “U.S. Government Blacklists” maintained by
applicable U.S. Federal agencies and none of its partners, members,
shareholders, officers or directors are on the “U.S. Government Blacklists”.
 
Entire Agreement. This Agreement, unless subsequently amended with the consent
of all of the Partners, contains the final and entire Agreement among the
parties hereto, and they shall not be bound by any terms, conditions, statements
or representations, oral or written, not herein contained.
 
Amendment. This Agreement may be amended or modified by (and only by) a written
instrument signed by all of the Partners, which need not be executed or approved
by any other Person.
 
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument. In addition, this Agreement may contain more than one
counterpart of the signature pages and the Agreement may be executed by the
affixing of the signatures of each of the Partners to one of such counterpart
signature pages; all of such signature pages shall be read as though one, and
they shall have the same force and effect as though all of the signers had
signed a single solitary page.
 
[The remainder of this page is left intentionally blank; signature pages follow]
 

101

--------------------------------------------------------------------------------



[signature page attached to C-D Office Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]


 
IN WITNESS WHEREOF, the Partners have executed this Agreement as of the date
first above written.
 
GENERAL PARTNER:


MEADOWLANDS MACK-CALI GP, L.L.C.


By: Meadowlands Developer Limited Partnership, a Delaware
limited partnership, its sole member
 
By: Meadowlands Limited Partnership, a Delaware limited
partnership, its general partner


By: Colony Xanadu, LLC, a Delaware limited liability
company, its managing general partner


By: ________________________
                                                       Name: __________________
                                                       Title:
___________________



102

--------------------------------------------------------------------------------



[signature page attached to C-D Office Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]






LIMITED PARTNER


MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP


By: Meadowlands Limited Partnership, a Delaware limited
partnership, its general partner


By: Colony Xanadu, LLC, a Delaware limited
liability company, its managing general partner
 
                                                                        
By: _________________________
                                                                               
Name: ___________________
                                                                               
Title: ____________________

103

--------------------------------------------------------------------------------



[signature page attached to C-D Office Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]






SPECIAL GENERAL PARTNER


MACK-CALI MEADOWLANDS SPECIAL L.L.C


By: Mack-Cali Realty, L.P., a Delaware limited
Partnership, its sole member


By: Mack-Cali Realty Corporation, a Maryland
Corporation, its general partner


By: _________________________
                                       Name: ___________________
                                       Title: ____________________





104

--------------------------------------------------------------------------------




PARTNERS AND PARTNER INFORMATION
 


GENERAL PARTNER INTEREST


MEADOWLANDS MACK-CALI GP, L.L.C.     0.01%






LIMITED PARTNER


MEADOWLANDS DEVELOPER LIMITED     99.99%
PARTNERSHIP




SPECIAL GENERAL PARTNER


MACK-CALI MEADOWLANDS SPECIAL L.L.C.    0.00%
 
                                                                                                                                
100%



105

--------------------------------------------------------------------------------





SCHEDULE 1
 
TENANT PARTNERSHIPS
 


ERC Meadowlands Mills/Mack-Cali Limited Partnership


Baseball Meadowlands Mills/Mack-Cali Limited Partnership


A-B Office Meadowlands Mack-Cali Limited Partnership


C-D Office Meadowlands Mack-Cali Limited Partnership


Hotel Meadowlands Mack-Cali Limited Partnership



106

--------------------------------------------------------------------------------



EXHIBIT F


AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
HOTEL MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP


 
THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF HOTEL MEADOWLANDS
MACK-CALI LIMITED PARTNERSHIP (the “Agreement”) is made as of November 22, 2006
by and among MEADOWLANDS MACK-CALI GP, L.L.C., a Delaware limited liability
company (f/k/a Meadowlands Mills/Mack-Cali GP, L.L.C.) (“General Partner”),
MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP, a Delaware limited partnership (f/k/a
Meadowlands Mills/Mack-Cali Limited Partnership) (“Limited Partner” or “MDLP”
and together with General Partner, each shall sometimes be referred to herein as
a “Developer Partner” and collectively as, the “Developer Partners”), and
MACK-CALI MEADOWLANDS SPECIAL L.L.C., a New Jersey limited liability company
(“Special General Partner” and together with Limited Partner and General
Partner, the “Partners”).
 
 
RECITALS:
 
WHEREAS, the Developer Partners prepared, executed and filed a Certificate of
Limited Partnership for Hotel Meadowlands Mack-Cali Limited Partnership (f/k/a
Hotel Meadowlands Mack-Cali/Mills Limited Partnership) (the “Partnership”) with
the Secretary of State of Delaware on June 16, 2005, (as amended from time to
time, the “Certificate”). Upon filing the Certificate, the Partnership was
assigned file number 3986638;
 
WHEREAS, MDLP was formed to develop portions of the site surrounding the
Continental Airlines Arena (as defined in the Redevelopment Agreement (as
hereinafter defined)) site with an entertainment, sports, recreation and retail
complex, together with office and hotel components, at the Meadowlands Sports
Complex and sometimes commonly referred to as “Meadowlands Xanadu”;
 
WHEREAS, the Partnership was one of five Delaware limited partnerships set forth
on Schedule 1 attached hereto (the “Tenant Partnerships”) formed by the
Developer Partners to acquire a leasehold interest in a portion of Meadowlands
Xanadu;
 
WHEREAS, the Developer Partners entered into that certain Limited Partnership
Agreement of the Partnership dated as of June 16, 2005 (the “Original
Agreement”);
 
WHEREAS, prior to the date hereof, MDLP entered into: (i) that certain
Redevelopment Agreement, dated as of December 3, 2003, with the New Jersey
Sports and Exposition Authority (the “NJSEA”) pursuant to which, among other
things, MDLP is entitled, on the terms and conditions set forth therein, to
redevelop Meadowlands Xanadu; and (ii) the following amendments to the
Redevelopment Agreement: (a) that certain First Amendment to Redevelopment
Agreement dated as of October 5, 2004, (b) that certain Second Amendment to
Redevelopment Agreement dated as of March 15, 2005, (c) that certain Third
Amendment to Redevelopment Agreement dated as of May 23, 2005 to be effective as
of March 30, 2005, and (d) that certain Fourth Amendment to Redevelopment
Agreement dated as of June 30, 2005 (such Redevelopment Agreement, together with
such amendments, being collectively referred to herein as the “Redevelopment
Agreement”);
 

107

--------------------------------------------------------------------------------



 
 
WHEREAS, the real property that is subject to the Redevelopment Agreement and
upon which MDLP has commenced construction of Meadowlands Xanadu is referred to
in the Redevelopment Agreement and herein as the “Project Site”;
 
WHEREAS, the Redevelopment Agreement contemplates that certain agreements were
to be executed, and certain funds were to be paid (including the Development
Rights Fee (as defined in the Redevelopment Agreement)), and certain actions
were to be taken, upon the occurrence of the Development Rights Fee Funding Date
(as defined in the Redevelopment Agreement), and that the Development Rights Fee
Funding Date was to occur on June 30, 2005;
 
WHEREAS, the Development Rights Fee Funding Date occurred on June 30, 2005 in
connection with the closing of the transactions contemplated in the
Redevelopment Agreement that were to occur on the Development Rights Fee Funding
Date (such closing is commonly referred to by the NJSEA and MDLP, and referred
to herein, as the “Financial Closing”);
 
WHEREAS, in connection with the Financial Closing, the following documents (in
addition to certain other documents not herein described), each dated as of June
30, 2005, were executed and delivered on behalf of the Partnership: (i) Ground
Lease (“Hotel Ground Lease”) by and among the NJSEA and the Partnership for the
portion of the Project Site commonly known as the Hotel Site (“Hotel Site”);
(ii) Assignment and Assumption Agreement (referred to in the Redevelopment
Agreement as a “Component Agreement”) wherein MDLP assigned certain of its
rights and obligations under the Redevelopment Agreement relating to the Hotel
Site to the Partnership; and (iii) a memoranda of lease relating to the Hotel
Ground Lease;
 
WHEREAS, in connection with the Financial Closing, the following documents (in
addition to those documents listed in the previous recital and in addition to
certain other documents not herein described), each dated as of June 30, 2005,
were executed and delivered on behalf of other Tenant Partnerships: (i) ground
leases (each a “Ground Lease” and together with the Hotel Ground Lease the
“Ground Leases”) relating to each Component (as defined in the Redevelopment
Agreement) portion of the Project Site; (ii) four Component Agreements (as
defined in the Redevelopment Agreement) wherein the Partnership assigned certain
of its rights and obligations under the Redevelopment Agreement to the Component
Entities; and (iii) four memoranda of lease for each of the other Ground Leases;
 
WHEREAS, the Development Rights Fee (as defined in the Redevelopment Agreement),
an amount equal to $160,000,000, is deemed under the Redevelopment Agreement and
the Ground Leases to constitute prepaid rent under all of the Ground Leases with
respect to the first fifteen (15) years of each of the Ground Leases;
 
WHEREAS, the Ground Leases allocate the amount of the Development Rights Fee to
prepaid rent under the Ground Leases for the first fifteen (15) years of each of
the Ground Leases, and treat the payment of such amounts as made by the
corresponding Tenant Partnerships (“Prepaid Rent Allocations”), with $8,480,000
of such amount allocated to the Hotel Ground Lease;
 

108

--------------------------------------------------------------------------------



 
 
WHEREAS, at the time of the Financial Closing, notwithstanding that the
Development Rights Fee was paid by MDLP to NJSEA, it was the intent of the
partners of MDLP that the aggregate amount of the Development Rights Fee be
allocated to prepaid rent among each of the Ground Leases in an amount equal to
the Prepaid Rent Allocations, and treated as the payment of such amounts by the
corresponding Tenant Partnerships;
 
WHEREAS, at the time of the Financial Closing, notwithstanding that the
Development Rights Fee was paid directly by MDLP to NJSEA, it was the intent of
the partners of MDLP that the following be deemed to have occurred immediately
prior to such payment of the Development Rights Fee to the NJSEA:  (i) on June
30, 2005, MDLP contributed, as capital contributions to the Tenant Partnerships
and General Partner, cash in an aggregate amount equal to the Development Rights
Fee (the “Aggregate Capital Contributions”), with 99.99% of such Aggregate
Capital Contributions being made directly to the Tenant Partnerships (such
capital contributions, the “Direct Capital Contributions”) and 0.01% of such
Aggregate Capital Contributions being made to General Partner (such capital
contributions, the “Indirect Capital Contributions”), (ii) General Partner, on
June 30, 2005 and immediately after the Partnership’s contribution of the
Indirect Capital Contributions to General Partner, contributed, as capital
contributions to the Tenant Partnerships, cash in an aggregate amount equal to
the Indirect Capital Contributions (such capital contributions, the “GP Capital
Contributions”), (iii) the portions of the Direct Capital Contributions and the
GP Capital Contributions were on such date allocated to each Component Entity
based upon the allocation of the Development Rights Fee to each Ground Lease as
set forth in Exhibit B of the Mack-Cali Rights Agreement (as defined below), and
(iv) each of the Tenant Partnerships paid their respective portion of the
Development Rights Fee to NJSEA;
 
WHEREAS, simultaneously herewith, MDLP caused all of the MDLP partnership
interests held by Special General Partner, a general partner in MDLP, and its
Affiliate, Mack-Cali Meadowlands Entertainment L.L.C., a Delaware limited
liability company (“MC Entertainment” and together with Special General Partner
the “MC Partners”), a limited partner in MDLP, to be redeemed pursuant to that
certain Redemption Agreement dated as of the date hereof by and among MDLP,
Special General Partner, MC Entertainment and other signatories thereto, whereby
the MC Partners’ partnership interests in MDLP were fully and completely
redeemed (the “Redemption”);
 
WHEREAS, simultaneously herewith the Partners and the Partnership, along with
certain other entities have entered into that certain Mack-Cali Rights,
Obligations and Option Agreement dated as of the date hereof (the “Mack-Cali
Rights Agreement”) which sets forth certain rights and obligations with respect
to the Partnership, a copy of which Mack-Cali Rights Agreement is annexed hereto
as Exhibit A;
 
WHEREAS, in connection with the Redemption, MDLP distributed to Special General
Partner, among other consideration, a special, non-economic general partnership
interest in the Partnership;
 

109

--------------------------------------------------------------------------------



WHEREAS, simultaneously herewith the name of Limited Partner has been changed to
“Meadowlands Developer Limited Partnership” and the name of the General Partner
has been changed to “Meadowlands Mack-Cali GP, L.L.C.”;
 
WHEREAS, pursuant to the Mack-Cali Rights Agreement, the Special General Partner
has certain rights to Take Down (as defined below) the Partnership, which rights
(including economic rights) are more particularly set forth in the Mack-Cali
Rights Agreement and which rights become effective with respect to the Special
General Partner’s interest in the Partnership only upon the Special General
Partner’s exercise of its Take Down option with respect to the Partnership;
 
WHEREAS, in connection with the Redemption, the Partnership (among others) and
MDLP entered into that certain License Agreement to provide for the use of the
Marks (as defined below), without a fee, by the Partnership; and
 
WHEREAS, in connection with the Redemption, this Agreement is being amended to
admit the Special General Partner as a general partner in the Partnership with a
non-economic interest in the Partnership. For the avoidance of doubt, the
parties hereto intend that the Special General Partner shall not be treated as a
partner for tax purposes and the Partnership shall not be treated as a
“partnership” for tax purposes, in each case, prior to the exercise of the Take
Down.
 
NOW, THEREFORE, the Partners, by execution of this Agreement, desire to amend
the Original Agreement and adopt this Agreement in its entirety, set forth their
rights and obligations with respect to the Partnership as a limited partnership
pursuant to and in accordance with the Delaware Revised Uniform Limited
Partnership Act (6 Del. C.§ 17-101 et seq.) (as amended from time to time, the
“Act”), and, in consideration of the mutual promises and covenants made herein,
the Partners hereby agree as follows:
 
AGREEMENTS:
 


 


 
DEFINED TERMS
 
The following terms and variations thereof shall have the following meanings for
purposes of this Agreement, unless the context otherwise clearly requires:
 
“Act” has the meaning set forth in the Recitals.
 
“Affiliate(s)” shall mean, with respect to any Person, (a) a Person who,
directly or indirectly, controls, is under common control with, or is controlled
by, that Person, (b) a Person who directly or indirectly owns twenty-five
percent (25%) or more of the issued and outstanding securities or other
ownership interests (whether voting or non-voting) of that Person, (c) any
officer, director, trustee, manager, managing member, general partner or
beneficiary of such Person, (d) any spouse, parent, sibling or descendant of any
Person described in clause (b) and (c) above, and (e) any trust for the benefit
of any Person described in clauses (b) through (d) above or for any spouse,
issue or lineal descendant of any Person described in clauses (b) through (d)
above. For purposes of this definition, “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
 

110

--------------------------------------------------------------------------------



 
 
“Aggregate Capital Contributions” has the meaning set forth in the Recitals.
 
“Agreement” has the meaning set forth in the Preamble and includes the Original
Agreement and all amendments hereto.
 
“Amended Certificate” has the meaning set forth in Section 2.1 hereof.
 
“Approval of the Partners” shall mean the approval in writing by the Partners
and, unless otherwise expressly provided herein to the contrary, the Partners
shall not unreasonably withhold, delay or condition such approval.
 
“Arbitrators” has the meaning set forth in Section 10.4(b) hereof.
 
“Authority Agreement” and “Authority Agreements” have the meaning set forth in
Section 5.2(a)(v) hereof.
 
“Bankruptcy” means with respect to any Person, if such Person (a) makes an
assignment for the benefit of creditors, (b) files a voluntary petition in
bankruptcy, (c) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (d) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (e) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (f) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (g) if 120 days after the commencement of
any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within ninety
(90) days after the appointment without such Person’s consent or acquiescence of
a trustee, receiver or liquidator of such Person or of all or any substantial
part of its properties, the appointment is not vacated or stayed, or within
ninety (90) days after the expiration of any such stay, the appointment is not
vacated. The foregoing definition of “Bankruptcy,” in conjunction with Section
8.2(c) of this Agreement, is intended to and shall supersede the events of
withdrawal set forth in Sections 17-402(a)(4) and (5) of the Act.
 
“Certificate” has the meaning set forth in the Recitals.
 
“Code” means the Internal Revenue Code of 1986, as amended or recodified.
 
“Covered Person” or “Covered Persons” has the meaning set forth in Section
10.1(a) hereof.
 

111

--------------------------------------------------------------------------------



“Developer Partner” or “Developer Partners” has the meaning set forth in the
Preamble.
 
“Direct Capital Contributions” has the meaning set forth in the Recitals.
 
“Disputes” has the meaning set forth in Section 10.4(a) hereof.
 
“Embargoed Person” has the meaning set forth in Section 10.12(i) hereof.
 
“ERISA” means Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Plan” means an employee benefit plan, as defined in ERISA Section 3(3),
that is subject to ERISA, or a plan that is subject to Section 4975 of the Code.
 
“Financial Closing” has the meaning set forth in the Recitals.
 
“Fiscal Year” means the twelve month period ending December 31 of each year;
provided that the first Fiscal Year shall be the period beginning on the date
the Partnership is formed and ending on December 31, 2005, and the last Fiscal
Year shall be the period beginning on January 1 of the calendar year in which
the final liquidation and termination of the Partnership is completed and ending
on the date such final liquidation and termination is completed (to the extent
any computation or other provision hereof provides for an action to be taken on
a Fiscal Year basis, an appropriate proration or other adjustment shall be made
in respect of the first or final Fiscal Year to reflect that such period is less
than a full calendar year period).
 
“General Partner” means Meadowlands Mack-Cali GP, L.L.C. and any Person who
becomes a successor or additional general partner pursuant to the terms of this
Agreement, each in its capacity as a general partner of the Partnership.
 
“GP Capital Contributions” has the meaning set forth in the Recitals.
 
“Ground Lease” or “Ground Leases” has the meaning set forth in the Recitals.
 
“Hotel Ground Lease” has the meaning set forth in the Recitals.
 
“Hotel Site” has the meaning set forth in the Recitals.
 
“Indirect Capital Contributions” has the meaning set forth in the Recitals.
 
“Interest” means the entire ownership interest (which may be expressed as a
percentage) of a Partner in the Partnership at any particular time, including
the right of such Partner to any and all benefits to which a Partner may be
entitled pursuant to this Agreement, the Mack-Cali Rights Agreement and under
the Act, together with all obligations of such Partner to comply with the terms
and provisions of this Agreement, the Mack-Cali Rights Agreement and the Act.
The Interest of each Partner is set forth on Exhibit B hereto, as the same is
amended from time to time.
 

112

--------------------------------------------------------------------------------



“License Agreement” shall mean that certain License Agreement, dated on or about
the date hereof, by and among MDLP, the Partnership, ERC Meadowlands
Mills/Mack-Cali Limited Partnership, A-B Office Meadowlands Mack-Cali Limited
Partnership, C-D Office Meadowlands Mack-Cali Limited Partnership and Baseball
Meadowlands Mills/Mack-Cali Limited Partnership.
 
“Limited Partner” has the meaning set forth in the Preamble and includes any
Person who becomes a successor or additional limited partner pursuant to the
terms of this Agreement, each in its capacity as a limited partner of the
Partnership.
 
“Mack-Cali Rights Agreement” has the meaning set forth in the Recitals.
 
“Marks” has the meaning set forth in the License Agreement.
 
“Major Decisions” has the meaning set forth in Section 5.2.
 
“MC Entertainment” has the meaning set forth in the Recitals.
 
“MC Partners” has the meaning set forth in the Recitals.
 
“MDLP” means Meadowlands Developer Limited Partnership (f/k/a Meadowlands
Mills/Mack-Cali Limited Partnership) and any Person who becomes a successor or
additional general partner pursuant to the terms of this Agreement, each in its
capacity as a general partner of the Partnership.
 
“Meadowlands Xanadu” has the meaning set forth in the Recitals.
 
“NJSEA” has the meaning set forth in the Recitals.
 
“Original Agreement” has the meaning set forth in the Recitals.
 
“Partner” or “Partners” has the meaning set forth in the Preamble.
 
“Partnership” has the meaning set forth in the Recitals.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Premises” has the meaning assigned to that term in the Hotel Ground Lease.
 
“Prepaid Rent Allocations” has the meaning set forth in the Recitals.
 
“Project” shall have the meaning specified in the Redevelopment Agreement as it
relates solely to the Hotel Site.
 
“Project Site” has the meaning set forth in the Recitals.
 

113

--------------------------------------------------------------------------------



“Redemption” has the meaning set forth in the Recitals.
 
“Redevelopment Agreement” has the meaning set forth in the Recitals.
 
“ROFR Component Entity” or “ROFR Component Entities” has the meaning set forth
in the Mack-Cali Rights Agreement.
 
“Securities Act” has the meaning set forth in Section 10.12(e) hereof.
 
“Securities Laws” has the meaning set forth in Section 10.12(e) hereof.
 
“Special General Partner” has the meaning set forth in the Preamble and includes
any Person who becomes a successor or additional special general partner
pursuant to the terms of this Agreement, each in its capacity as a special
general partner of the Partnership.
 
“Take Down” has the meaning ascribed to such term in the Mack-Cali Rights
Agreement.
 
“Tenant Partnerships” has the meaning set forth in the Recitals.
 
“Transfer” has the meaning set forth in Section 7.1 hereof.
 
“Transferor” has the meaning set forth in Section 7.2(c)(i) hereof.
 
“Transferee” has the meaning set forth in Section 7.2(c)(i) hereof.
 


 


 
THE PARTNERSHIP; partners
 
Formation, Name and Existence. The Developer Partners, prepared, executed and
filed a Certificate with the Secretary of State of Delaware on June 16, 2005 and
the Partners prepared, executed and filed or caused to be filed an Amended and
Restated Certificate of Limited Partnership of the Partnership on the date
hereof (the “Amended Certificate”). The Partners hereby confirm and ratify the
formation and existence of the Partnership under the name “Hotel Meadowlands
Limited Partnership”, as a Delaware limited liability partnership, pursuant to
the provisions of the Act and this Agreement. The existence of the Partnership
as a separate legal entity shall continue until cancellation of the Amended
Certificate as provided in the Act.
 
Partners. The names and Interests of the Partners are set forth in Exhibit B
attached hereto.
 
Special General Partner. Special General Partner is admitted to the Partnership
solely as a general partner without economic rights with respect to any capital,
profit, loss, deductions, credits and allowances of the Partnership or any cash
or other property distributable by the Partnership.
 

114

--------------------------------------------------------------------------------



Purpose. The purposes and businesses of the Partnership shall be limited to the
following: (a) acquiring and holding a leasehold interest in the Premises
pursuant to the Hotel Ground Lease; (b) designing, constructing, developing,
leasing, operating, managing and disposing of the Premises or interests therein;
(c) financing the Premises; and (d) transacting any and all lawful business for
which a limited partnership may be organized under the laws of the State of
Delaware that is incident, necessary and appropriate to accomplish the
foregoing.
 
Tax Status. The Partners intend that the Partnership constitute an entity
disregarded from its owner for federal income tax purposes and no Partner, or
any transferee or successor thereto, shall take any action or report anything
inconsistent with such intended tax status.
 
Principal Office and Place of Business. The principal office and place of
business of the Partnership shall be the principal office of the General Partner
or such other address as the General Partner directs. The Partnership may have
such additional offices as the General Partner deems advisable.
 
Registered Agent. The registered agent of the Partnership shall be Corporation
Services Company, 2711 Centerville Road, Suite 400, Wilmington, New Castle
County, Delaware 19808. The General Partner shall have the right to change the
registered agent of the Partnership at any time in compliance with the Act and
the laws of all other jurisdictions in which the Partnership may elect to
conduct business.
 


 
CONTRIBUTION BY THE PARTNERS
 
Initial Capital of the Partnership. As a result of the transactions described in
the Recitals, the Developer Partners respectively each contributed a portion of
the Aggregate Capital Contributions to the capital of the Partnership. No
Partner shall be treated as having contributed to the Partnership any portion of
the Prepaid Rent Allocations and no Partner shall receive any credit in its
capital account for any portion of the Prepaid Rent Allocations.
 
Limitation on Withdrawal of Capital. Except as expressly provided in this
Agreement, no Partner (a) shall have the right to withdraw or receive any return
on its contributions or claim to any Partnership capital prior to termination of
the Partnership pursuant to Article VIII hereof, (b) shall have any right to
demand and receive property other than cash in return for its contributions, or
(c) shall be liable to any other Partner for the return of such Partner’s
contributions to the Partnership, or any portion thereof, it being expressly
understood that such return shall be made solely from Partnership assets.
 


 


 
PROFIT AND LOSSES; DISTRIBUTIONS
 
Profits and Losses. All income, profits, losses, deductions and credits of the
Partnership shall be allocated to the Developer Partners.
 

115

--------------------------------------------------------------------------------



Distributions. Any distributions made by the Partnership shall be made to the
Developer Partners.
 


 
MANAGEMENT; LEGAL TITLE TO PROPERTY
 
Management Authority. 
 
Except as otherwise expressly provided in this Agreement, the Mack-Cali Rights
Agreement or in the Act, management decisions of the Partnership shall be made
solely by the General Partner, which shall be solely responsible for the conduct
of the Partnership’s business subject to the provisions of this Agreement, the
Mack-Cali Rights Agreement and applicable law. The General Partner shall have
all of the rights, powers, duties and obligations of a general partner as
provided in the Act and as otherwise provided by law, and any action taken by
the General Partner that is not in violation of this Agreement, the Act or other
applicable law shall constitute the act of and serve to bind the Partnership.
Except as otherwise expressly provided herein, the Limited Partner shall not
have or exercise any right in connection with the management of the
Partnership’s business.
 
The General Partner shall devote itself to the business and purpose of the
Partnership, as set forth in Section 2.4 above, to the extent reasonably
necessary for the efficient carrying on thereof (it being acknowledged, however,
that the General Partner shall not be required to devote its time exclusively to
the operation of the Partnership), without compensation. Whenever requested by
any of the other Partners, the General Partner shall render a just and faithful
account of all dealings and transactions relating to the business of the
Partnership. The acts of the General Partner shall bind the Partnership when
within the scope of the General Partner’s authority expressly granted hereunder.
 
Major Decisions. Unless otherwise indicated, capitalized terms in this Section
5.2 that are not defined in this Agreement shall be defined as set forth in the
Mack-Cali Rights Agreement. The Partners shall not take the following decisions
(each a “Major Decision”) without the prior written approvals as specified
below. In the event of a failure to agree on a matter set forth in this Section
5.2, the matter shall be submitted to mediation and/or arbitration in accordance
with Section 10.4 of this Agreement.
 
The following decisions or acts with respect to, or on the part of, the Partners
shall require the prior written Approval of the other Partners, which Approval
may not be unreasonably withheld, delayed or conditioned by a Partner. If a
Partner (directly or through its authorized representative) shall request that
another Partner provides such written approval, the requested Partner (directly
or through its authorized representatives) shall have ten (10) Business Days
after receipt of a written request from the requesting Partner to grant or deny
such approval provided that the requested Partner shall have received
information as reasonably required to render such decision. A failure of the
requested Partner to provide such written approval or denial within such ten
(10) Business Day period shall be deemed to mean that the requested Partner
shall have granted such written approval):
 

116

--------------------------------------------------------------------------------



 
 
Any amendment to this Agreement or other organizational documents of the
Partnership;
 
Entering into, or undertaking of, any agreement, transaction or action relating
to the Project that (a) is not within the scope of this Agreement, or (b) is not
contemplated by or within the scope of the Transaction Documents, or (c) is not
related to the ownership, operation or management of any portion of the Project
as contemplated by this Agreement and the Transaction Documents, in each case,
if such action or undertaking would have an adverse effect on the Partnership or
the Premises;
 
Adjusting, settling or compromising any claim, obligation, debt, demand, suit or
judgment against or on behalf of the Partnership, but only if and to the extent
such adjustment, settlement or compromise would have an adverse effect on the
Partnership;
 
To the extent applicable, establishing or adjusting the gross asset value for
any contributed or distributed asset (other than cash) to or from the
Partnership, except as provided herein;
 
Entering into any amendment to, or modification of, the Redevelopment Agreement,
the Project Operating Agreement, the Construction Management Agreement, the
Declaration, the Project Labor Agreement, the Ground Leases, the Right of Entry
Agreement, the Access and Indemnity Agreement, the Master Plan, and any other
agreement to be entered into with the NJSEA (any of which, an “Authority
Agreement” and, together, the “Authority Agreements”) which is inconsistent with
any of the foregoing enumerated instruments but only if and to the extent
adversely affecting the Partnership;
 
Entering into any agreement with The New York Football Giants or The New York
Football Jets that adversely affects the Partnership;
 
Any transfer, assignment or pledge of the “Right of First Refusal” pursuant to
the Redevelopment Agreement;
 
Any voluntary action or decision which, if undertaken or made, would violate
Section 7 of the Mack-Cali Rights Agreement;
 
To the extent applicable, preparation or identification of (and any amendment,
modification or revision to), for submission to the NJSEA, the Final Project
Sequencing Plan, Final Traffic and Infrastructure Sequencing Plan, the
Preliminary Traffic and Infrastructure Improvements (including preparation of
the estimated budget to permit, design and construct the Final Traffic and
Infrastructure Improvements), marketing and publicity program referred to in
Section 3.4(b) of the Redevelopment Agreement (regarding encouraging the use of
the rail system by Project visitors), the written plan for the Job Skills
Training referred to in Section 3.6(a) of the Redevelopment Agreement, the Small
Business Marketing Plan referred to in Section 3.6(b) of the Redevelopment
Agreement, or any other report, document or schedule pursuant to any Authority
Agreement or the Cooperation Agreement but only if and to the extent that any of
the foregoing actions or documents are inconsistent with the Authority
Agreements or the Cooperation Agreement or adversely affect the Partnership or
the Premises;
 

117

--------------------------------------------------------------------------------



 
 
[Intentionally Omitted];
 
To the extent applicable, designation or selection of the Stakeholders Liaison
(as such term is defined in the Redevelopment Agreement);
 
To the extent applicable, enforcement or written waiver of any claim or
determination related to the assertion of an Authority Interference which
Authority Interference has an adverse impact on the Partnership or the Premises
and which assertion occurs prior to four (4) years after the Grand Opening Date;
 
Making any distribution or payment by the Partnership to any Person (including
any party hereto or any Affiliate of any party hereto) that is not expressly
contemplated by this Agreement;
 
Causing or permitting the Partnership to be in Bankruptcy;
 
Causing the Partnership to incur or obtain bond debt or other public financing
vehicle(s) other than bond debt or other public financing vehicle(s) that is not
secured by a mortgage, deed of trust or other security instrument encumbering
the Premises intended to fund Infrastructure Improvement Costs and Program
Costs, as well as a debt service reserve fund for such loan, capitalized
interest and other issuance costs related to the loan, as described in the
Authority Agreements, and having commercially reasonable terms and conditions at
least as favorable as follows:
 
 


a.
Loan Term: not less than 10 years;
b.
Amortization Period: not less than 20 years;
c.
Interest Rate: fixed rate of not greater than 8.5% per annum or variable rate of
LIBOR plus 300 basis points;
d.
Maximum Net Proceeds: $160,000,000;
e.
The Partnership shall only be responsible on a nonrecourse basis for its
proportionate share of the proceeds and such obligations are several; and
f.
No guaranty by the Special General Partner or its Affiliates and no substitute
or additional collateral (for example, a letter of credit) to be provided by the
Special General Partner or its Affiliates.

 
 
 
118

--------------------------------------------------------------------------------


 
 
 
The granting of any mortgage, deed of trust or other security instrument
encumbering the Premises other than to secure a loan from a third party that
provides for the release of the Premises from the lien of the mortgage, deed of
trust or other security instrument in connection with the Take Down of the
Partnership as contemplated in Section 10 of the Mack-Cali Rights Agreement
provided that such release does not require any additional payment of principal
and interest or any payments, including fees or points, other than reimbursement
of reasonable legal fees to effectuate the same;
 
[Intentionally Omitted];
 
To the extent applicable, adjusting, settling or compromising any claim,
obligation, debt, demand, suit or judgment against or on behalf of the
Partnership in excess of the greater of (a) $1,000,000 in the aggregate, or (b)
five percent (5%) of stabilized net operating income of the Partnership (with
such stabilized net operating income being defined to mean the net operating
income for the third full Fiscal Year after Completion (as defined in the
Redevelopment Agreement) shall have occurred with respect to the Premises);
 
To the extent applicable, approval of the operator of the Premises; and
 
To the extent applicable, approval of the management agreement or operating
lease with the operator respecting the operation of the Premises.
 
The following decisions and acts with respect to, or on the part of, a Partner
shall require the prior written Approval of the Partners, which approval may be
granted or withheld in the other Partners’ sole and absolute discretion. If a
Partner (directly or through its authorized representative) shall request that
another Partner provides such written approval, the requested Partner (directly
or through its authorized representatives) shall have ten (10) Business Days
after receipt of a written request from the requesting Partner to grant or deny
such approval provided that the requested Partner shall have received
information as reasonably required to render such decision. A failure of the
requested Partner to provide such written approval or denial within such ten
(10) Business Day period shall be deemed to mean that the requested Partner
shall have granted such written approval):
 

119

--------------------------------------------------------------------------------



 
 
The undertaking of any of the following acts if and to the extent inconsistent
with this Agreement or the Partnership’s organizational documents or any of the
Authority Agreements that would: (a) cause the Partnership’s dissolution or
termination other than contemporaneous with or subsequent to the sale or other
disposition of all or substantially all of the Partnership’s assets, or (b)
cause the Partnership to become an entity other than a “limited partnership”
organized under the Act (including, without limitation, under any conversion
statute);
 
Possessing any Partnership or Partner property, or assigning any rights in
specific property for other than an entity purpose;
 
Except as otherwise permitted by this Agreement, admitting or permitting or
causing the Partnership to admit new or substitute partners, causing the
Partnership to redeem or repurchase all or any of a Partner’s Interest, agreeing
to issue, directly or indirectly, any Interests in the Partnership, or granting,
issuing or agreeing to grant or issue, directly or indirectly, any right, option
or warrant to subscribe for, purchase, or otherwise acquire Interests in the
Partnership;
 
Changing the name of the Partnership or the name under which any such entity
does business from the name(s) set forth in such entity’s organizational
documents;
 
Authorizing or effectuating a merger or consolidation of the Partnership with or
into one or more other entities;
 
Authorizing or effectuating a dissolution, liquidation, termination or winding
up of the Partnership other than contemporaneous with or subsequent to a sale or
other disposition of all or substantially all of the Partnership’s assets;
 
Making the election (or otherwise doing anything else) which would result in the
Partnership being treated as anything other than a “partnership” for federal,
state, local and, as applicable, foreign tax purposes;
 
Taking any affirmative action not contemplated in this Agreement with the intent
that the Special General Partner shall have personal liability for any of the
expenses, debts, obligations, liabilities, contracts, judgments or other
obligations of the Partnership; and
 
Development or construction of any office or hotel within Meadowlands Xanadu.
 
Title to Land. Legal title to the Premises and other property of the Partnership
shall be taken and at all times held in the name of the Partnership.
 

120

--------------------------------------------------------------------------------



 
 
 
Section 5.4 No Contracts with Affiliates. Except as otherwise provided herein,
no Partner shall enter into any agreement or other arrangement for the
furnishing to or by the Partnership of goods or services or leases, subleases,
licenses, concessions or other agreements with any Person who is an Affiliate of
such Partner (including leases of space to Affiliate businesses) unless goods or
services are provided to the Partnership of such lease or other payments are at
market rates of compensation and the terms and conditions thereof are approved
by Special General Partner.
 
 


 
 
Section 5.5 Notice of Lawsuits, Liens, Defaults under Loans, etc. Each of the
Partners shall notify the other Partners as soon as reasonably possible upon
receipt of any written notice of: (i) the filing or threatened filing of any
action in law or in equity naming the Partnership, as a party relating in any
material way to any portion of the Hotel Site; or (ii) any actions to impose
material liens of any kind whatsoever or of the imposition of any lien
whatsoever against its assets including the Hotel Ground Lease or any portion
thereof, that may have a material adverse effect on the Partnership.
 

121

--------------------------------------------------------------------------------



 
 
 


 
 
 
 


 


 
FISCAL YEAR, BOOKS AND RECORDS, BANK ACCOUNTS
 
Fiscal Year. The Fiscal Year of the Partnership shall be the calendar year.
 
Books and Records.
 
There shall be kept and maintained at the Partnership’s principal place of
business full and accurate books and records showing all receipts and
expenditures, assets and liabilities, profits, losses and distributions, and all
other records necessary for recording the Partnership’s business and affairs.
 
The books of the Partnership shall be kept on the accounting method determined
by the General Partner and shall show at all times each and every item of income
and expense.
 
Each Partner shall have the right at all reasonable times and upon reasonable
advance notice, during usual business hours, to audit, examine, and make copies
of extracts from the books of account of the Partnership. Such right may be
exercised through any agent, employee, or independent public accountant
designated by such Partner. Each Partner shall bear all expenses incurred in any
examination made for such Partner’s account.
 
Bank Accounts. The funds of the Partnership shall be deposited in such bank
account or accounts of the Partnership as the General Partner determines are
required, and the General Partner shall arrange for the appropriate conduct of
such accounts.
 
Tax Returns and Financial Statements. Tax returns and the annual financial
statements of the Partnership shall be prepared by, or at the direction of, the
General Partner as soon as practicable after the expiration of a tax year and
copies of the same shall be delivered to the Partners within a reasonable time
thereafter.
 

 
 
SALE, TRANSFER OR MORTGAGE OF INTERESTS
 
General. Except as expressly permitted in Sections 7.2 and 7.3 of this Agreement
or as otherwise expressly permitted in this Agreement, no Partner shall directly
or indirectly sell, assign, transfer, pledge, mortgage, convey, charge or
otherwise encumber or contract to do or permit any of the foregoing, whether
voluntarily or by operation of law (herein sometimes collectively called a
“Transfer”), or suffer any Affiliate or other third party to Transfer, any part
or all of its Interest or its share of capital, profits, losses, allocations or
distributions hereunder without the express prior written consent of Special
General Partner, which consent may be withheld for any or no reason whatsoever.
Any attempt to Transfer in violation of this Article VII shall be null and void.
The giving of consent in any one or more instances of Transfer shall not limit
or waive the need for such consent in any other or subsequent instances.
Transfers of ownership interests in Special General Partner or any of its
Affiliates (including Mack-Cali Realty Corporation or Mack-Cali Realty, L.P.) or
Developer Partners or any of their respective Affiliates (including Meadowlands
Limited Partnership, Colony Investors VII, LP, Dune Capital Management LP, Kan
Am Limited Partnership, The Mills Corporation or The Mills Limited Partnership)
shall not constitute a “Transfer” hereunder.
 
Permitted Transfers.
 
Transfers By Special General Partner. Without the consent of any other Partner,
Special General Partner may from time to time (i) Transfer its Interest, in
whole or in part (A) to an Affiliate of such Transferor or (B) from an Affiliate
to another Affiliate of such Transferor, (ii) Transfer the aggregate Interests
held by such Transferor and its Affiliates to a Person other than an Affiliate
so long as (A) such Transferor has the right to control the day to day
operations of such Person and (B) such Transferor or its Affiliate owns at least
fifty percent (50%) of the beneficial interest in such Person, or (iii)
mortgage, pledge or hypothecate all or any portion of such Interest so long as
the Person to which such Interest is mortgaged, pledged or hypothecated cannot
foreclose or otherwise realize upon such collateral and elect to become a
substitute Partner.
 

122

--------------------------------------------------------------------------------



 
 
Transfer By the Developer Partner. Without the consent of any other Partner,
each Developer Partner may from time to time (i) Transfer its Interest, in whole
or in part (A) to an Affiliate of such Transferor or (B) from an Affiliate to
another Affiliate of such Transferor, (ii) Transfer the aggregate Interests held
by such Transferor and its Affiliates to a Person other than an Affiliate so
long as (A) such Transferor has the right to control the day to day operations
of such Person and (B) such Transferor or its Affiliate owns at least fifty
percent (50%) of the beneficial interest in such Person, or (iii) mortgage,
pledge or hypothecate all or any portion of such Interest so long as the Person
to which such Interest is mortgaged, pledged or hypothecated cannot foreclose or
otherwise realize upon such collateral and elect to become a substitute Partner.
 
Agreements with Transferees.
 
If pursuant to the provisions of Sections 7.2(a) or (b), any Partner
(“Transferor”) shall purport to make a Transfer of any part of its Interest to
any Person (“Transferee”), no such Transfer shall entitle Transferee to any
benefits or rights hereunder until:
 
Transferee agrees in writing to assume and be bound by all the obligations of
Transferor and be subject to all the restrictions to which Transferor is subject
under the terms of this Agreement and any agreements with respect to the Project
to which Transferor is then subject or is then required to be a party; and
 
Transferor and Transferee enter into a written agreement with the Partnership
which provides (x) in the case of a partial transfer of Interests, that
Transferor is irrevocably designated the proxy of Transferee to exercise all
voting and other approval rights appurtenant to the Interest acquired by
Transferee, (y) that Transferor shall remain liable for all obligations arising
under this Agreement prior to or after such Transfer in respect of the Interest
so transferred; provided, however, that as to any Transfer to a non-Affiliate of
the Transferor, Transferor shall only be liable for all obligations arising
under this Agreement and any agreements with respect to the Project to which
Transferor is then subject or is then required to be a party from and after such
Transfer in respect of the Interest so transferred; and (z) that Transferee
shall indemnify the Partners from and against all claims, losses, liabilities,
damages, costs and expenses (including reasonable attorneys’ fees and court
costs) which may arise as a result of any breach by Transferee of its
obligations hereunder.
 

123

--------------------------------------------------------------------------------



 
 
No Transferee of any Interest shall make any further disposition except in
accordance with the terms and conditions hereof.
 
All costs and expenses incurred by the Partnership, or the non-transferring
Partners, in connection with any Transfer of a Interest, including any filing or
recording costs and the fees and disbursements of counsel, shall be paid by
Transferor.
 
Take Down by Special General Partner. Notwithstanding anything herein to the
contrary, if the Special General Partner exercises a Take Down, the provisions
of Section 11 of that certain Limited Partnership Agreement of Meadowlands
Mills/Mack-Cali Limited Partnership, dated November 25, 2003, shall be
incorporated herein or any amendment or restatement hereof pursuant to and in
accordance with Section 10.6 of the Mack-Cali Rights Agreement.
 
Sale Rights of Special General Partner and Developer Partners; Right of First
Offer. Except as provided in Section 7.2, no Partner may sell all or any portion
of its or its Affiliates’ Interest at any time prior to the date that is three
(3) years after the date of issuance of the certificate of occupancy for the
core and shell of the Project.
 
Restraining Order. If any Partner shall at any time Transfer or attempt to
Transfer its Interest or part thereof in violation of the provisions of this
Agreement and any rights hereby granted, then the other Partners shall, in
addition to all rights and remedies at law and in equity, be entitled to a
decree or order restraining and enjoining such Transfer and the offending
Partner shall not plead in defense thereto that there would be an adequate
remedy at law; it being hereby expressly acknowledged and agreed that damages at
law will be an inadequate remedy for a breach or threatened breach of the
violation of the provisions concerning Transfer set forth in this Agreement.
 
ERISA. No Partner shall Transfer all or any part of its Interests to any party,
including another Partner, whether or not the Transfer would otherwise be
permitted hereunder, if the Transfer would result in the assets of the
Partnership being deemed to include assets of an ERISA Plan. At the request of
such other Partners and as a condition of the consummation of any Transfer of
all or part of a Interest to any party, including another Partner, the Partner
proposing to Transfer all or any part of its Interest shall, at its cost,
provide an unqualified opinion of counsel, which must be reasonably satisfactory
to each such other Partners, that the Transfer would not result in the assets of
the Partnership being deemed to include assets of an ERISA Plan, and in addition
to such other Partner’s rights under Section 7.4, the Partner proposing to
Transfer shall indemnify and hold harmless such other Partners (except any
Partner that is the proposed purchaser), from and against any and all loss,
cost, tax, liability or expense (including but not limited to reasonable
attorneys’ fees and court costs) which such other Partners may suffer if the
Transfer would cause the assets of the Partnership being deemed to include
assets of any ERISA Plan.
 

124

--------------------------------------------------------------------------------



Admission of Additional Partners. 
 
No Person may be admitted as an additional Partner of the Partnership (in
contrast with admission as a substitute Partner in connection with a Permitted
Transfer) without the consent of the General Partner and the Special General
Partner.
 
Any additional or substitute Partner admitted to the Partnership shall execute
and deliver documentation in form satisfactory to the General Partner accepting
and agreeing to be bound by this Agreement, and such other documentation as the
General Partner shall reasonably require in order to effect such Person’s
admission as an additional Partner. The admission of any Person as an additional
Partner shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership following the consent of
the General Partner to such admission.
 
Override on Permitted Transfers.
 
It is expressly understood and agreed that any Transfer permitted pursuant to
this Article VII shall in all instances be prohibited (and, if consummated,
shall be void ab initio) if such Transfer does not comply with all applicable
laws, rules and regulations and other requirements of governmental authorities,
including, without limitation, Executive Order 13224 (September 23, 2001), the
rules and regulations of the Office of Foreign Assets Control, Department of
Treasury, and any enabling legislation or other Executive Orders in respect
thereof.
 
Each admitted Partner shall be required to make the representations and
warranties set forth in Section 10.12 of this Agreement to the other Partner(s)
and the Partnership as of the date of such Partner’s admission into the
Partnership. Each Partner shall be deemed to make the representations and
warranties set forth in Section 10.12(h)-(k) of this Agreement to the Partners
and the Partnership on behalf of any Person that acquires a beneficial ownership
interest in such Partner as of the date of such acquisition.
 


 
125

--------------------------------------------------------------------------------




 
TERM, DISSOLUTION AND TERMINATION
 
Term. The Partnership shall have perpetual existence, unless sooner dissolved
and liquidated in accordance with the provisions hereof.
 
Dissolution in Certain Events. 
 
The Partnership shall be dissolved, and its affairs shall be wound up, upon the
first to occur of the following: (i) (A) all of the Partners of the Partnership
approve in writing, or (B) the Partnership sells or otherwise disposes of its
interest in all or substantially all of its assets or (ii) (A) the occurrence of
an event of withdrawal (as defined in the Act) with respect to a General
Partner, other than an event of withdrawal set forth in Section 17-402(a)(4) or
(5) of the Act; provided, the Partnership shall not be dissolved and required to
be wound up in connection with any of the events described in this clause
(ii)(A) if (1) at the time of the occurrence of any such event there is at least
one remaining General Partner of the Partnership who is hereby authorized to and
shall carry on the business of the Partnership, or (2) if at such time there is
no remaining General Partner, if within ninety (90) days after such event of
withdrawal, the Limited Partner agrees in writing or votes to continue the
business of the Partnership and to appoint, effective as of the day of
withdrawal, one or more additional General Partners, or (3) the Partnership is
continued without dissolution in a manner permitted by the Act or this
Agreement, (B) there are no limited partners of the Partnership unless the
business of the Partnership is continued in accordance with the Act and this
Agreement or (C) the entry of a decree of judicial dissolution under Section
17-802 of the Act.
 
Upon the occurrence of any event that results in the General Partner ceasing to
be a General Partner of the Partnership under the Act, if at the time of the
occurrence of such event there is at least one remaining General Partner of the
Partnership, such remaining General Partner of the Partnership is hereby
authorized to and, to the fullest extent permitted by law, shall, carry on the
business of the Partnership. Upon the occurrence of any event that causes the
last remaining General Partner of the Partnership to cease to be a General
Partner of the Partnership, to the fullest extent permitted by law, all the
Partners agree that the “personal representative” of such general partner is
hereby authorized to, and shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of such General Partner in
the Partnership, agree in writing (i) to continue the Partnership and (ii) to
the admission of the personal representative or its nominee or designee, as the
case may be, as a substitute General Partner of the Partnership, effective as of
the occurrence of the event that terminated the continued membership of the last
remaining General Partner of the Partnership in the Partnership.
 
Upon the occurrence of any event that causes the last remaining Limited Partner
of the Partnership to cease to be a Limited Partner of the Partnership, to the
fullest extent permitted by law, all the Partners agree that the personal
representative of such Limited Partner is hereby authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such Limited Partner in the Partnership, agree in
writing (i) to continue the Partnership and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute limited partner of the Partnership, effective as of the occurrence of
the event that terminated the continued membership of the last remaining Limited
Partner of the Partnership in the Partnership.
 
 
126

--------------------------------------------------------------------------------


 
 
Notwithstanding any other provision of this Agreement to the contrary, the
Bankruptcy of, or the occurrence of any event set in Sections 17-402(a)(4) and
(5) of the Act with respect to, the General Partner shall not cause the General
Partner to cease to be a General Partner of the Partnership, and upon the
occurrence of such an event, the Partnership shall continue without dissolution.
 
The death, incompetency, Bankruptcy, dissolution or other cessation to exist as
a legal entity of a Limited Partner shall not, in and of itself, dissolve the
Partnership. In any such event, the personal representative (as defined in the
Act) of such Limited Partner may exercise all of the rights of such. Limited
Partner for the purpose of settling such Limited Partner’s estate or
administering its property, subject to the terms and conditions of this
Agreement.
 
Procedures upon Dissolution. Upon dissolution of the Partnership, the
Partnership shall be terminated and the General Partner shall liquidate the
assets of the Partnership. The proceeds of liquidation shall be applied and
distributed in the following order or priority:
 
first, to the satisfaction (whether by payment or the making of reasonable
provision for payment thereof) of the debts and liabilities of the Partnership
and the expenses of liquidation; and
 
thereafter, to the Developer Partners in proportion to their respective
Interests in the Partnership.
 
A reasonable time shall be allowed for the orderly liquidation of the assets of
the Partnership and the discharge of liabilities. During the period beginning
with the dissolution of the Partnership and ending with its liquidation and
termination of the Agreement pursuant to this Section 8.3, the business affairs
of the Partnership shall be conducted by the General Partner. During such
period, the business and affairs of the Partnership shall be conducted so as to
preserve the assets of the Partnership and maintain the status thereof which
existed immediately prior to such termination.
 


 

127

--------------------------------------------------------------------------------



 
USE OF MARK AND MACK-CALI PARTNERS’ NAMES
 
 


 
 
Section 9.1 Use of Mark by Partnership. MDLP, the Partnership and the other
signatories thereto will enter into, on or about the date hereof, into the
License Agreement which shall provide for the use of the Marks, without a fee,
by the signatories thereto.
 

128

--------------------------------------------------------------------------------



 
Section 9.2 Use of Special General Partner’s Name. Special General Partner and
its Affiliates shall in their sole discretion determine whether to permit the
use of their names in connection with the Partnership. The Developer Partners
and their respective Affiliates acknowledge and agree that the name of Special
General Partner and any of its Affiliates may not be used by the Developer
Partners, any of their respective Affiliates or the Partnership in connection
with the Partnership without the prior written consent of Special General
Partner.
 
 


 
 
Section 9.3 No Use of Related Mark. Neither Special General Partner nor its
Affiliates shall be permitted to use the word “Xanadu” in any manner except as
provided in the License Agreement.
 

129

--------------------------------------------------------------------------------



 


 
 


 


 


 
MISCELLANEOUS
 
Liability Among Partners; Exculpation and Indemnification. 
 
No Partner shall be liable to any other Partners or to the Partnership by reason
of its actions or omission in connection with the Partnership except in the case
of actual fraud, gross negligence or willful misconduct. Neither the Partners,
nor any officer, director, manager, member employee, representative, agent or
affiliate of the Partners, nor any of their respective officers, directors,
managers or members (each a “Covered Person,” and collectively, the “Covered
Persons”) shall be liable to the Partnership or any other Person who has an
interest in or claim against the Partnership for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such Covered
Person in good faith on behalf of the Partnership and in a manner reasonably
believed to be within the scope of the authority conferred on such Covered
Person by this Agreement, except that a Covered Person shall be liable for any
such loss, damage or claim incurred by reason of such Covered Person’s fraud,
gross negligence or willful misconduct.
 
To the fullest extent permitted by applicable law, each Covered Person shall be
entitled to indemnification from the Partnership for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Partnership and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s fraud, gross negligence
or willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 9.1 by the Partnership shall be provided
out of and to the extent of Partnership assets only, and the Partners shall not
have personal liability on account thereof
 

130

--------------------------------------------------------------------------------



 
 
To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Partnership of an undertaking by or on behalf of the Covered Person to
repay such amount if it shall be determined that the Covered Person is not
entitled to be indemnified as authorized in this Section 10.1.
 
A Covered Person shall be fully protected in relying in good faith upon the
records of the Partnership and upon such information, opinions, reports or
statements presented to the Partnership by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Partnership, including information, opinions, reports or statements as to the
value and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Partners might
properly be paid.
 
To the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to any
other Covered Person, a Covered Person acting under this Agreement shall not be
liable to the Partnership or to any other Covered Person for its good faith
reliance on the provisions of this Agreement or any approval or authorization
granted by the Partnership or any other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the
Partners to replace such other duties and liabilities of such Covered Person.
 
Except as otherwise expressly provided in this Agreement, each Partner shall
look solely to the assets of the Partnership for all distributions contemplated
by this Agreement or otherwise with respect to the Partnership and, if
applicable, such Partner’s capital contributions in the Partnership (including
return thereof), and such Partner’s share of profits or losses thereof, and
shall have no recourse therefor (upon dissolution or otherwise) against any
other Partner. Notwithstanding anything to the contrary contained in this
Agreement, the Partnership, and the General Partner on behalf of the
Partnership, shall not be required to make a distribution to any Partner
contemplated by this Agreement if such distribution would violate the Act or
other applicable law.
 
The indemnification rights contained in this Section 10.1 shall be cumulative
of, and in addition to, any and all rights, remedies and recourses to which the
Covered Persons shall be entitled, whether pursuant to the provisions of this
Agreement, at law or in equity.
 
The foregoing provisions of this Section 10.1 shall survive any termination of
this Agreement.
 
[Intentionally Omitted]
 
Take Down. Pursuant to the Mack-Cali Rights Agreement, the Partners acknowledge
and agree that the Special General Partner has certain Take Down rights with
respect to the Partnership as more particularly set forth in the Mack-Cali
Rights Agreement and incorporated by reference herein. Upon the exercise of the
Special General Partner’s option to Take Down, the General Partner shall cause
the Partnership to issue limited partnership interests to the Special General
Partner, and/or its Affiliate(s), in consideration for its obligations following
a Take-Down and this Agreement shall be amended and restated in accordance with
this Section 10.3 and with the terms and conditions the Mack-Cali Rights
Agreement. If the Special General Partner does not exercise its Take Down
option, as more fully described in the Mack-Cali Rights Agreement within the
time periods and on the conditions described therein then the interest of the
Special General Partner in the Partnership shall immediately terminate and the
Special General Partner shall cease to be a partner in the Partnership for all
purposes, all as more fully described in the Mack-Cali Rights Agreement.
 
 
131

--------------------------------------------------------------------------------


 
 
Mediation and Arbitration. Unless otherwise indicated, capitalized terms in this
Section 10.4 that are not defined in this Agreement shall be defined as set
forth in the Mack-Cali Rights Agreement.
 
Unless otherwise expressly provided herein, it is understood and agreed by the
Partners that, in the event any dispute, disagreement, claim or controversy
arises between any of the Partners, arising under or related to this Agreement
or relating to any approvals or agreements required to be given or made by the
parties hereto under this Agreement, including a dispute, disagreement, claim or
controversy in connection with a Major Decision (the “Disputes”), then, at the
request of any of the Partners, the disputing parties shall resolve the Dispute
promptly through confidential mediation with a mediator jointly selected by the
disputing parties. If the disputing parties are unable to agree on the mediator
within two (2) days after written notice from one disputing party to the other
demanding mediation, the disputing parties shall each select one (1) mediator
and those two (2) mediators shall jointly select a third mediator as soon as
practicable and such third mediator shall act as mediator hereunder. All
mediators selected shall be licensed attorneys experienced in complex real
estate and partnership transactions and the tax consequences thereof. Each party
shall bear its own fees and expenses attributable to the mediation, provided,
however, that the costs, fees and expenses attributable to the independent
mediator shall be borne equally among the disputing parties.
 
In the event that the disputing parties are unable to settle their Dispute
through mediation within ten (10) Business Days after the mediator has been
selected as provided above, any unresolved Dispute shall be submitted to binding
arbitration in the State of New York, within five (5) Business Days from the
date the disputing parties were unable to settle their dispute through
mediation, with each party to bear its own fees and expenses attributable
thereto, before a panel of three (3) neutral arbitrators from the Large Complex
Case Panel of the American Arbitration Association (the “Arbitrators”), said
Arbitrators to be attorneys with at least ten (10) years experience in complex
real estate and partnership transactions and the tax consequences thereof. The
arbitration shall be conducted in accordance with the then-current commercial
Arbitration Rules of the American Arbitration Association. The Arbitrators shall
render their decision within ten (10) Business Days after the Dispute is
submitted to the arbitration panel. In furtherance of the foregoing, it is
understood and agreed that the decision rendered by the Arbitrators hereunder
shall be binding and absolutely conclusive upon the parties hereto and may be
enforced by entry of a judgment in any court having jurisdiction. The fees and
expenses of Arbitrators shall be borne equally among the disputing parties. To
the extent, if any, that the party or parties prevailing in any such arbitration
proceedings are required to seek judicial confirmation or enforcement of the
Arbitrators’ award, the non-prevailing party or parties shall be obligated to
pay for such prevailing party’s or parties’ reasonable and actual fees, costs,
expenses and disbursements incurred in connection with such judicial
confirmation and/or enforcement. Notwithstanding the foregoing, a party may seek
a preliminary injunction or other preliminary judicial relief if in its judgment
such action is necessary to avoid irreparable damage. Despite such action, the
parties hereto will continue to participate in good faith in the procedures
specified in this Section 10.4(b). All applicable statutes of limitation shall
be tolled while the procedures specified in this Section 10.4(b) are pending.
The parties hereto will take such action, if any, required to effectuate such
tolling.
 
 
132

--------------------------------------------------------------------------------


 
 
No Agency Created. Nothing herein contained shall be construed to constitute any
Partner (or any Affiliate thereof) the agent of another Partner or to limit the
Partners (or any Affiliates thereof) in any manner in the carrying on of their
own respective businesses or activities. Except as provided in this Agreement,
each Partner acknowledges and agrees that none of the Partnership or any Partner
(or any Affiliate of any Partner) shall have any right, by virtue of this
Agreement, either to participate in, or to share in, any now existing ventures
or any of the other Partners or their respective Affiliates, or in the income or
proceeds derived from such ventures. Any Partner may engage in and/or possess
any interest in any other business or real estate venture of any nature and
description, independently, or with others, including but not limited to, the
ownership, financing, leasing, operation, management, syndication, brokerage and
development of real property; and neither the Partnership nor any other Partner
shall have any rights in and to such independent ventures or the income or
profits derived therefrom.
 
Approvals. Except as otherwise provided herein, all approvals or consents
permitted or required to be given under this Agreement shall be reasonably given
and not unreasonably delayed or withheld. In the event that a Partner having a
right of approval takes no action within a reasonable time (or, if a time is
specified in this Agreement, then within such specified time) subsequent to
receipt of the documents or agreements subject to said approval or consent, the
approval or consent of said Partner shall be deemed to have been given.
 
References. References herein to the singular shall include the plural and to
the plural shall include the singular, and references to one gender shall
include the other, except where the same shall be not appropriate.
 
Effect of Consent or Waiver. No consent or waiver, express or implied, by any
Partner to or of any breach or default by any other Partner in the performance
by such other Partner of its obligations hereunder shall be deemed to be or
construed to be a consent or waiver to or of any other breach or default by such
other Partner in the performance by such other Partner of the same or any other
obligations of such Partner hereunder. Failure on the part of any of the other
Partners to declare any of the other Partners in default, irrespective of how
long such failure continues, shall not constitute a waiver by any such Partner
of its rights hereunder.
 
 
133

--------------------------------------------------------------------------------


 
Enforceability. If any provisions of this Agreement or the application thereof
to any Person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.
 
Titles and Captions. Section titles or captions contained in this Agreement are
for convenience only and shall not be deemed a part of the contents of this
Agreement.
 
Binding Agreement and Express Third Party Beneficiaries. Subject to the
restrictions on transfer and encumbrances set forth herein, this Agreement shall
inure to the benefit of and be binding upon the undersigned Partners and their
heirs, executors, legal representatives, successors and assigns. Whenever in
this instrument a reference to any Partner is made, such reference shall be
deemed to include a reference to the heirs, executors, legal representatives,
successors and assigns of such Partner.
 
Governing Law. This Agreement is made and shall be construed under and in
accordance with the laws of the State of Delaware (without regard to the
conflict of laws provisions thereof).
 
Notices. Any notice, consent, approval, or other communication which is provided
for or required by this Agreement must be in writing and may be delivered in
person to any Partner or may be sent by a facsimile transmission, telegram,
expedited courier or registered or certified U.S. mail, with postage prepaid,
return receipt requested. Any such notice or other written communications shall
be deemed received by the Partner to whom it is sent (i) in the case of personal
delivery, on the date of delivery to the Partner to whom such notice is
addressed as evidenced by a written receipt signed on behalf of such Partner,
(ii) in the case of facsimile transmission or telegram, the next business day
after the date of transmission, (iii) in the case of courier delivery, the date
receipt is acknowledged or rejected by the Partner to whom such notice is
addressed as evidenced by a written receipt signed on behalf of such Partner,
and (iv) in the case of registered or certified mail, the date receipt is
acknowledged or rejected on the return receipt for such notice. For purposes of
notices, the addresses of the Partners hereto shall be as follows, which
addresses may be changed at any time by written notice given in accordance with
this provision:
 
If to General Partner or Limited Partner:




c/o Colony Xanadu, LLC
660 Madison Avenue, Suite 1600
New York, NY 10021
Attn: Richard Saltzman
Telephone: 212-832-0500
Facsimile No.: 212-593-5433


And


                c/o Colony Xanadu, LLC
                1999 Avenue of the Stars, Suite 1200
                Los Angeles, CA 90067
                Attn: Joy Mallory
                Telephone: 310-282-8820
                Facsimile No.: 310-282-8808




With a copy to (which shall not constitute notice): 


White & Case LLP
1155 Avenue of the Americas
New York, NY 10036-2787
Attn: John Reiss
Attn: Steven Teichman
Facsimile No.: 212-354-8113


If to Special General Partner:


c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, NJ 08818-787
Attn: Mitchell E. Hersh, President and Chief Executive Officer
Facsimile No.: 732-205-9040


And: c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, NJ 08818-7817
Attn: Roger W. Thomas, Executive Vice President and General Counsel
Facsimile No.: 732-205-9015


For courier or overnight delivery to Special General Partner


c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, NJ 08837-2206

134

--------------------------------------------------------------------------------







With a copy to (which shall not constitute notice): 


Seyfarth Shaw LLP
1270 Avenue of the Americas
25th Floor
New York, New York 10020
Attn: John P. Napoli
Attn: Stephen Epstein
Facsimile No.: 212-218-5527


 
Failure of, or delay in delivery of any copy of a notice or other written
communication shall not impair the effectiveness of such notice or written
communication given to any party to this Agreement as specified herein.
 
Covenants, Representations and Warranties of the Partners. Each Partner
represents and warrants to the other Partners as follows:
 
it is duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation with all requisite power and authority to enter
into this Agreement and to conduct the business of the Partnership;
 
this Agreement constitutes the legal, valid and binding obligation of the
Partner enforceable in accordance with its terms, subject to the application of
principles of equity and laws governing insolvency and creditors’ rights
generally;
 
no consents or approvals (which have not been obtained) are required from any
governmental authority or other Person for the Partner to enter into this
Agreement and be admitted to the Partnership. All action on the part of the
Partner (and its direct or indirect equity owners) necessary for the
authorization, execution and delivery of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly taken;
 
the execution and delivery of this Agreement by the Partner, and the
consummation of the transactions contemplated hereby, does not conflict with or
contravene the provisions of its organic documents or any agreement or
instrument by which it or its properties are bound or any law, rule,
regulations, order or decree to which it or its properties are subject;
 
each Partner is acquiring its Interest for investment, solely for its own
account, with the intention of holding such interest for investment and not with
a view to, or for resale in connection with, any distribution or public offering
or resale of any portion of such interest within the meaning of the Securities
Act of 1933, as amended from time to time (the “Securities Act”), or any other
applicable federal or state security law, rule or regulations (“Securities
Laws”);
 

135

--------------------------------------------------------------------------------



each Partner acknowledges that it is aware that its Interest has not been
registered under the Securities Act or under any other Security Law in reliance
upon exemptions contained therein. Each Partner understands and acknowledges
that its representations and warranties contained herein are being relied upon
by the Partnership, the other Partner and the constituent owners of such other
Partner as the basis for exemption of the issuance of interests in the
Partnership from registration requirements of the Securities Act and other
Securities Laws. Each Partner acknowledges that the Partnership will not and has
no obligation to register any interest in the Partnership under the Securities
Act or other Securities Laws;
 
each Partner acknowledges that prior to its execution of this Agreement, it
received a copy of this agreement and that it examined this documents or caused
this document to be examined by its representative or attorney. Each Partner
does hereby further acknowledge that it or its representative or attorney is
familiar with this Agreement, and with the business and affairs of the
Partnership, and that except as otherwise specifically provided in this
Agreement, it does not desire any further information or data relating to the
Partnership, and subsidiary of the Partnership, the Premises or the other
Partners. Each Partner does hereby acknowledge that it understands that the
acquisition of its Interest is a speculative investment involving a high degree
of risks and does hereby represent that is has a net worth sufficient to bear
the economic risk of its investment in the Partnership and to justify its
investing in a highly speculative venture of this type;
 
the Partner is in compliance with Executive Order 132324 (September 23, 2001),
the rules and regulations of the Office of Foreign Assets Control, Department of
Treasury, and any enabling legislation or other Executive Orders in respect
thereof;
 
at all times, including after giving effect to any Transfers permitted pursuant
to this Agreement, (a) none of the funds or other assets of the Partner
constitutes property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under U.S. law
(including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder) (any such
person, entity or government, an “Embargoed Person”) with the result that the
investment in the Partner (whether directly or indirectly), is prohibited by any
applicable law, rule, regulation, order or decree is in violation thereof; (b)
no Embargoed Person has any interest of any nature whatsoever in the Partner
with the result that the investment in the Partner (whether directly or
indirectly), is prohibited by any applicable law, regulation, order or decree is
in violation thereof; and (c) none of the funds of the Partner have been derived
from any unlawful activity with the result that the investment in the Partner
(whether directly or indirectly), is prohibited by any applicable, law, rule,
regulations, order or decree is in violation thereof;
 
if applicable to such Partner, the Partner has implemented a corporate
anti-money laundering plan that is reasonably designed to ensure compliance with
applicable foreign and U.S. anti-money laundering law; and
 

136

--------------------------------------------------------------------------------



the Partner is familiar with the “U.S. Government Blacklists” maintained by
applicable U.S. Federal agencies and none of its partners, members,
shareholders, officers or directors are on the “U.S. Government Blacklists”.
 
Entire Agreement. This Agreement, unless subsequently amended with the consent
of all of the Partners, contains the final and entire Agreement among the
parties hereto, and they shall not be bound by any terms, conditions, statements
or representations, oral or written, not herein contained.
 
Amendment. This Agreement may be amended or modified by (and only by) a written
instrument signed by all of the Partners, which need not be executed or approved
by any other Person.
 
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument. In addition, this Agreement may contain more than one
counterpart of the signature pages and the Agreement may be executed by the
affixing of the signatures of each of the Partners to one of such counterpart
signature pages; all of such signature pages shall be read as though one, and
they shall have the same force and effect as though all of the signers had
signed a single solitary page.
 
[The remainder of this page is left intentionally blank; signature pages follow]
 

137

--------------------------------------------------------------------------------



[signature page attached to Hotel Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]


 
IN WITNESS WHEREOF, the Partners have executed this Agreement as of the date
first above written.
 
GENERAL PARTNER:


MEADOWLANDS MACK-CALI GP, L.L.C.


By: Meadowlands Developer Limited Partnership, a Delaware
limited partnership, its sole member
 
By: Meadowlands Limited Partnership, a Delaware limited
partnership, its general partner


By: Colony Xanadu, LLC, a Delaware limited liability
company, its managing general partner


By: ________________________
                                                       Name: __________________
                                                       Title:
___________________



138

--------------------------------------------------------------------------------



[signature page attached to Hotel Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]






LIMITED PARTNER


MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP


By: Meadowlands Limited Partnership, a Delaware limited
partnership, its general partner


By: Colony Xanadu, LLC, a Delaware limited
                       liability company, its managing general partner
         
                       By: _________________________
                              Name: ___________________
                              Title: ____________________

139

--------------------------------------------------------------------------------



[signature page attached to Hotel Meadowlands Mack-Cali
Limited Partnership Limited Partnership Agreement]






SPECIAL GENERAL PARTNER


MACK-CALI MEADOWLANDS SPECIAL L.L.C


By: Mack-Cali Realty, L.P., a Delaware limited
Partnership, its sole member


By: Mack-Cali Realty Corporation, a Maryland
Corporation, its general partner


By: _________________________
                                       Name: ___________________
                                       Title: ____________________





140

--------------------------------------------------------------------------------




PARTNERS AND PARTNER INFORMATION
 


GENERAL PARTNER INTEREST


MEADOWLANDS MACK-CALI GP, L.L.C.     0.01%


LIMITED PARTNER


MEADOWLANDS DEVELOPER LIMITED     99.99%
PARTNERSHIP


SPECIAL GENERAL PARTNER


MACK-CALI MEADOWLANDS SPECIAL L.L.C.    0.00%
 
                                                                                                                                 100%




--------------------------------------------------------------------------------





SCHEDULE 1
 
TENANT PARTNERSHIPS
 


ERC Meadowlands Mills/Mack-Cali Limited Partnership


Baseball Meadowlands Mills/Mack-Cali Limited Partnership


A-B Office Meadowlands Mack-Cali Limited Partnership


C-D Office Meadowlands Mack-Cali Limited Partnership


Hotel Meadowlands Mack-Cali Limited Partnership



2

--------------------------------------------------------------------------------


 
Execution Copy

EXHIBIT G
 
TRADEMARK LICENSE AGREEMENT
 
THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of November 22,
2006 (the “Effective Date”), is entered into by and among Meadowlands Developer
Limited Partnership (f/k/a Meadowlands Mills/Mack-Cali Limited Partnership), a
Delaware limited partnership (“Licensor”), and the parties listed on Schedule 1
(each a “Licensee” and together the “Licensees”).
 
WHEREAS, one of the purposes of Licensor is to, directly or indirectly, hold,
own, develop, operate, maintain, improve, lease, finance, refinance, mortgage,
sell, convey, exchange, transfer and otherwise use the Meadowlands Xanadu
development project located in Bergen County, New Jersey (the “Project”);
 
WHEREAS, prior to the execution of this Agreement, The Mills Limited
Partnership, a Delaware limited partnership, assigned to Meadowlands Limited
Partnership (f/k/a Meadowlands Mills Limited Partnership), a Delaware limited
partnership, all of its rights, title and interest in, to and under the
trademarks and trademark applications set forth in the attached Schedule A (the
“Marks”);
 
WHEREAS, immediately thereafter, Meadowlands Limited Partnership assigned all of
its rights, title and interest in, to and under the Marks to Licensor; and
 
WHEREAS, pursuant to that certain Transaction Agreement, dated as of the date
hereof, by and among certain of Licensees and other signatories thereto,
Licensor and Licensees are to enter into a license agreement whereby Licensor
will grant Licensees the right, privilege and license to use the Marks on or in
connection with the Project, including the Arena ROFR and the Hotel ROFR (each
as defined in the Rights Agreement (as defined herein)) (the “Licensed
Property”).
 
 
NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the parties hereof, each intending to be legally bound hereby, do
promise and agree as follows:
 
 
1. LICENSE
 
Subject to the terms and conditions of this Agreement, Licensor hereby grants to
each Licensee for the term of this Agreement a non-exclusive, perpetual,
royalty-free license to use the Marks in connection with the ownership,
operation, marketing, promotion, manufacturing, distribution, sale, and services
in connection with the Licensed Property. It is understood and agreed that
Licenses granted under this Agreement shall pertain only to the Marks for use in
connection with the Licensed Property and do not extend to any other mark,
product, or service. Each of Licensees and its Affiliates shall be permitted to
use the Marks in public filings as required by applicable laws. Each Licensee
may, with the prior approval of Licensor, grant sublicenses hereunder to third
parties for use of the Marks solely in connection with the Licensed Property;
provided, that each such sublicense shall (i) not permit further sublicense;
(ii) be in writing and signed by the parties thereto; and (iii) each such
sublicense shall be granted expressly subject to the terms and conditions hereof
and any commercially reasonable additional conditions required by Licensor. If
Licensee grants a sublicense to a third party in accordance with the terms of
this Section 1, Licensee shall provide Licensor with a copy of such sublicense.
Each sublicense agreement entered into with a Licensee shall terminate or expire
upon the termination or expiration of this Agreement with respect to such
Licensee.
 

3

--------------------------------------------------------------------------------



 
 
 
2. TERM OF THIS AGREEMENT
 
This Agreement and the provisions hereof, except as otherwise provided herein,
shall be in full force and effect commencing on the Effective Date and shall
continue for one (1) year (the “Initial Term”). This Agreement shall thereafter
be automatically renewed for an unlimited number of additional consecutive one
(1) year terms (each a “Renewal Term”); provided, however, that the term of this
Agreement shall not renew with respect to a Licensee if Licensor notifies such
Licensee in writing at least thirty (30) days prior to the expiration of the
Initial Term or a Renewal Term, as the case may be, that Licensor does not wish
to renew the term of this Agreement; provided, further, however, that subject to
Section 5, Licensor shall not have the right to terminate this Agreement without
the consent of Licensee during the construction, development and operations of
the Licensed Property as contemplated under: (i) that certain Mack-Cali Rights,
Obligations and Option Agreement, dated as of November 22, 2006 (the “Rights
Agreement”), by and among Licensor, certain Licensees and the other signatories
thereto; (ii) the Amended and Restated Limited Partnership Agreement of A-B
Office Meadowlands Mack-Cali Limited Partnership, dated as of November 22, 2006;
(iii) the Amended and Restated Limited Partnership Agreement of C-D Office
Meadowlands Mack-Cali Limited Partnership, dated as of November 22, 2006; (iv)
the Amended and Restated Limited Partnership Agreement of Hotel Meadowlands
Mack-Cali Limited Partnership, dated as of November 22, 2006; and (iii) that
certain Amended and Restated Limited Partnership Agreement of Meadowlands
Limited Partnership, dated as of November 22, 2006, by and among Kan Am USA XX
Limited Partnership, a Delaware limited partnership, Kan Am USA XX Limited
Partnership, a Delaware limited partnership, Kan Am USA XVI Limited Partnership,
a Delaware limited partnership, Kan Am USA XV Limited Partnership, a Delaware
limited partnership, Kan Am USA XXIII Limited Partnership, Kan Am Limited
Partnership, The Mills Corporation, certain of Licensees and other signatories
thereto (as each such agreement may hereinafter be amended, modified or
supplemented from time to time ).
 
 
3. NOTICES, QUALITY CONTROL, AND SAMPLES
 
A. Licensees each acknowledge that the Marks and all trademark applications or
registrations relating thereto are the property of Licensor, and that all uses
of the Marks shall inure to the benefit of Licensor, that Licensees shall
acquire no right or interest in the Marks, by virtue of this Agreement or by
virtue of the use of the Marks, except the right to use the Marks in accordance
with the provisions of this Agreement and that each such Licensee will not use
the Marks except as provided in this Agreement.
 

4

--------------------------------------------------------------------------------



B. Licensees each agree that Licensor shall maintain and exercise effective and
exclusive quality control over any goods and services to which the Marks are
affixed; provided, however, such controls are reasonable and are no greater than
those quality controls imposed on other licensees.
 
C. Licensees agrees that the quality of the Licensed Property, and any goods or
services provided in connection therewith and suitable for their intended
purpose, will be of the quality and conform to the quality standards set by
Licensor. Licensee agrees to comply with all federal, state, local or foreign
statutes, laws, codes or rules. Licensee further agrees to adhere to any other
terms and conditions that Licensor may provide regarding use of the Marks and
the quality of the goods or services provided by Licensee in connection with the
Marks. Licensor reserves the right to revise the quality standards referred to
in this Agreement from time to time. Licensor shall have the right to inspect
each Licensee's facilities, operations, designs and any materials to which the
Marks are affixed, and to inspect the quality of each Licensee’s goods and
services provided in connection with the Licensed Property. Each Licensee shall
supply Licensor with specimens of all uses of the Marks upon Licensor’s written
request. If Licensor in good faith reasonably determines that its quality
standards are not being met by a Licensee, then Licensor will give such Licensee
written notice thereof, and if such Licensee fails to correct any defects or
other failures to meet the established quality standard within one (1) month of
such written notice, then Licensor may terminate this License Agreement with
respect to such Licensee.
 
D. Licensees each warrant that the Licensed Property will be in compliance with
all applicable laws and regulations. Each Licensee shall deliver to Licensor
notice of any actions filed against each such Licensee wherein it is alleged
that the Licensed Property is deficient or defective.
 
E. Licenses granted hereunder to a Licensee are conditioned upon such Licensee's
full and complete compliance with the marking provisions of the trademark,
patent and copyright laws of the United States and as otherwise instructed by
Licensor.
 
F. The Licensed Property, as well as all goods, services and promotional,
packaging, and advertising material or similar matter where the Licensed
Property is referenced, shall include all appropriate legal notices as required
by Licensor.
 
 
4. INTELLECTUAL PROPERTY RIGHTS
 
A. Each Licensee acknowledges Licensor’s exclusive rights in the Marks and,
further, acknowledges that Licensor is the owner thereof. Licensees shall not,
to the extent permitted under applicable law, at any time during or after the
effective term of this Agreement, dispute or contest, directly or indirectly,
Licensor's exclusive right and title to the Marks or the validity thereof.
 
B. Each Licensee acknowledges that the Marks are associated exclusively with
Licensor.
 

5

--------------------------------------------------------------------------------



C. Each Licensee agrees that it is prohibited from using the Marks or any marks
or terms confusingly similar to the Marks unless expressly permitted under this
Agreement.
 
D. Licensor shall have the right, but, not the obligation to file and prosecute
applications for registration of the Marks and to maintain any registrations for
the Marks. Licensee shall provide full cooperation to Licensor in connection
with the registration and maintenance of the Marks. Each Licensee agrees not to
file any applications in its own name or in the name of any of its Affiliates
(defined below) to register the Marks in the United States or in foreign
countries. Licensees shall not incorporate, organize limited liability
companies, register trade or fictitious names, or register domain names using
names that include the Marks, without prior written permission of Licensor.
“Affiliate” shall mean, with respect to any party hereto, any other person or
entity directly or indirectly controlling, controlled by, or under common
control with such party; provided, that, for the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to an entity, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract or otherwise.
 
E. Each Licensee agrees to promptly notify Licensor in writing of any and all
infringing marks, colorable imitations or other unauthorized uses of the Marks.
In the event that any of the Marks is infringed by a third party, Licensor shall
have the sole authority to conduct an action for infringement or cancellation,
opposition or other inter partes proceeding involving rights in and to the
Marks. When requested, a Licensee shall fully cooperate with Licensor in
preventing such infringements and unauthorized uses, at the expense of Licensor.
Each Licensee further agrees to promptly notify Licensor in writing of any legal
action or threatened legal action which it receives or becomes aware of
involving the Marks. Licensor shall have the right to control the prosecution
and defense of any such action or threat at its expense. The costs of any
litigation or inter partes proceeding shall be paid by Licensor and any proceeds
shall be retained by Licensor.
 
 
5. TERMINATION
 
Notwithstanding anything herein to the contrary, the following termination
rights are in addition to the termination rights that may be provided elsewhere
in this Agreement:
 
A. Licensor shall have the right to immediately terminate this Agreement and
revoke any licenses hereunder with respect to a Licensee by giving written
notice to such Licensee in the event that such Licensee files a petition in
bankruptcy or is adjudicated bankrupt or insolvent, or an arrangement pursuant
to any bankruptcy law, or if such Licensee discontinues or dissolves its
business or if a receiver is appointed for such Licensee or for such Licensee's
business and such receiver is not discharged within 180 days.
 
B. Licensor may terminate this Agreement with respect to a Licensee on fifteen
(15) business days written notice to such Licensee in the event of a breach of
any material
 

6

--------------------------------------------------------------------------------



provision of this Agreement by such Licensee; provided, that such Licensee has
failed to cure such breach within such fifteen (15) business day period.
 
 
6. POST TERMINATION RIGHTS
 
Upon the expiration or termination of this Agreement with respect to a Licensee,
all rights granted to such Licensee under this Agreement shall forthwith
terminate and immediately revert to Licensor and such Licensee shall discontinue
all use and further reference to the Marks. Such Licensee shall thereupon
promptly turn over to Licensor all materials which reproduce the Marks or, if
requested by Licensor, shall give Licensor satisfactory evidence of their
destruction and shall complete any formal assignments of rights not already
completed. Such Licensee shall be responsible to Licensor for any damage caused
by unauthorized use by such Licensee or others of such reproduction materials
which are not turned over or destroyed.
 
 
7. INDEMNITY
 
A. Each Licensee severally, and not jointly, agrees to defend, indemnify and
hold harmless Licensor, and its Affiliates, officers, directors, agents, and
employees, against all third party suits and claims and all judgments, costs,
expenses, and losses related thereto (including reasonable attorneys’ fees and
costs) (“Losses”) arising by reason of or in connection with any material breach
under this Agreement by such Licensee, its Affiliates, officers, directors,
agents or employees, but not any infringement or related intellectual property
claims based on Licensee's use of the Marks in accordance with this Agreement.
Such Licensee shall be fully responsible for and agrees to pay the cost of all
investigations, defense, legal fees and settlements or judgments resulting from
any complaint, demand, claim or legal action encompassed by the foregoing
indemnity, but shall have no liability for lost profits or indirect, punitive,
special or consequential damages, even if notified of the possibility of such
damages. For purposes of this Section 7.A. only, the term “material” shall mean
any single breach under this Agreement that, in and of itself, results in Losses
in excess of Twenty-Five Thousand Dollars ($25,000.00). For the avoidance of
doubt, Losses shall not be aggregated for purposes of determining whether or not
a breach is “material”.
 
B. Licensor agrees to defend, indemnify and hold harmless each Licensee and its
Affiliates, officers, directors, agents and employees, against all Losses made
by a third party alleging that such Licensee's use of the Marks in accordance
with this Agreement infringes or violates the intellectual property of any third
party. Licensor shall be fully responsible for and agrees to pay the cost of all
investigations, defense, legal fees, and settlements or judgments resulting from
any complaint, demand, claim or legal action encompassed by the foregoing
indemnity, but shall have no liability for lost profits or indirect, punitive,
special or consequential damages, even if notified of the possibility of such
damages.
 
C. Licensor will control any matter relating to the validity, enforceability or
scope of the Marks.
 

7

--------------------------------------------------------------------------------


 
 
8. REMEDIES
 
It is agreed that the rights and obligations conveyed and incurred in this
Agreement are unique and special and that the breach thereof will not give rise
to readily calculable monetary damages. Upon breach of this Agreement by a
Licensee, Licensor shall be entitled to seek specific performance, injunctive
relief and such other relief (in law or in equity) as any court with
jurisdiction may deem best and proper and, in the event Licensor seeks temporary
or preliminary injunctive relief, Licensor shall not be required to post a bond
or prove insufficiency of monetary damages.
 
 
9. NOTICES
 
All notices, demands, requests, consents, approvals or other communications
required or permitted to be given hereunder or which are given with respect to
this Agreement shall be in writing and shall be personally served, delivered
overnight by reputable air courier service with charges prepaid, or transmitted
by hand delivery, telegram, telex or facsimile, addressed to the last known
address of such party or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telex or
facsimile. Notice otherwise sent as provided herein shall be deemed given on the
next business day following delivery of such notice to a reputable air courier
services. For purposes of notices, the addresses of the parties hereto shall be
as follows, which addresses may be changed at any time by written notice given
in accordance with this provisions:
 
If to Licensor, to:
 
                    c/o Colony Xanadu, LLC
                    660 Madison Avenue, Suite 1600
                    New York, NY 10021
                    Attn: Richard Saltzman
                    Telephone: (212) 832-0500
                    Fax: (212) 593-5433
 
and
 
                    c/o Colony Xanadu, LLC
                    1999 Avenue of the Stars, Suite 1200
                    Los Angeles, CA 90067
                    Attn: Joy Mallory
                    Telephone: (310) 282-8820
                    Fax: (310) 282-8808
 
with a copy to (which shall not constitute notice)
 
                    White & Case LLP
                    1155 Avenue of the Americas
                    New York, NY 10036
                    Attn: John Reiss, Esq.
                    Attn: Steven Teichman, Esq.
                    Telephone: (212) 819-8200
                    Fax: (212) 354-8113
 

8

--------------------------------------------------------------------------------




If to any of the Licensees to which Mack-Cali Realty Corporation or any of its
affiliates holds an equity interest in such Licensee, to:
 
                    c/o Mack-Cali Realty Corporation
                    P.O. Box 7817
                    Edison, NJ 08818-7817
                    Attn: Mitchell E. Hersh, President and Chief Executive
Officer
                    Fax: (732) 205-9040
 
And
 
                    c/o Mack-Cali Realty Corporation
                    P.O. Box 7817
                    Edison, NJ 08818-7817
                    Attn: Roger W. Thomas, Executive Vice President
                              and General Counsel
                    Fax: (732) 205-9015
 
For courier and overnight delivery to any of the Licensees, to:
 
                    c/o Mack-Cali Realty Corporation
                    343 Thornall Street
                    Edison, NJ 08837-2206
 
with a copy to (which shall not constitute notice)
 
                    Seyfarth Shaw LLP
                    1270 Avenue of the Americas
                    Suite 2500
                    New York, NY 10020-1801
                    Attn: John P. Napoli, Esq.
                    Fax: (212) 218-5527
 
 
10. GOVERNING LAW
 
This Agreement and the rights and obligations of the parties hereto shall be
governed in all respects by and constructed in accordance with and subject to
the laws of the State of New York, as such law is applied to agreements between
New York residents entered into and performed entirely in the State of New York.
 

9

--------------------------------------------------------------------------------



 
 
11. FORUM
 
Any judicial proceeding brought against any of the parties hereto on any dispute
arising out of this Agreement or any matter related hereto may be brought in the
courts of the State of New York, or in the United States District Court for the
Southern District of New York, and, by execution and delivery of this Agreement,
each of the parties hereto accepts the exclusive jurisdiction of such courts,
and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. The foregoing consents to jurisdiction shall not
constitute general consents to service of process in the State of New York for
any purpose except as provided above and shall not be deemed to confer rights on
any person other than the respective parties hereto. Each party hereto agrees
that service of any process, summons, notice or document by U.S. registered mail
to such party’s address in accordance with Section 9 shall be effective service
of process for any action, suit or proceeding in New York with respect to any
matters for which it has submitted to jurisdiction pursuant to this Section 11.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.
 
 
12. RELATIONSHIP
 
This Agreement does not create a partnership or a joint venture between the
parties hereto and no party hereto shall have any power hereunder to obligate or
bind the other. Licensees shall act hereunder as independent contractors and
shall not be deemed expressly or by implication to be an agent, employee, or
servant of Licensor or the other Licensees for any purpose whatsoever. In the
performance of this Agreement, Licensees shall comply with all applicable state,
federal and local laws and Licensor shall not be responsible for the
consequences of any violation thereof.
 
 
13. AGREEMENT BINDING ON SUCCESSORS; THIRD PARTY BENEFICIARIES
 
This Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns, heirs, executors and administrators
and nothing in this Agreement, express or implied, is intended to confer upon
any other party (other than the parties hereto or their respective successors
and permitted assigns, heirs, executors and administrators) any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in Section 7.
 

10

--------------------------------------------------------------------------------



 
 
14. WAIVER
 
No waiver by a party hereto of any default shall be deemed as a waiver of prior
or subsequent default of the same or other provisions of this Agreement.
 
 
15. SEVERABILITY
 
If any term, clause, or provision hereof is held invalid, void or unenforceable
by a court or governmental agency of competent jurisdiction, such decision shall
not affect the validity or operation of any other term, clause, or provision and
such invalid, void or unenforceable portion shall be deemed to be severed from
this Agreement.
 
 
16. ASSIGNABILITY
 
This Agreement and Licenses granted hereunder to each Licensee are personal to
such Licensee and shall not be assigned by any act of such Licensee or by
operation of law or otherwise without the express written consent of Licensor;
provided that this Agreement and Licenses granted hereunder may be pledged as
collateral to a Licensee’s financing sources, so long as such financing is
related solely to the development, operation, maintenance, improvement or use of
the Project. Licensor shall have the right at any time to assign this Agreement
to any person or entity, whether by contract, operation of law or otherwise,
upon fifteen (15) days prior written notice to Licensees. Any assignment in
violation of this Section 16 shall by null and void ab initio.
 
 
17. INTEGRATION
 
This Agreement, including Schedules, constitutes the entire understanding of the
parties hereto with regard to the subject matter hereof and this Agreement
supersedes all previous representations, understandings or agreements, oral or
written, between the parties hereto with respect to the subject matter hereof.
This Agreement shall not be modified or amended except in writing signed by the
parties hereto and specifically referring to this Agreement.
 


 
Remainder of Page Intentionally Left Blank
 

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 


 
MEADOWLANDS DEVELOPER LIMITED
PARTNERSHIP
 
By:  Meadowlands Limited Partnership, its
        managing general partner
 
By:  Colony Xanadu, LLC, its managing
        general partner
 
By: ________________________
Name:
Title:
A-B OFFICE MEADOWLANDS MACK-CALI
LIMITED PARTNERSHIP
 
By:  Meadowlands Mills/Mack-Cali GP, L.L.C., its
        general partner
 
        By:  Meadowlands Developer Limited Partnership,
                its sole member
 
                By:  Meadowlands Limited Partnership, its
                        general partner
 
                By:  Colony Xanadu, LLC, its managing
                        general partner
 
By: ________________________
                                                       Name:
                                                       Title:
BASEBALL MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP
 
By:  Meadowlands Mills/Mack-Cali GP, L.L.C.,
        its general partner
 
By:  Meadowlands Developer Limited
        Partnership, its sole member
 
        By:  Meadowlands Limited Partnership,
                its general partner
 
                By:  Colony Xanadu, LLC, its
                        managing general partner
                     
                        By: _____________________
                               Name:
                               Title:
 
C-D OFFICE MEADOWLANDS MACK-CALI
LIMITED PARTNERSHIP
 
By:  Meadowlands Mills/Mack-Cali GP, L.L.C., its
        general partner
 
        By:  Meadowlands Developer Limited Partnership,
                its sole member
 
                By:  Meadowlands Limited Partnership, its
                        general partner
 
                        By:  Colony Xanadu, LLC, its managing
                                general partner
 
                                By: ________________________
                                        Name:
                                        Title:





--------------------------------------------------------------------------------




 
 
COLONY XANADU, LLC
 
By: _______________________________
       Name: 
       Title:
 
 
COLONY XANADU II, LLC
 
By: ______________________________
       Name: 
       Title:
 
 
 
COLONY XANADU III, LLC
 
By: ________________________________
       Name: 
       Title: 
 
 
 
COLONY XANADU HOLDINGS, LLC
 
By: ______________________________
   Name: 
   Title: 
 
 
COLONY XANADU STOCK II, LLC
 
By: ________________________________
       Name:
       Title:
 
 
 
COLONY XANADU STOCK III, LLC
 
By: _______________________________
       Name: 
       Title:
 
   



 


 


 


 


--------------------------------------------------------------------------------



 
 
 



 
 
ERC 16W LIMITED PARTNERSHIP


By: 16W ERC GP, LLC, its general partner
 
                    By:  Meadowlands Developer Limited
                            Partnership, its sole member
 
                            By:  Meadowlands Limited Partnership, its
                                    managing general partner
 
                                    By:  Colony Xanadu, LLC, its
                                            managing general partner
 
                                            By:  ______________________
                                                    Name:
                                                    Title:




 
 
HOTEL MEADOWLANDS MACK-CALI LIMITED
PARTNERSHIP
 
By:  Meadowlands Mills/Mack-Cali GP, L.L.C., its general
        partner
 
       By:  Meadowlands Developer Limited Partnership, its sole
               member
 
              By:  Meadowlands Limited Partnership, its general
                      partner
 
                      By:  Colony Xanadu, LLC, its managing
                              general partner
 
                              By: ________________________
                                     Name:
                                     Title:

 

 
 










--------------------------------------------------------------------------------




SCHEDULE 1


LICENSEES


A-B Office Meadowlands Mack-Cali Limited Partnership, a Delaware limited
partnership
Baseball Meadowlands Mills/Mack-Cali Limited Partnership, a Delaware limited
partnership (on or about the date hereof it shall change its name to Baseball
Meadowlands Limited Partnership)
C-D Office Meadowlands Mack-Cali Limited Partnership, a Delaware limited
partnership
Colony Xanadu, LLC, a Delaware limited liability company (solely for use of the
name “Xanadu” in its legal name)
Colony Xanadu II, LLC, a Delaware limited liability company (solely for use of
the name “Xanadu” in its legal name)
 
Colony Xanadu III, LLC, a Delaware limited liability company (solely for use of
the name “Xanadu” in its legal name)
 
Colony Xanadu Holdings, LLC, a Delaware limited liability company (solely for
use of the name “Xanadu” in its legal name)
 
Colony Xanadu Stock II, LLC, a Delaware limited liability company (solely for
use of the name “Xanadu” in its legal name)
 
Colony Xanadu Stock III, LLC, a Delaware limited liability company (solely for
use of the name “Xanadu” in its legal name)
 
ERC 16W Limited Partnership
Hotel Meadowlands Mack-Cali Limited Partnership, a Delaware limited partnership




S-1-1

--------------------------------------------------------------------------------




SCHEDULE 2


 
MARKS


Mark
Application No.
Class / Goods and Services
Owner
COMING SOON and MISCELLANEOUS DESIGN
[tickets.jpg]
76/660,661
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
COMING SOON and MISCELLANEOUS DESIGN (tickets)
[tickets2.jpg]
76/658,336
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
HOT and DESIGN
[hot.jpg]
76/658,335
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
HOT and DESIGN
[hot2.jpg]
76/660,643
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
MEADOWLANDS MILLS
76/640,838
Class 35 - Shopping center services, namely, business management services for
shopping malls and promoting the goods and services of others by means of
operating a shopping mall.
Class 36 - Shopping center services, namely, leasing of shopping mall space.
The Mills Limited Partnership
MEADOWLANDS MILLS and DESIGN
[mills.jpg]
76/640,839
Class 35 - Shopping center services, namely, business management services for
shopping malls and promoting the goods and services of others by means of
operating a shopping mall.
Class 36 - Shopping center services, namely, leasing of shopping mall space.
The Mills Limited Partnership
MEADOWLANDS XANADU
76/663,096
Class 35 - Shopping center services, namely, business management services for
shopping malls and promoting the goods and services of others by means of
operating a shopping mall.
Class 36 - Shopping center services, namely, leasing of shopping mall space.
The Mills Limited Partnership
MEADOWLANDS XANADU
76/461,912
Class 37 - Real estate development featuring planned entertainment mixed use and
retail mixed use.
The Mills Limited Partnership
MEADOWLANDS XANADU (Stylized)
[xanadu.jpg]
 
76/978,281
Class 37 - Real estate development featuring planned entertainment mixed use and
retail mixed use.
The Mills Limited Partnership
MEADOWLANDS XANADU (Stylized)
[xanadu2.jpg]
76/608,360
Class 36 - Shopping center services and leasing of real property for retail,
entertainment, dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (airplane with X propeller)
[plane.jpg]
76/658,334
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (Airplane)
[plane2.jpg]
76/660,657
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (Boy)
[boy.jpg]
76/660,644
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (elated boy)
[boy2.jpg]
76/658,339
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (Button)
[button.jpg]
76/660,646
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (crossed thread in button)
[button2.jpg]
76/658,337
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (Cheerleader)
[cheer.jpg]
76/660,645
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (outstretched cheerleader with pom-poms)
[cheer2.jpg]
76/658,331
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (crossed golf clubs)
[golf.jpg]
76/658,340
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (crossed straws in a glass)
[straws.jpg]
76/658,338
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (glass with straws)
[straws2.jpg]
76/660,659
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (Dancer in X)
[dancer.jpg]
76/658,333
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (Dancer)
[dancer2.jpg]
76/660,660
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (skier with crossed skis)
[skier.jpg]
76/658,332
Class 36 - Leasing of real property for commercial, retail, entertainment,
dining and office space.
The Mills Limited Partnership
MISCELLANEOUS DESIGN (Skier)
[skier2.jpg]
76/660,658
Class 37 - Real estate development services featuring commercial, retail,
entertainment, residential and mixed use.
The Mills Limited Partnership
X (Stylized)
[xstyl.jpg]
76/978,308
Class 37 - Real estate development featuring planned entertainment mixed use and
retail mixed use.
The Mills Limited Partnership
X (Stylized)
[xstyl2.jpg]
 
76/608,353
Class 35 - Shopping center services, namely, business management services for
shopping malls and promoting the goods and services of others by means of
operating a shopping mall.
Class 36 - Shopping center services, namely, leasing of shopping mall space.
The Mills Limited Partnership







 
Marks in Use for Which Registration Has Not Been Sought
 
 
Mark
 
Nature of Use
 
THE ULTIMATE SKYBOX
 
Sports district at the Project
 
THE TOTAL HOME
 
Food and home district at the Project
 
THE WORLD OF STYLE
 
Fashion district at the Project
 
THE MULTIMEDIA PLAYGROUND
 
Entertainment district at the Project
 
THE DIGITAL PLAYGROUND
 
Entertainment district at the Project
 
Note: Was used in the leasing brochures already printed, but is not currently
being used online.
 
A PLAYHOUSE WITH NO LIMITS
 
Children’s education district at the Project
 
IMAGINARIUM
 
 
Children’s education district at the Project
 
Note: The mark IMAGINARIUM may only be used in the leasing brochures that have
already been printed, until supply is exhausted.
 
EXPLORATORIUM
 
 
Children’s education district at the Project
 
Note: The mark EXPLORATORIUM may only be used in the leasing brochures that have
already been printed, until supply is exhausted.


 
 

--------------------------------------------------------------------------------




 


EXHIBIT H


ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST
 
The undersigned (“Assignor”), holder of a general partnership interest in
Meadowlands Developer Limited Partnership (f/k/a Meadowlands Mills/Mack-Cali
Limited Partnership) (“Assignee”), a Delaware limited partnership, for and in
consideration of One Dollars ($1.00) and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, hereby transfers,
assigns and sets over to Assignee or Assignee’s nominee or nominees, pursuant to
and in accordance with the terms and conditions of that certain Redemption
Agreement (the “Redemption Agreement”), dated November 22, 2006, by and among
Assignee, Meadowlands Developer Holding Corp. (“MDHC”), Assignor, Mack-Cali
Meadowlands Special L.L.C. (“MC Special”) and Meadowlands Limited Partnership
(“MLP”) and the Mack-Cali Rights, Obligations and Option Agreement to be entered
into on the date hereof by and among Assignee, MLP, Meadowlands Mack-Cali GP,
L.L.C., MDHC, MC Special, Baseball Meadowlands Limited Partnership, A-B Office
Meadowlands Mack-Cali Limited Partnership, C-D Meadowlands Mack-Cali Limited
Partnership, Hotel Meadowlands Mack-Cali Limited Partnership and ERC Meadowlands
Limited Partnership, all of Assignor’s right, title and interest in, and to,
Assignee (the “Assigned Interest”), which Assignor represents to be free and
clear of all liens, pledges, encumbrances, claims, charges, equities,
agreements, rights, options or restrictions of any kind, nature or description
whatsoever.
 
Assignee hereby accepts the assignment and transfer of the Assigned Interest and
Assignee hereby assumes the Assigned Interest and the obligations and
liabilities relating thereto and performance thereof arising from and after the
time of closing pursuant to that certain Redemption Agreement (the “Closing”).
 
To have and to hold the same unto Assignee, Assignee’s successors and assigns,
from and after the Closing.
 


 
[Remainder of page intentionally left blank; signature page follows.]
 


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the 22nd day of November, 2006.
 
ASSIGNOR:


MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C., a
New Jersey limited liability company


By: Mack-Cali Realty, L.P., a Delaware limited
        partnership, its sole member
 
        By: Mack-Cali Realty Corporation, a
               Maryland corporation, its general partner
 
               By: _______________________
                      Name:
                      Title:


ASSIGNEE:


MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP, a
Delaware limited partnership


By: Meadowlands Limited Partnership, a Delaware limited
       partnership, its Managing General Partner
 
       By: Colony Xanadu, LLC, a Delaware limited liability
              company, its Managing General Partner
 
              By: ____________________________
                     Name:
                     Title:


 By: Mack-Cali Meadowlands Special L.L.C., a New Jersey
         limited liability company, a General Partner
  
         By:  Mack-Cali Realty, L.P., a Delaware limited partnership,
                  its Sole Member
        
      By: Mack-Cali Realty Corporation, a Maryland
             corporation, its General Partner
 
                          By: _____________________     
                         Name:
                                 Title:




--------------------------------------------------------------------------------



EXHIBIT I








































MACK-CALI RIGHTS, OBLIGATIONS AND OPTION AGREEMENT


Memorandum for Recordation




--------------------------------------------------------------------------------



MEMORANDUM OF
MACK-CALI RIGHTS, OBLIGATIONS AND OPTION AGREEMENT


THIS MEMORANDUM OF MACK-CALI RIGHTS, OBLIGATIONS AND OPTION AGREEMENT
(“Memorandum”) is made as of the 22nd day of November, 2006 by and among
(i) MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP (f/k/a Meadowlands Mills/Mack-Cali
Limited Partnership), a Delaware limited partnership (“MDLP”), (ii) MEADOWLANDS
LIMITED PARTNERSHIP (f/k/a Meadowlands Mills Limited Partnership), a Delaware
limited partnership (“JV GP”), (iii) MEADOWLANDS DEVELOPER HOLDING CORP., a
Delaware limited partnership (“JV Holding”), (iv) MEADOWLANDS MACK-CALI GP,
L.L.C., a Delaware limited liability company (“GP LLC”), (v) MACK-CALI
MEADOWLANDS SPECIAL L.L.C., a New Jersey limited liability company (“Special
General Partner”), (vi) MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C., a New Jersey
limited liability company (“MC Entertainment”), (vii) BASEBALL MEADOWLANDS
LIMITED PARTNERSHIP (f/k/a Baseball Meadowlands Mills/Mack-Cali Limited
Partnership), a Delaware limited partnership (“Baseball LP”), (viii) A-B OFFICE
MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP (f/k/a A-B Office Meadowlands
Mack-Cali/Mills Limited Partnership), a Delaware limited partnership (“A-B
Office LP”), (ix) C-D OFFICE MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP (f/k/a
C-D Office Meadowlands Mack-Cali/Mills Limited Partnership), a Delaware limited
partnership (“C-D Office LP”), (x) HOTEL MEADOWLANDS MACK-CALI LIMITED
PARTNERSHIP (f/k/a Hotel Meadowlands Mack-Cali/Mills Limited Partnership), a
Delaware limited partnership (“Hotel LP”) and (xi) ERC MEADOWLANDS
MILLS/MACK-CALI LIMITED PARTNERSHIP, a Delaware limited partnership (“ERC LP”)
(MDLP, JV, JV GP, JV Holding, GP LLC, Special General Partner, MC Entertainment,
Baseball LP, A-B Office LP, C-D Office LP, Hotel LP and ERC LP collectively
referred to herein as the “Parties”).
 
W I T N E S S E T H :
 
WHEREAS, the MDLP, GP LLC and Special General Partner each have an interest in
that certain real property commonly referred to as the Hotel Component and the
Office Component, as more particularly described on Exhibit “A” annexed hereto
(the “Property”); and
 
WHEREAS, the Parties have entered into that certain Mack-Cali Rights,
Obligations and Option Agreement, dated of even date herewith (the “Agreement”),
setting forth certain rights and obligations of the Parties respecting, among
other things, the Property; and
 
WHEREAS, the Parties desire to record this Memorandum in the public records of
the County of Bergen, State of New Jersey.
 
NOW, THEREFORE, the Parties agree as follows:
 
Section 24.  TERM OF AGREEMENT. The Agreement shall commence on November 22,
2006, and shall continue in accordance with the terms of the Agreement.
 
 

--------------------------------------------------------------------------------


 
Section 25.  EFFECT OF MEMORANDUM OF AGREEMENT. This Memorandum is entered into
by the Parties, and is to be recorded to set forth the Agreement as a matter of
record in order, among other things, that third parties may have notice of the
existence of the Agreement. All of the terms, conditions, provisions and
covenants of the Agreement are incorporated in this Memorandum by reference as
though written out at length herein, and the Agreement and this Memorandum shall
be deemed to constitute a single instrument or document. Nothing contained in
this Memorandum shall be deemed to modify, amend, alter, limit or otherwise
change any of the provisions of the Agreement itself or the rights and
obligations of the parties thereto as provided therein. In the event of any
conflict or ambiguity between the terms of this Memorandum or the terms of the
Agreement, the terms of the Agreement shall prevail.
 
Section 26.  BINDING EFFECT. The respective rights and obligations of the
Parties set forth herein and in the Agreement, to the extent provided herein and
therein, shall be binding upon and inure to the benefit of such Parties and
their respective heirs, successors and permitted assigns.
 
Section 27.  NO OTHER LIENS. Except as otherwise allowed, provided and/or
contemplated under the Agreement and the Transaction Documents (as defined in
the Agreement), no mortgage, lien, security interest or other encumbrance, shall
be placed on the Property.
 
Section 28.  EXECUTION OF AGREEMENT. This document may be executed in any number
of separate counterparts, each of which shall, collectively, constitute one
agreement.
 


 
[remainder of page intentionally left blank; signature page follows]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Memorandum as of the day and
year first above written.
 
MDLP:
 
MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP, a Delaware limited partnership
 
By: Meadowlands Limited Partnership,
        its managing general partner
 
                                                                                               
By:  Colony Xanadu, LLC, its managing general partner
 
                                                                                                        
By:      ____________________________
                                                                                                        
Name:  ____________________________
                                                                                                        
Title:    ____________________________
 


 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )


On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Colony Xanadu, LLC, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.
 
 
 
 
                                                ____________________________            
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
JV GP:
 
MEADOWLANDS LIMITED PARTNERSHIP, a
Delaware limited partnership
 
By:  Colony Xanadu, LLC,
         its managing general partner
    
                                                                                                             
By:      ____________________________    
                                                                                          
                   Name: ____________________________     
                                                                                                             
Title:   ____________________________     
 


 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )


On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Colony Xanadu, LLC, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.  
 
 
 
 
                                                ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
JV HOLDING:
 
MEADOWLANDS DEVELOPER HOLDING
CORP., a Delaware limited partnership
 
By:     ____________________________
                                                                                       
Name:  ____________________________      
                                                                                       
Title:    ____________________________     
 


 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )


On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Meadowlands Developer Holding
Corp., and that by his/her signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 
 
 
 
                                                ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
GP LLC:
 
MEADOWLANDS MACK-CALI GP, L.L.C., a
Delaware limited liability company
 
By: Meadowlands Developer Limited
                                                                                               
Partnership, its sole member
 
                                                                                               
By: Meadowlands Limited
                                                                                                       
Partnership, its general partner
 
                                                                                                       
By: Colony Xanadu, LLC, its
                                                                                                              
managing general partner
 
                                                                                                                       
By:       ____________________________   
                                                                                                                       
Name:  ____________________________    
                                                                                                                       
Title:    ____________________________     
 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )
On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Colony Xanadu, LLC, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.
 
 
 
 
                                                ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
SPECIAL GENERAL PARTNER:
 
MACK-CALI MEADOWLANDS SPECIAL L.L.C.,
a New Jersey limited liability company
 
By: Mack-Cali Realty, L.P., its sole member
 
                                                                                               
By: Mack-Cali Realty Corporation, its 
                                                                                                      
general partner
  
                                                                                                      
By:      
____________________________                                                                                                    
                                                                                                      
Name:  ____________________________   
                                                                                                      
Title:    ____________________________     
 


 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )


On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Mack-Cali Realty Corporation, and
that by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.
 
 
 
 
                                                ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
MC ENTERTAINMENT:
 
MACK-CALI MEADOWLANDS
ENTERTAINMENT L.L.C., a New Jersey limited liability company
 
By: Mack-Cali Realty, L.P., its sole member
 
                                                                                               
By: Mack-Cali Realty Corporation, its 
                                                                                                      
general partner
 
                                                                                                       
By:      ____________________________     
                                                                                                       
Name: ____________________________     
                                                                                                       
Title:   ____________________________     
 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )


On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Mack-Cali Realty Corporation, and
that by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.
 
 
 
 
                                                ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
BASEBALL LP:
 
BASEBALL MEADOWLANDS LIMITED
PARTNERSHIP, a Delaware limited partnership
 
By: Meadowlands Baseball Holding, LLC, its general  
      partner
 
By: Meadowlands Developer Limited
                                                                                                       
Partnership, its sole member
 
                                                                                                       
By: Colony Xanadu, LLC, its
                                                                                                              
managing general partner
 
                                                                                                              
By:       ____________________________
                                                                                                              
Name:  ____________________________
                                                                                                              
Title:    ____________________________
 


 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )
On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Colony Xanadu, LLC, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.
 
 
 
 
                                               ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
A-B OFFICE LP:
 
A-B OFFICE MEADOWLANDS MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited
partnership
 
By: Meadowlands Mack-Cali GP, L.L.C., its
       general partner
 
By: Meadowlands Developer Limited
                Partnership, its sole member
 
                                                                                                       
By: Colony Xanadu, LLC, its
                                                                                                              
managing general partner
 
                                                                                                              
By:       ____________________________  
                                                                                                              
Name:  ____________________________  
                                                                                                              
Title:    ____________________________  
 


 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )
On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Colony Xanadu, LLC, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.
 
 
 
 
                                               ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
C-D OFFICE LP:
 
C-D OFFICE MEADOWLANDS MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited
partnership
 
By: Meadowlands Mack-Cali GP, L.L.C., its  
      general partner
 
By: Meadowlands Developer Limited
                                                                                                       
Partnership, its sole member
 
                                                                                                       
By: Colony Xanadu, LLC, its
                                                                                                              
managing general partner
 
                                                                                                               
By:      ____________________________
                                                                                                               
Name: ____________________________
                                                                                                               
Title:   ____________________________   
 


 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )
On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Colony Xanadu, LLC, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.
 
 
 
 
                                                ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
HOTEL OFFICE LP:
 
HOTEL OFFICE MEADOWLANDS MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited
partnership
 
By: Meadowlands Mack-Cali GP, L.L.C., its
                                                                                              
general partner
 
By: Meadowlands Developer Limited
                                                                                                       
Partnership, its sole member
 
                                                                                                        By: Colony
Xanadu, LLC, its
                                                                                                               
managing general partner
 
                                                                                                               
By:      ____________________________
                                                                                                               
Name: ____________________________
                                                                                                               
Title:   ____________________________
 


STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )
On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Colony Xanadu, LLC, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.
 
 
 
 
                                               ____________________________
Notary Public
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



[signature page to Memorandum of Mack-Cali Rights, Obligations and Option
Agreement]
 
ERC LP:
 
ERC MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited
partnership
 
By: Meadowlands Mack-Cali GP, L.L.C., its
                                                                                               general
partner
 
By: Meadowlands Developer Limited
                                                                                                       Partnership,
its sole member
 
                                                                                                      
By: Colony Xanadu, LLC, its
                                                                                                             
managing general partner
 
                                                                                                              By:      
____________________________
                                                                                                             
Name:  ____________________________
                                                                                                             
Title:    ____________________________
 


 
STATE OF NEW YORK )
: ss.
COUNTY OF NEW YORK )
On the ____ day of November, 2006, before me, the undersigned, personally
appeared _______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity as an officer of Colony Xanadu, LLC, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.
 
 
 
 
                                                ____________________________
Notary Public
 


 


--------------------------------------------------------------------------------



EXHIBIT A
 
LEGAL DESCRIPTION
 




--------------------------------------------------------------------------------



EXHIBIT J


ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST
 
The undersigned (“Assignor”), holder of a general partnership interest in
Meadowlands Developer Limited Partnership (f/k/a Meadowlands Mills/Mack-Cali
Limited Partnership) (“Assignee”), a Delaware limited partnership, for and in
consideration of One Dollars ($1.00) and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, hereby transfers,
assigns and sets over to Assignee or Assignee’s nominee or nominees, pursuant to
and in accordance with the terms and conditions of that certain Redemption
Agreement (the “Redemption Agreement”), dated November 22, 2006, by and among
Assignee, Meadowlands Developer Holding Corp. (“MDHC”), Assignor, Mack-Cali
Meadowlands Special L.L.C. (“MC Special”) and Meadowlands Limited Partnership
(“MLP”) and the Mack-Cali Rights, Obligations and Option Agreement to be entered
into on the date hereof by and betweenamong Assignee, MLP, Meadowlands Mack-Cali
GP, L.L.C., MDHC, MC Entertainment, Baseball Meadowlands Mills/Mack-Cali Limited
Partnership, A-B Office Meadowlands Mack-Cali/Mills Limited Partnership, C-D
Meadowlands Mack-Cali/Mills Limited Partnership, Hotel Meadowlands Mack-Cali
Limited Partnership and ERC Meadowlands Limited Partnership, all of Assignor’s
right, title and interest in, and to, Assignee (the “Assigned Interest”), which
Assignor represents to be free and clear of all liens, pledges, encumbrances,
claims, charges, equities, agreements, rights, options or restrictions of any
kind, nature or description whatsoever.
 
Assignee hereby accepts the assignment and transfer of the Assigned Interest and
Assignee hereby assumes the Assigned Interest and the obligations and
liabilities relating thereto and performance thereof arising from and after the
time of closing pursuant to that certain Redemption Agreement (the “Closing”).
 
To have and to hold the same unto Assignee, Assignee’s successors and assigns,
from and after the Closing.
 


 
[Remainder of page intentionally left blank; signature page follows.]
 


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the 22nd day of November, 2006.
 
ASSIGNOR:


MACK-CALI MEADOWLANDS SPECIAL L.L.C., a New Jersey
limited liability company


By: Mack-Cali Realty, L.P., a Delaware limited
        partnership, its sole member
 
        By: Mack-Cali Realty Corporation, a
               Maryland corporation, its general partner
 
               By: _______________________
                      Name:
                      Title:


ASSIGNEE:


MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP, a
Delaware limited partnership


By: Meadowlands Limited Partnership, a Delaware limited
       partnership, its Managing General Partner
 
       By: Colony Xanadu, LLC, a Delaware limited liability
              company, its Managing General Partner
 
               By: __________________________
                      Name:
                      Title:


By: Mack-Cali Meadowlands Special L.L.C., a New Jersey
        limited liability company, a General Partner
 
        By: Mack-Cali Realty, L.P., a Delaware limited partnership,
               its Sole Member
 
               By: Mack-Cali Realty Corporation, a Maryland
                      corporation, its General Partner
 
                       By:  ____________________________
                       Name:
                               Title:


 


--------------------------------------------------------------------------------



EXHIBIT K


ASSIGNMENT AND ASSUMPTION OF PARTNERSHIP INTEREST
 
The undersigned (“Assignor”), holder of a general partnership interest in
Meadowlands Developer Limited Partnership (f/k/a Meadowlands Mills/Mack-Cali
Limited Partnership) (“Assignee”), a Delaware limited partnership, for and in
consideration of One Dollars ($1.00) and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, hereby transfers,
assigns and sets over to Assignee or Assignee’s nominee or nominees, pursuant to
and in accordance with the terms and conditions of that certain Redemption
Agreement (the “Redemption Agreement”), dated November 22, 2006, by and among
Assignee, Meadowlands Developer Holding Corp. (“MDHC”), Assignor, Mack-Cali
Meadowlands Special L.L.C. (“MC Special”) and Meadowlands Limited Partnership
(“MLP”) and the Mack-Cali Rights, Obligations and Option Agreement to be entered
into on the date hereof by and among Assignee, MLP, Meadowlands Mack-Cali GP,
L.L.C., MDHC, MC Special, Baseball Meadowlands Limited Partnership, A-B Office
Meadowlands Mack-Cali Limited Partnership, C-D Meadowlands Mack-Cali Limited
Partnership, Hotel Meadowlands Mack-Cali Limited Partnership and ERC Meadowlands
Limited Partnership, all of Assignor’s right, title and interest in, and to,
Assignee (the “Assigned Interest”), which Assignor represents to be free and
clear of all liens, pledges, encumbrances, claims, charges, equities,
agreements, rights, options or restrictions of any kind, nature or description
whatsoever.
 
Assignee hereby accepts the assignment and transfer of the Assigned Interest and
Assignee hereby assumes the Assigned Interest and the obligations and
liabilities relating thereto and performance thereof arising from and after the
time of closing pursuant to that certain Redemption Agreement (the “Closing”).
 
To have and to hold the same unto Assignee, Assignee’s successors and assigns,
from and after the Closing.
 


 
[Remainder of page intentionally left blank; signature page follows.]
 


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, Assignor and Assignee have duly executed this instrument as
of the 22nd day of November, 2006.
 
ASSIGNOR:


MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C., a
New Jersey limited liability company


By: Mack-Cali Realty, L.P., a Delaware limited
        partnership, its sole member
 
        By: Mack-Cali Realty Corporation, a
               Maryland corporation, its general partner
 
               By: _______________________
                      Name:
                      Title:




ASSIGNEE:


MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP, a
Delaware limited partnership


By: Meadowlands Limited Partnership, a Delaware limited
        partnership, its Managing General Partner
 
        By: Colony Xanadu, LLC, a Delaware limited liability
               company, its Managing General Partner
 
                By: ____________________________
                       Name:
                       Title:


By: Mack-Cali Meadowlands Special L.L.C., a New Jersey
        limited liability company, a General Partner
 
        By: Mack-Cali Realty, L.P., a Delaware limited partnership,
               its Sole Member
 
               By: Mack-Cali Realty Corporation, a Maryland
                      corporation, its General Partner
 
                      By:  ____________________________
                       Name:
                               Title:


--------------------------------------------------------------------------------


 


Schedule 5.1(d)
 


 
None.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 

 
Schedule 5.2(d)
 
Required Consents
 


 
1. MC Entertainment - Consent of Sole Member
 
2. MC Special - Consent of Sole Member
 



--------------------------------------------------------------------------------

